


Exhibit 10.1

 

 

 

BROADWAY FEDERAL BANK, F.S.B

EMPLOYEE STOCK OWNERSHIP PLAN

 

--------------------------------------------------------------------------------


 

BROADWAY FEDERAL BANK, F.S.B

EMPLOYEE STOCK OWNERSHIP PLAN

 

TABLE OF CONTENTS

 

EMPLOYER INFORMATION

1

 

 

PLAN INFORMATION

1

 

 

SECTION A. GENERAL INFORMATION

1

Plan Name/Effective Date

1

Plan Features

2

ESOP Contributions

2

Compensation

2

Compensation Exclusions

3

Definitions

4

 

 

SECTION B. ELIGIBILITY

4

Exclusions

4

Eligibility Service Rules

5

Eligibility for Non-Elective Contributions

5

Eligibility Service Computation Rules

7

 

 

SECTION C. CONTRIBUTIONS

7

Non-Elective - Allocation Service

7

Non-Elective - Formula

8

Vesting Service Rules

9

Vesting Schedules

10

 

 

SECTION E. DISTRIBUTIONS

11

Normal/Early Retirement

11

Time & Form of Payment

12

Payments on Death

12

Cash Out

13

Required Beginning Date

14

 

 

SECTION F. IN-SERVICE WITHDRAWALS

14

Vesting Status

14

Retirement/Hardship/Age

14

Other Withdrawals

15

Conditions/Limitations

16

Loans

16

 

 

SECTION G. PLAN OPERATIONS AND TOP-HEAVY

16

Plan Operations

16

Statute of Limitations

19

Top-Heavy

19

 

 

SECTION I. MISCELLANEOUS

19

 

 

SECTION J. EXECUTION PAGE

21

 

2

--------------------------------------------------------------------------------

 

[Intended for Cycle E2]

ADOPTION AGREEMENT

ESOP

 

The undersigned adopting employer hereby adopts this Plan.  The Plan is intended
to qualify as a tax-exempt plan under Code sections 401(a) and 501(a),
respectively.  The ESOP Accounts of the Plan and the applicable portion of the
Trust are also intended to qualify as a tax-exempt employee stock ownership plan
and trust under Code section 4975(e)(7).  The Plan shall consist of this
Adoption Agreement, its related Basic Plan Document #CE2-ESOP and any related
Appendix and Addendum to the Adoption Agreement.  Unless otherwise indicated,
all Section references are to Sections in the Basic Plan Document.

 

EMPLOYER INFORMATION

 

NOTE: An amendment is not required to change the responses in items 1-13 below.

 

1.               Name of adopting employer (Plan Sponsor): Broadway Federal Bank

 

2.               Address: 5055 Wilshire Blvd, Suite 500

 

3.               City: Los Angeles

 

4.               State: California

 

5.               Zip: 90036

 

6.               Phone number: 323 634-1700

 

7.               Fax number:                       

 

8.               Plan Sponsor EIN: 95-1520055

 

9.               Plan Sponsor fiscal year end: December

 

10.         Entity Type

 

a.               Plan Sponsor entity type:

 

i.                  [ X ]  C Corporation

 

ii.               [  ]  S Corporation

 

iii.            [  ]  Non Profit Organization

 

iv.            [  ]  Partnership

 

v.               [  ]  Limited Liability Company

 

vi.            [  ]  Limited Liability Partnership

 

vii.         [  ]  Sole Proprietorship

 

viii.      [  ]  Union

 

ix.            [  ]  Government Agency

 

x.               [  ]  Other:            (must be a legal entity recognized
under the Code)

 

b.              If “Union” (10a.viii) is selected, enter name of the
representative of the parties who established or maintain the Plan:

 

11.         State of organization of Plan Sponsor: California

 

12.         Affiliated Service Groups

 

[  ]  The Plan Sponsor is a member of an affiliated service group. List all
members of the group (other than the Plan Sponsor):          

NOTE: Affiliated service group members must adopt the Plan with the approval of
the Plan Sponsor to participate.

NOTE: Listing affiliated service group members is for information purposes only
and is optional.

 

13.         Controlled Groups

 

[  ]  The Plan Sponsor is a member of a controlled group. List all members of
the group (other than the Plan Sponsor):           

NOTE: Controlled group members must adopt the Plan with the approval of the Plan
Sponsor to participate.

NOTE: Listing controlled group members is for information purposes only and is
optional.

 

PLAN INFORMATION

 

SECTION A. GENERAL INFORMATION

 

 

Plan Name/Effective Date

 

1.               Plan Number: 003

 

1

--------------------------------------------------------------------------------


 

SECTION A. GENERAL INFORMATION

 

2.               Plan name:

 

a.               Broadway Federal Bank, f.s.b

b.              Employee Stock Ownership Plan

 

3.               Effective Date

 

a.               Original effective date of Plan: January 1, 1996

b.              [ X ]  This is a restatement of a previously-adopted plan.
Effective date of Plan restatement: January 1, 2016

NOTE: The date specified in A.3a for a new plan may not be earlier than the
first day of the Plan Year during which the Plan is adopted by the Plan Sponsor.

NOTE: If A.3b is not selected, the Effective Date of the terms of this document
shall be the date specified in A.3a. If A.3b is selected, the Effective Date of
the restatement shall be the date specified in A.3b. However if the Adoption
Agreement states another specific effective date for any Plan provision, when a
provision of the Plan states another effective date, such stated specific
effective date shall apply as to that provision.  The date specified in A.3b for
an amended and restated plan may not be earlier than the first day of the Plan
Year during which the amended and restated Plan is adopted by the Plan Sponsor.

 

4.               Plan Year

 

a.               Plan Year means each 12-consecutive month period ending on
December 31 (e.g. December 31)

b.              [  ]  The Plan has a short Plan Year. The short Plan Year begins
           and ends          

 

5.               Limitation Year means:

 

a.               [ X ]  Plan Year

b.              [  ]  calendar year

c.                [  ]  tax year of the Plan Sponsor

d.              [  ]  other:          

NOTE: If A.5d is selected, the limitation year must be a consecutive 12-month
period. This includes a fiscal year with an annual period varying from 52 to 53
weeks, so long as the fiscal year satisfies the requirements of Code section
441(f).

 

6.               Frozen Plan

 

[  ]  The Plan is frozen as to eligibility and benefits effective           

NOTE: If A.6 is selected, no Eligible Employee shall become a Participant, no
Participant shall be eligible to further participate in the Plan and no
contributions shall accrue as of and after the date specified.

 

Plan Features

 

ESOP Contributions

 

7.               ESOP Accounts

The Non-Elective Contribution Account shall constitute the ESOP Accounts of the
Plan for purposes of:

a.               [ X ]  Investing in Employer Stock (Section 1.02.)

b.              [  ]  Investing in other investments types for diversification
(Section 1.02.)

c.                If more than one ESOP Account is specified in A.7 and the
Employer Stock to be allocated to ESOP Accounts is insufficient to fully fund
the contributions to the ESOP Accounts, specify the ordering rule of the ESOP
contributions made in the form of Employer Stock (Section 4A.01(b)):

i.                  [  ]  Pro rata

ii.               [  ]  Pursuant to the special ordering rule:           

NOTE: It may be possible for other Accounts to be specified as ESOP Accounts.
Consult with appropriate counsel before specifying any other Accounts.

 

Compensation

 

8.               Compensation

 

a.               Definition of Compensation for purposes of allocations:

i.                  [ X ]  W-2.  Wages within the meaning of Code section
3401(a) and all other payments of compensation paid to an Employee by the
Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish the Employee a written statement under Code
sections 6041(d), 6051(a)(3), and 6052.

ii.               [  ]  Withholding.  Wages paid to an Employee by the Employer
(in the course of the Employer’s trade or business) within the meaning of Code
section 3401(a) for the purposes of income tax withholding at the source.

 

2

--------------------------------------------------------------------------------


 

SECTION A. GENERAL INFORMATION

 

iii.            [  ]  Section 415 Safe Harbor Option.  As described in the
definition of “Section 415 Safe Harbor Option” in Article 2 of the Basic Plan
Document.

b.              If “415 Safe Harbor” is selected, exclude amounts received
during the year by an employee pursuant to a nonqualified unfunded deferred
compensation plan to the extent includible in gross income:          

c.                Compensation is determined over the period specified below
ending with or within the Plan Year:

i.                  [ X ]  Plan Year

ii.               [  ]  calendar year

iii.            [  ]  Plan Sponsor Fiscal Year

iv.            [  ]  Limitation Year

v.               [  ]  Other twelve-month period beginning on:            (enter
month and day)

d.              [ X ]  Include deferrals in the definition of Compensation

e.                [  ]  Include deemed Code section 125 compensation in the
definition of Compensation

f.                 [  ]  Include differential military pay (as defined in Code
section 3401(h)(2)) in the definition of Compensation

g.               [  ]  Include other pay (not otherwise included in A.8a):
         

NOTE: A.8b must be “Plan Year” if the Plan is excluding compensation earned
before entry (A.12 is selected).

NOTE: If “Plan Year” is not selected in A.8b, for new/rehired Employees whose
date of hire is less than 12 months before the end of the 12-month period
designated, Compensation will be determined over the Plan Year.

NOTE: If deferrals (A.8c) are selected, Compensation shall also include any
amount which is contributed by the Employer pursuant to a salary reduction
agreement and which is not includable in the gross income of the Employee under
Code sections 125, 402(e)(3), 402(h), 403(b), 132(f) or 457. If the Plan uses
the 415 Safe Harbor definition of Compensation (A.13a.iii is selected) and
A.8c.i and/or A.8c.ii is not selected deferrals will not be included in
Compensation for Non-Elective Contributions.

NOTE: If deemed 125 Compensation (A.8e) is selected, Compensation shall include
any amounts not available to a Participant in cash in lieu of group health
coverage because the Participant is unable to certify that he or she has other
health coverage. An amount will be treated as an amount under Code section 125
only if the Employer does not request or collect information regarding the
Participant’s other health coverage as part of the enrollment process for the
health plan. This option is meant to be interpreted consistent with Revenue
Ruling 2002-27 and any superseding guidance.

NOTE: If A.8f is not selected and differential military pay exists, the payments
will be included in Statutory Compensation.

NOTE: If other pay (A.8g) is selected, A.8g should indicate for what purposes
and which class of Participants the Compensation is included, must be
objectively determinable and may not be specified in a manner that is subject to
Employer discretion.

 

9.               Post Severance Compensation

 

a.               [ X ]  Include Post Severance Compensation in definition of
Compensation

NOTE: A.9 will also apply for purposes of Statutory Compensation.

 

10.         Post Year End Compensation

 

a.               [  ]  Determine Compensation using Post Year End Compensation

NOTE: If selected, amounts earned during the current year and paid during the
first few weeks of the next year will be included in current year Compensation.

NOTE: A.10 will also apply for purposes of Statutory Compensation.

 

Compensation Exclusions

 

11.         Pay Before Participation

 

[ X ]  Exclude pay earned before participation in the Plan from definition of
Compensation

NOTE: If selected, Compensation shall include only that compensation which is
actually paid to the Participant during that part of the Plan Year the
Participant is eligible to participate in the Plan.  If not selected,
Compensation shall include that compensation which is actually paid to the
Participant during the period specified in A.8b.

 

12.         414(s) Safe Harbor Alternative Definition

[  ]  Exclude certain benefits from definition of Compensation

NOTE: If selected, Compensation shall exclude all of the following items (even
if includable in gross income): reimbursements or other expense allowances,
fringe benefits (cash and noncash), moving expenses, deferred compensation, and
welfare benefits (Treas. Reg. section 1.414(s)-1(c)(3)).

 

13.         Other Pay

 

a.               Exclude other pay from definition of Compensation for the
following Participants:

i.                  [ X ]  None

ii.               [  ]  Highly Compensated Employees only

 

3

--------------------------------------------------------------------------------


 

SECTION A. GENERAL INFORMATION

 

iii.            [  ]  All Participants

b.              Describe other pay excluded from definition of Compensation:
       

NOTE: If All Participants (A.13a.iii) is selected, the definition of
Compensation will not be a safe harbor definition within the meaning of Treas.
Reg. 1.414(s)-1(c).

NOTE: A.13b will only apply if A.13a.ii or iii is selected. A.14b should
indicate for what purposes and which class of Participants the Compensation is
excluded.

NOTE: The pay specified above (A.13b) must be objectively determinable and may
not be specified in a manner that is subject to Employer discretion.

NOTE: See Section 4.01(c) for rules regarding elections for bonuses or other
special pay.

 

14.         Statutory Compensation

 

a.               Definition of Statutory Compensation:

i.                  [ X ]  W-2.  Wages within the meaning of Code section
3401(a) and all other payments of compensation paid to an Employee by the
Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish the Employee a written statement under Code
sections 6041(d), 6051(a)(3), and 6052.

ii.               [  ]  Withholding.  Wages within the meaning of Code section
3401(a) for the purposes of income tax withholding at the source paid to the
Employee by the Employer (in the course of the Employer’s trade or business).

iii.            [  ]  Section 415 Safe Harbor Option.  As described in the
definition of “Section 415 Safe Harbor Option” in Article 2 of the Basic Plan
Document.

b.              [  ]  Include deemed Code section 125 compensation in definition
of Statutory Compensation.

NOTE: See A.9 and A.10 to determine if Statutory Compensation will include Post
Severance Compensation and/or be determined using Post Year End Compensation.

NOTE: If A.8f is not selected and differential military pay exists, the payments
will be included in Statutory Compensation.

 

Definitions

 

15.         Highly Compensated Employee

 

a.               [  ]  Use top-paid group election in determining Highly
Compensated Employees

b.              [ X ]  Use calendar year beginning with or within the preceding
Plan Year in determining Highly Compensated Employees

NOTE: A.15b will only apply if the Plan Year end in A.4a is not December 31.

 

16.         Disability

 

Definition of Disability

 

a.               [  ]  Under Code section 22(e). The Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months. The permanence and degree of such impairment shall be
supported by medical evidence.

b.              [ X ]  Under the Social Security Act. The determination by the
Social Security Administration that the Participant is eligible to receive
disability benefits under the Social Security Act.

c.                [  ]  Inability to engage in comparable occupation. The
Participant suffers from a physical or mental impairment that results in his
inability to engage in any occupation comparable to that in which the
Participant was engaged at the time of his disability.  The permanence and
degree of such impairment shall be supported by medical evidence.

d.              [  ]  Pursuant to other Employer Disability Plan. The
Participant is eligible to receive benefits under a Employer-sponsored
disability plan.

e.                [  ]  Under uniform rules established by the Plan
Administrator. The Participant is mentally or physically disabled under a
written nondiscriminatory policy.

f.                 [  ]  Other:         

NOTE: If A.16f is selected, provide the definition of Disability. The definition
provided must be objectively determinable and may not be specified in a manner
that is subject to discretion.

 

17.         Choice of Law

 

Name of state or commonwealth for choice of law (Section 14.05): California

 

SECTION B. ELIGIBILITY

 

Exclusions

 

The term “Eligible Employee” shall not include (Check items B.1 - B.4 as
appropriate):

 

4

--------------------------------------------------------------------------------

 

SECTION B. ELIGIBILITY

 

1.               [ X ]  Union Employees  Any Employee who is included in a unit
of Employees covered by a collective bargaining agreement, if retirement
benefits were the subject of good faith bargaining, and if the collective
bargaining agreement does not provide for participation in this Plan.

 

2.               [ X ]  Any Leased Employee (as defined in Article 2).

 

3.               [  ]  Non-Resident Aliens  Any Employee who is a non-resident
alien who received no earned income (within the meaning of Code section
911(d)(2)) which constitutes income from services performed within the United
States (within the meaning of Code section 861(a)(3)).

 

4.               Other Employees

 

[  ]  Other:         

NOTE: If selected, describe other excluded Employees from definition of Eligible
Employee and indicate for what purposes, the Employees are excluded. The
definition provided must be objectively determinable and may not be specified in
a manner that is subject to discretion.

NOTE: See Section 3.04(a) for rules regarding excluded employees.

 

5.               Opt-Out

 

[  ]  An Employee may irrevocably elect not to participate in Plan pursuant to
Treas. Reg. section 1.401(k)-1(a)(3)(v).

 

Eligibility Service Rules

 

6.               Other Employer Service

 

[  ]  Count years of service with employers other than the Employer for
eligibility purposes. List other employers and indicate for what purposes the
service applies along with any limitations:         

 

7.               Break in Service

 

a.               [ X ]  Rule of parity. Exclude eligibility service before a
period of five (5) consecutive One-Year Breaks in Service/Periods of Severance
if an Employee does not have any nonforfeitable right to the Account balance
derived from Employer contributions.

b.              [  ]  One-year holdout. If an Employee has a One-Year Break in
Service/Period of Severance, exclude eligibility service before such period
until the Employee has completed a Year of Eligibility Service after returning
to employment with the Employer.

c.                [  ]  The following modifications shall be made to the
requirements specified in B.7a-b:          

NOTE: B.7b applies for purposes of eligibility to receive Non-Elective
Contributions only.

NOTE: B.7c could be used, for example, to require less than 500 hours of service
(but not more than 500 hours) for a One-Year Break in Service under B.7a and/or
B.7b, or to specify that the break in service rule(s) only apply to certain
contributions.

 

8.               Special Participation Date

 

a.               [  ]  Allow immediate participation for all Eligible Employees
employed on a specific date. All Eligible Employees employed on           shall
become eligible to participate in the Plan as of          

b.              [  ]  The Plan provides conditions or limitations on immediate
participation:          

NOTE: If B.8b applies (B.8a is selected) and is selected, describe the
conditions or limitations and indicate for what purposes the conditions or
limitations apply. The conditions/limitations must be objectively determinable
and may not be specified in a manner that is subject to discretion.

 

Eligibility for Non-Elective Contributions

 

9.               Age Requirement for Non-Elective Contributions

Minimum age requirement for Non-Elective Contributions: 21

NOTE: Age 21 maximum; an age 26 maximum will apply instead if the Plan is
maintained exclusively for employees of an educational institution (as defined
in Code section 170(b)(1)(A)(ii)) by an employer which is exempt from tax under
section 501(a) which provides that each Participant having at least 1 year of
service has a right to 100 percent of his accrued benefit under the Plan which
is nonforfeitable (within the meaning of section 411) at the time such benefit
accrues.

 

10.         Service Requirement for Non-Elective

 

a.               Minimum service requirement for Non-Elective Contributions:

i.                  [  ]  None

ii.               [ X ]  Completion of one Year of Eligibility Service - Hours
of Service necessary for a Year of Eligibility Service: 1000 (not to exceed
1,000)

iii.            [  ]  Completion of one Year of Eligibility Service - elapsed
time

iv.            [  ]  Completion of one and 1/2 Year of Eligibility Service -
Hours of Service necessary for a Year of Eligibility Service:           (not to
exceed 1,000). An Eligible Employee shall be deemed to earn 1/2 Year of
Eligibility Service on the date that is six months after the end of the
Eligibility Computation Period during which he earns his first Year of
Eligibility Service; provided, that the individual is an Eligible Employee on
the applicable entry date

 

5

--------------------------------------------------------------------------------


 

SECTION B. ELIGIBILITY

 

v.               [  ]  Completion of one and 1/2 Year of Eligibility Service -
elapsed time

vi.            [  ]  Completion of two Years of Eligibility Service - Hours of
Service necessary for one Year of Eligibility Service:           (not to exceed
1,000)

vii.         [  ]  Completion of two Years of Eligibility Service - elapsed time

viii.      [  ]  Completion of           Hours of Service (not to exceed 1,000)
within a twelve month period. The service requirement shall be deemed met at the
time the specified number of Hours of Service are completed.

ix.            [  ]  Completion of           months of service - elapsed time
(not to exceed 24)

x.               [  ]  Completion of           Hours of Service (not to exceed
1,000) in a           month period (not to exceed 12 - hours of service failsafe
applies)

xi.            [  ]  Completion of           consecutive months of continuous
service (not to exceed 12 - hours of service failsafe applies)

xii.         [  ]  Other:           (hours of service failsafe applies if
elapsed time is not specified)

b.              Months of service. If the service requirement is not met in the
first consecutive period of months, describe the next service requirement:

i.                  [  ]  Rolling. Each successive period shall begin
immediately after the preceding period and shall end on or before the first
Eligibility Computation Period after which time the Plan will revert to 1,000
Hours of Service in an Eligibility Computation Period.

ii.               [  ]  Revert to 1,000 Hours of Service in an Eligibility
Computation Period.

NOTE: Service taken into account for purposes of B.10 shall be determined under
the terms and conditions specified for determining a Year of Eligibility
Service.

NOTE: B.10a cannot exceed 1 year, unless the Plan provides a nonforfeitable
right to 100% of the Participant’s Non-Elective Contribution Account balance
after not more than 2 years of service, in which case up to 2 years is
permitted.

NOTE: If B.10a.vii is selected, the service requirements provided must comply
with Code section 410(a), be definitely determinable and may not be specified in
a manner that is subject to discretion.

NOTE: B.10b only applies if B.10a.x or B.10a.xi is selected.

NOTE: Hours of service failsafe: if B.10a.x - B.10a.xii is selected and the Plan
uses the Hours of Service method, the service requirement under B.10e Eligible
Employee completes 1,000 Hours of Service; provided, that the individual is an
Eligible Employee on the applicable entry date.

 

11.         Additional Requirements for Non-Elective Contributions

 

[  ]  Additional requirements, limitations, conditions or other modifications to
B.9-10 (eligibility to receive allocations of Non-Elective Contributions) apply:
         

NOTE: See Section 3.04 for rules regarding eligibility requirements.

NOTE: The additional requirements provided must be objectively determinable and
may not be specified in a manner that is subject to Employer discretion and are
subject to the same limits/requirements set out under options B.9-10.

 

12.         Entry Dates for Non-Elective Contributions

 

a.               Frequency of entry dates for Non-Elective Contributions:

i.                  [  ]  immediate

ii.               [  ]  first day of each calendar month

iii.            [  ]  first day of each Plan quarter

iv.            [ X ]  first day of the first month and seventh month of the Plan
Year

v.               [  ]  first day of the Plan Year

vi.            [  ]  other:          

b.              An Eligible Employee shall become a Participant eligible to
receive an allocation of Non-Elective Contributions on the entry date selected
in B.12a that is:

i.                  [ X ]  coincident with or next following the date the
requirements of B.9 through B.11 are met

ii.               [  ]  next following the date the requirements of B.9 through
B.11 are met

iii.            [  ]  coincident with or immediately preceding the date the
requirements of B.9 through B.11 are met

iv.            [  ]  immediately preceding the date the requirements of B.9
through B.11 are met

v.               [  ]  nearest to the date the requirements of B.9 through B.11
are met

NOTE: If immediate entry (B.12a.i) is selected, an Eligible Employee shall
become a Participant eligible to receive an allocation of Non-Elective
Contributions immediately upon meeting the requirements of B.9 through B.11.

NOTE: B.12b is not applicable if immediate or other (B.12a.i or B.12a.vi) is
selected.

NOTE: The Plan must provide that an Eligible Employee who has attained age 21
and who has completed one Year of Eligibility Service (two Years of Eligibility
Service may be used for contributions other than Elective Deferrals if the Plan
provides a nonforfeitable right to 100% of the Participant’s applicable Account
balance after not more than 2 Years of Eligibility Service) shall commence
participation in the Plan no later than the earlier of: (1) the first day of the
first Plan Year beginning after the date on which such Eligible Employee
satisfied such requirements; or (2) the date that is 6 months after the date on
which he satisfied such requirements.

 

6

--------------------------------------------------------------------------------


 

SECTION B. ELIGIBILITY

 

Eligibility Service Computation Rules

 

13.         Eligibility Service Computation Rules

a.               [ X ]  Eligibility Computation Period switches to Plan Year.

b.              Select hours equivalency for eligibility purposes:

i.                  [  ]  None

An Employee shall be credited with the following service with the Employer:

ii.               [ X ]  10 Hours of Service for each day or partial day

iii.            [  ]  45 Hours of Service for each week or partial week

iv.            [  ]  95 Hours of Service for each semi-monthly payroll period or
partial semi-monthly payroll period

v.               [  ]  190 Hours of Service for each month or partial month

c.                The hours equivalency shall apply to:

i.                  [  ]  All Employees

ii.               [ X ]  Only Employees not paid on a per-hour basis

d.              [  ]  The following modifications shall be made to the
requirements specified in B.13a-c:          

NOTE: B.13c will not apply if B.13b.i is selected (“None”).

NOTE: The responses to B.13 are used only to the extent that the Plan determines
eligibility service by the Hour of Service method and will apply uniformly to
B.10, wherever Hours of Service is elected unless otherwise provided in B.13d.

NOTE: If B.13d is selected, the modifications must be objectively determinable
and may not be specified in a manner that is subject to Employer discretion. For
example, B.13d could be used to restrict the Accounts where Eligibility
Computation Periods switch to the Plan Year.

 

SECTION C. CONTRIBUTIONS

 

Non-Elective - Allocation Service

 

NOTE:  An Eligible Employee who has met the requirements of Section B and who
has satisfied the following requirements shall be eligible to receive an
allocation of Non-Elective Contributions during the applicable Plan Year.

 

1.               Allocation Service Requirements for Non-Elective Contributions

 

a.               [  ]  In order to share in the allocation of Non-Elective
Contributions, a Participant is required to complete the following Hours of
Service in the applicable Plan Year          

b.              [ X ]  In order to share in the allocation of Non-Elective
Contributions, a Participant is required to be employed by the Employer on the
last day of Plan Year

c.                [  ]  In order to share in the allocation of Non-Elective
Contributions, a Participant is required to be employed by the Employer on the
last day of Plan Year or complete at least           Hours of Service in the
applicable Plan Year

NOTE: C.1a and C.1b are inapplicable if C.1c is selected.

NOTE: C.1a and C.1c may not be more than 1,000.

 

2.               Non-Elective Allocation Service Computation Rules

 

a.               Select hours equivalency:

i.                  [  ]  None

An Employee shall be credited with the following service with the Employer:

ii.               [  ]  10 Hours of Service for each day or partial day

iii.            [  ]  45 Hours of Service for each week or partial week

iv.            [  ]  95 Hours of Service for each semi-monthly payroll period or
partial semi-monthly payroll period

v.               [  ]  190 Hours of Service for each month or partial month

b.              The hours equivalency shall apply to:

i.                  [  ]  All Employees

ii.               [  ]  Only Employees not paid on a per-hour basis

NOTE: C.2 is only applicable if C.1a or C.1c is selected.

 

3.               Exceptions to Allocation Service Requirements for Non-Elective
Contributions

 

a.               Modify Hour of Service requirement and/or last day requirement
for a Participant who terminates employment with the Employer during the Plan
Year due to:

i.                  [ X ]  death.

 

7

--------------------------------------------------------------------------------


 

SECTION D. VESTING

 

ii.               [ X ]  Disability

iii.            [ X ]  attainment of Normal Retirement Date

 

b.              Any Hour of Service requirement and last day requirement shall
be modified as follows:

i.                  [  ]  Waive both the Hour of Service requirement and last
day requirement

ii.               [  ]  Waive the Hour of Service requirement only

iii.            [ X ]  Waive last day requirement only

c.                [  ]  The following other modifications shall be made to the
requirements specified in C.1-3b:          

NOTE: C.3 is only applicable if C.1a, C.1b or C.1c is selected.

NOTE: C.3c may only be used to make minor changes to the requirements specified
in C.1-3b and must be specified in a manner that is objectively determinable and
may not be specified in a manner that is subject to Employer discretion. For
example, C.3c could be used to clarify that last day but not Hours of Service is
waived for death while Hours of Service and last day are waived for Disability
and attainment of Normal Retirement Age.

 

4.               Coverage Failures for Non-Elective Contributions

 

Method to fix Non-Elective Contribution Code section 410(b) ratio percentage
coverage failures (Section 4.03(d)):

a.               [  ]  Do not automatically fix

b.              [ X ]  Add just enough Participants to meet the coverage
requirements

c.                [  ]  Add all non-excludable Participants

 

Non-Elective - Formula

 

5.               Non-Elective allocation formula.  See Section 4.01(b) of the
BPD.

 

6.               Allocation of Non-Elective Contributions

 

a.               Non-Elective Contributions are allocated to Participant
Accounts at the following time(s):

i.                  [ X ]  End of Plan Year

ii.               [  ]  Semi-annually

iii.            [  ]  Quarterly

iv.            [  ]  Each calendar month

v.               [  ]  Each pay period

b.              Minimum and Maximum Non-Elective Allocations

i.                  [  ]  Allocations of Non-Elective Contributions for a
Participant shall be subject to a minimum amount:          

ii.               [  ]  Allocations of Non-Elective Contributions for a
Participant shall be subject to a maximum amount:          

NOTE: Any service requirements specified in C.1 through C.3 shall be applied pro
rata to the period selected in this C.6a. Any last day rule specified in C.1
through C.3 shall be applied as of the end of each period selected in this C.6a.

 

7.               Non-Elective - Disability

 

[  ]  Allocate Non-Elective Contributions to Disabled Participants who do not
meet the allocation service requirements (Section 4.01(e)). Allocations to
Disabled Participants end as of the earliest of: (i) the last day of the Plan
Year in which occurs the           anniversary of the start of the Participant’s
Disability or (ii) such other time specified in Section 4.01(e).

NOTE: C.7 shall not be more than “tenth”.

NOTE: Allocations under C.7 may occur after Termination.

 

8.               Death or Disability During Qualified Military Service

 

[  ]  For benefit accrual purposes, a Participant that dies or becomes Disabled
while performing qualified military service will be treated as if he had been
employed by the Employer on the day preceding death or Disability and terminated
employment on the day of death or Disability (Section 4.04).

 

9.               Prevailing Wage

 

a.               [  ]  In addition to any other Non-Elective Contributions
otherwise provided in the Plan, an amount necessary to meet the Employer’s
requirements under an applicable prevailing wage statute shall be allocated. 
The formula for allocating Non-Elective Contributions shall be specified in the
Prevailing Wage Addendum to the Adoption Agreement.

The prevailing wage allocation offset:

i.                  [  ]  None

ii.               [  ]  The prevailing wage allocations will offset any other
Non-Elective Contribution allocations that would otherwise be made to a
Participant

iii.            [  ]  Other:          

b.              [  ]  Qualified Non-Elective Contributions (in addition to any
non-elective contribution made pursuant to C.5 and Section 4.01) shall be
allocated in an amount necessary to meet the Employer’s requirements under an
applicable prevailing wage statute. Allocations will be

 

8

--------------------------------------------------------------------------------


 

SECTION D. VESTING

 

made in an amount necessary to meet the Employer’s requirements under an
applicable prevailing wage statute.  The formula for allocating Qualified
Non-Elective Contributions shall be specified in an Addendum to the Adoption
Agreement.

The prevailing wage allocation offset:

i.                  [  ]  None

ii.               [  ]  The prevailing wage allocations will offset any other
Qualified Non-elective Contribution allocations that would otherwise be made to
a Participant.

iii.            [  ]  Other:          

c.                [  ]  Exclude           from receiving benefits under an
applicable prevailing wage statute under this Plan.

NOTE: Depending upon the offset rule chosen, timing of allocations may need to
be considered as contributions under Prevailing Wage are typically required to
be made not less often than quarterly.

NOTE: The offset provided under C.9a.iii and/or C.9b.iii must be objectively
determinable and may not be specified in a manner that is subject to Employer
discretion

NOTE: C.9c must be used to exclude Highly Compensated Employees or another
nondiscriminatory class of employees from receiving Prevailing Wage allocations.
Note that the Employees excluded will generally still need to be provided the
Prevailing Wage benefits in another manner.

 

10.         QNECs

 

[  ]  The following limitations, conditions and/or special rules apply to
Qualified Non-Elective Contributions:           (Section 4.01(b))

Subject to C.10 if applicable, the Employer’s Qualified Non-elective
Contribution shall be allocated in such manner as determined by the Company. The
Company shall notify the Plan Administrator and/or the Trustee in writing of the
manner in which such contributions shall be allocated.

NOTE: A Qualified Non-elective Contribution of a Nonhighly Compensated Employee
will not be taken into account in satisfying the requirements of Section 5.02 to
the extent it is a disproportionate contribution within the meaning of Treas.
Reg. sections 1.401(k)-2(a)(6)(iv) and/or 1.401(m)-2(a)(6)(v).

 

11.         Rollovers

 

Rollover Contributions are permitted (Section 4.02):

a.               [ X ]  No

b.              [  ]  Yes - All Eligible Employees may make a Rollover
Contribution even if not yet a Participant in the Plan

c.                [  ]  Yes - Only active Participants may make a Rollover
Contribution

d.              [  ]  Yes -           may make a Rollover Contribution

NOTE: The Plan Administrator has discretion under Section 4.02 to limit the
types of rollover contributions accepted by the Plan and must use that
discretion in a consistent and nondiscriminatory manner.

 

12.         415 Additional Language

 

[ X ]  Additional language necessary to satisfy Code section 415 because of the
required aggregation of multiple plans: Maximum Annual Additions will be limited
under this plan if exceeded by combining the total Annual Additions from this
Plan and any other Defined Contribution Plan sponsored by the Employer..

 

Vesting Service Rules

 

1.               Vesting service computation method

 

a.               [ X ]  Hours of Service. Number of Hours of Service necessary
for a Year of Vesting Service: 1000

b.              [  ]  Elapsed Time

NOTE: Unless D.1.b (Elapsed Time) is selected, the Plan will use the Hours of
Service method for determining vesting service.  If D.1.b (Elapsed Time) is
selected, questions D.2 through D.3 are disregarded.

NOTE: D.1a may not be more than 1,000.  If left blank, the Plan will use 1,000
Hours of Service.

 

2.               Vesting Service Equivalencies

 

a.               Select equivalency for vesting purposes:

i.                  [  ]  None.

An Employee shall be credited with the following service with the Employer:

ii.               [ X ]  10 Hours of Service for each day or partial day

iii.            [  ]  45 Hours of Service for each week or partial week

iv.            [  ]  95 Hours of Service for each semi-monthly payroll period or
partial semi-monthly payroll period

v.               [  ]  190 Hours of Service for each month or partial month

b.              The hours equivalency selected in D.2a shall apply to:

i.                  [  ]  All Employees

 

9

--------------------------------------------------------------------------------

 

SECTION D. VESTING

 

ii.               [ X ]  Only Employees not paid on a per-hour basis

NOTE: D.2b does not apply if D.2a.i is selected.

 

3.               Vesting Computation Period

 

a.               [  ]  Calendar year

b.              [ X ]  Plan Year

c.                [  ]  The twelve-consecutive month period commencing on the
date the Employee first performs an Hour of Service; each subsequent
twelve-consecutive month period shall commence on the anniversary of such date

d.              [  ]  Other:          

NOTE: D.3d must be a twelve-consecutive month period.

 

4.               Other Employer Service

 

[  ]  Count years of service with employers other than the Employer for vesting
purposes. List other employers and indicate for what purposes (e.g.,
Non-Elective, etc.) the service applies along with any limitations:          

 

5.               Vesting Exceptions

 

a.               [ X ]  Death. Provide for full vesting for a Participant who
terminates employment with the Employer due to death while an Employee
(Section 6.02).

b.              [ X ]  Disability. Provide for full vesting for a Participant
who terminates employment with the Employer due to Disability while an Employee
(Section 6.02).

c.                [  ]  Early Retirement. Provide for 100% vesting upon the
attainment of Early Retirement Date while an Employee (Section 6.02).

 

6.               Vesting Exclusions

 

a.               [  ]  Exclude Years of Vesting Service earned before age 18

b.              [  ]  Exclude Years of Vesting Service earned before the
Employer maintained this Plan or a predecessor plan

c.                [  ]  One-year holdout.  If an Employee has a One-Year Break
in Service/Period of Severance, exclude Years of Vesting Service earned before
such period until the Employee has completed a Year of Vesting Service after
returning to employment with the Employer.

d.              [  ]  Rule of parity.  If an Employee does not have any
nonforfeitable right to the Account balance derived from Employer contributions,
exclude Years of Vesting Service earned before a period of five (5) consecutive
One-Year Breaks in Service/Periods of Severance.

 

7.               Special Vesting Provisions

 

[  ]          Provide for special vesting provisions:          

NOTE: Any special provisions must satisfy Code sections 401(a)(4) and 411.

 

Vesting Schedules

 

8.               Non-Elective Contribution Account

 

Vesting Schedule for Non-Elective Contributions:

a.               [  ]  100%

b.              [ X ]  2-6 Year Graded

b.              [  ]  1-5 Year Graded

c.                [  ]  1-4 Year Graded

d.              [  ]  3 Year Cliff

e.                [  ]  2 Year Cliff

f.                 [  ]  Other:

i.                  Other Non-Elective Schedule - less than 1 year:          

ii.               Other Non-Elective Schedule - 1 year but less than 2 years:
         

iii.            Other Non-Elective Schedule - 2 years but less than 3 years:
         

iv.            Other Non-Elective Schedule - 3 years but less than 4 years:
         

v.               Other Non-Elective Schedule - 4 years but less than 5 years:
         

vi.            Other Non-Elective Schedule - 5 years but less than 6 years:
         

vii.         Other Non-Elective Schedule - 6 or more years: 100%.

NOTE: See Section 6.02 for definitions of the applicable vesting schedules.

NOTE: Any vesting schedule described in E.8g must provide vesting at least as
rapidly as the “3 Year Cliff” vesting schedule or the “2-6 Year Graded” vesting
schedule and D.8f.vii will be deemed to be 100%.

 

9.               Other Vesting Schedule

 

a.               [  ]  The Plan has another vesting schedule:          

b.              Describe the Participants to which the other vesting schedule
applies:          

c.                [  ]  Retain pre-PPA Non-Elective vesting schedule for pre
2007 contributions:          

 

10

--------------------------------------------------------------------------------


 

SECTION D. VESTING

 

NOTE: The vesting schedule in D.9 is in addition to the vesting schedules in D.8

NOTE: D.9b must be applied in a consistent and nondiscriminatory manner. For
example, D.9b could be used to describe a prior vesting schedule, vesting for a
transfer account, or a vesting schedule that applies to Participants covered by
a collective bargaining agreement provided retirement benefits were the subject
of good faith bargaining.

NOTE:  The vesting schedule must satisfy the applicable minimum vesting
requirements of Code section 411(a)(2) at every point in time, for all
Participants’ years of service.

 

10.         Forfeitures

Forfeitures will be used in the following manner (Articles 5 and 6):

a.               [ X ]  Any permissible method (restore forfeitures, reduce
Employer contributions (or reallocate as Employer contributions) made pursuant
to Article 4 or to pay Plan expenses)

b.              [  ]  Other:          

NOTE: D.10b is limited to one or a combination of the options described in
D.10a. D.10b may be used to further restrict the uses of forfeiture and must be
applied in a consistent and nondiscriminatory manner.

 

SECTION E. DISTRIBUTIONS

 

Normal/Early Retirement

 

1.               Normal Retirement

 

a.               Normal Retirement Age means:

i.                  [ X ]  Attainment of age 65

ii.               [  ]  Later of attainment of age           and the service
specified in E.1b

b.              Select the type and length of service used to measure Normal
Retirement Age:

i.                  [  ]  Eligibility.           Years of Eligibility Service

ii.               [  ]  Vesting.           Years of Vesting Service

iii.            [  ]  Participation.           anniversary of participation
(e.g. third, fourth, etc.)

c.                Normal Retirement Date means:

i.                  [ X ]  Normal Retirement Age

ii.               [  ]  First day of calendar month coincident or next following
Normal Retirement Age

iii.            [  ]  First day of calendar month nearest Normal Retirement Age

iv.            [  ]  Anniversary date nearest Normal Retirement Age

v.               [  ]  Other:          

NOTE: The age entered in E.1a may not be more than 65.

NOTE: E.1b may not require more than the fifth anniversary of participation as
defined in Treas. Reg. section 1.411(a)-7(b)(1) and any superseding guidance.

NOTE: The Normal Retirement Age shall be deemed met no later than the later of
age 65 or the fifth anniversary of participation as defined in Treas. Reg.
section 1.411(a)-7(b)(1) and any superseding guidance.

 

2.               Early Retirement

 

a.               Early Retirement Age means:

i.                  [ X ]  None. The Plan does not have an early retirement
feature.

ii.               [  ]  Attainment of age          

iii.            [  ]  Later of attainment of age           and the service
specified in F.2b

b.              Select the type and length of service used to measure Early
Retirement Age:

i.                  [  ]  Eligibility.           Years of Eligibility Service

ii.               [  ]  Vesting.           Years of Vesting Service

iii.            [  ]  Participation.           anniversary of participation
(e.g. third, fourth, etc.)

c.                Early Retirement Date means:

i.                  [  ]  Early Retirement Age

ii.               [  ]  First day of calendar month coincident or next following
Early Retirement Age

iii.            [  ]  First day of calendar month nearest Early Retirement Age

iv.            [  ]  Anniversary date nearest Early Retirement Age

v.               [  ]  Other:          

NOTE: The age entered in E.2a may not be more than 65.

NOTE: E.2b is only applicable if E.2a.iii is selected.

 

11

--------------------------------------------------------------------------------


 

SECTION E. DISTRIBUTIONS

 

NOTE: See related selections D.5c (vesting upon Early Retirement Date) and F.2b
(in-service distributions upon Early Retirement Date).

 

Time & Form of Payment

 

NOTE: Unless E.10b is “Yes”, E.3 through E.5 shall only apply to Accounts other
than those that comprise  Participant’s ESOP Accounts.

 

3.               Time of Payment (Other than Death)

a.               [ X ]  Immediate.  As soon as administratively feasible with a
final payment made consisting of any allocations occurring after such
Termination of Employment

b.              [  ]  End of Plan Year.  As soon as administratively feasible
after all contributions have been allocated relating to the Plan Year in which
the Participant’s Account balance becomes distributable

c.                [  ]  Normal Retirement Date.

d.              [  ]  Other:          

NOTE: Any entry in E.3d must comply with Code section 401(a)(9),
Section 7.02(e) and other requirements of Article 7.

 

4.               Form of Payment (Other than Death)

Medium of distribution from the Plan:

a.               [  ]  Cash only

b.              [ X ]  Cash or in-kind

c.                [  ]  Cash or in-kind rollover to an Individual Retirement
Account sponsored by the following vendor:          

 

5.               Default Form of Payment (Other than Death)

a.               Unless otherwise elected by the Participant, distributions
shall be made in the form of:

i.                  [ X ]  Lump sum only

ii.               [  ]  Qualified Joint and           % Survivor Annuity (not
less than 50% and not more than 100%)

b.              In addition to the form described in E.5a, distributions from
the Plan after Termination for reasons other than death may be made in the
following forms (select all that apply):

i.                  [ X ]  Lump sum only

ii.               [  ]  Lump sum payment or substantially equal annual, or more
frequent installments over a period not to exceed the joint life expectancy of
the Participant and his Beneficiary

iii.            [  ]  Under a continuous right of withdrawal pursuant to which a
Participant may withdraw such amounts at such times as he shall elect

iv.            [  ]  Other:          

NOTE: E.5b.iii and any entry in E.5b.iv must comply with Code section 401(a)(9),
Section 7.02(e) and other requirements of Article 7.

 

6.               Distributions as an Annuity

 

a.               Permit Participants to make distributions in the form of an
annuity

i.                  [  ]  Yes - entire account

ii.               [  ]  Yes - the following conditions and/or limitations shall
apply:          

iii.            [ X ]  No

NOTE: If E.6a.i or E.6a.ii is selected, a Participant may elect to have the Plan
Administrator apply his vested Account to the extent provided above toward the
purchase of an annuity contract, which shall be distributed to the Participant. 
The terms of such annuity contract shall comply with the provisions of this Plan
and any annuity contract shall be nontransferable.

NOTE: If E.6b.i or E.6b.ii is selected, a Beneficiary may elect to have the Plan
Administrator apply his vested Account to the extent provided above toward the
purchase of an annuity contract, which shall be distributed to the Beneficiary. 
The terms of such annuity contract shall comply with the provisions of this Plan
(including Section 7.05) and any annuity contract shall be nontransferable.

NOTE: E.6a.ii and E.6b.ii must be applied in a consistent and nondiscriminatory
manner (for example, limiting annuity distributions to accounts in excess of a
certain dollar amount.)

 

7.               Transfer from Pension Plan

 

[  ]  The Plan has received a transfer of assets from a plan subject to the
survivor annuity rules of Code sections 411(a)(11) and 417 (e.g., a money
purchase or defined benefit plan).

 

Payments on Death

 

8.               Beneficiary Designation

 

To the extent that a Participant’s Account is subject to the survivor annuity
rules of Section 7.10, the spouse of a married Participant shall be the
beneficiary of           % of such Participant’s Account unless the spouse
waives his or her rights to such benefit pursuant to Section 7.10
(Section 7.04).

NOTE: E.8 may not be less than 50%.

 

12

--------------------------------------------------------------------------------


 

SECTION E. DISTRIBUTIONS

 

NOTE: E.8 only applies to Accounts subject to the survivor annuity requirements
of Section 7.10.

 

9.               Payment upon Participant’s Death

Distributions on account of the death of the Participant shall be made in
accordance with the following:

a.               [ X ]  Pay entire Account balance by end of fifth year for all
Beneficiaries in accordance with Sections 7.02(b)(1)(A) and 7.02(b)(2)(A) only

b.              [  ]  Pay entire Account balance no later than the 60th day
following the end of Plan Year in which the Participant dies

c.                [  ]  Allow extended payments for all beneficiaries in
accordance with Sections 7.02(b)(1)(A), (B) and (C) and 7.02(b)(2)(A) and (B)

d.              [  ]  Pay entire Account balance by end of fifth year for
Beneficiaries in accordance with Sections 7.02(b)(1)(A) and 7.02(b)(2)(A) and
allow extended payments in accordance with Sections 7.02(b)(1)(B) and (C) and
7.02(b)(2)(B) only if the Participant’s spouse is the Participant’s sole primary
Beneficiary

e.                [  ]  Other:          

NOTE: Any entry in E.9e must comply with Code section 401(a)(9),
Section 7.02(b) and other requirements of Article 7.

 

10.         ESOP Distributions

 

a.               Distributions from a Participant’s ESOP Accounts may be made
over a period longer than the period described in Section 7.02(a)(3):

i.                  [  ]  Yes

ii.               [ X ]  No

b.              Distributions from a Participant’s ESOP Accounts may be made
pursuant to the elections in E.3, E.5 and E.9

i.                  [ X ]  Yes

ii.               [  ]  No

c.                Distributions from a Participant’s ESOP Accounts may be made
in Employer Stock:

i.                  [ X ]  Yes

ii.               [  ]  No

d.              Apply the distribution rules of Section 7.02(a) and the
diversification rules of Section 9.02(b) to Employer Stock acquired by the Plan
on or before December 31, 1986:

i.                  [  ]  Yes

ii.               [ X ]  No

e.                Provide for a right of first refusal for distributions payable
in Employer Stock (Section 7.02(d)(4)):

i.                  [  ]  Yes

ii.               [ X ]  No

 

11.         Beneficiaries

 

a.               Death benefits when there is no designated beneficiary:

i.                  [ X ]  Standard according to Section 7.04(c)

ii.               [  ]  Other:          

b.              [ X ]  Revocation. A beneficiary designation to a spouse shall
be automatically revoked upon the following circumstances: Divorce

c.                Domestic Partners are treated as a spouse under the terms of
this Plan for purposes of death benefits to the extent applicable:

i.                  [  ]  No

ii.               [  ]  Yes - limited to the following terms and conditions:
         

iii.            [ X ]  Yes

d.              [  ]  The term “Domestic Partner” as defined in Article 2 is
modified in the following manner:          

e.                [  ]  For purposes of determining a Participant’s spouse, the
one-year rule in Code section 417(d), Treas. Reg. section 1.401(a)-20 applies.

NOTE: If E.11a.ii (Other) is selected, death benefits when there is no
designated beneficiary shall be provided pursuant to F.11a.ii. The death
benefits described must be definitely determinable and may not be specified in a
manner that is subject to discretion.

NOTE: If E.11c.i is selected, E.11d does not apply.

NOTE: If E.11d is selected, the modifications must be nondiscriminatory and
definitely determinable.

NOTE: Domestic Partners shall not be treated as a spouse under the following
Sections of the Plan: 7.02(b) (distribution upon death), 7.05 (minimum
distributions) and 7.06 (direct rollovers).

NOTE: If revocation is selected (E.11b) you may use this item to indicate
automatic revocation upon divorce.

 

Cash Out

 

12.         Cash Out

 

a.               [ X ]  Involuntary cash-out amount for purposes of
Section 7.03: $1000

b.              Minimum Account balance for Qualified Joint and Survivor Annuity
consent requirements (Section 7.10): $         

 

13

--------------------------------------------------------------------------------


 

SECTION E. DISTRIBUTIONS

 

c.                Involuntary cash-out of a terminated Participant’s Account
balance when it exceeds the cash-out amount specified in E.10a is deferred under
Section 7.03(b) until:

i.                  [  ]  Later of age 62 or Normal Retirement Date - payment
made in a lump sum only

ii.               [  ]  Required Beginning Date - Participant may elect payment
in a lump sum or installments

iii.            [ X ]  Required Beginning Date - payment made in a lump sum only

iv.            [  ]  Other:          

d.              [  ]  Exclude amounts attributable to Rollover Contributions in
determining the value of the Participant’s nonforfeitable account balance for
purposes of the Plan’s Involuntary Cash out Rules (Sections 7.03 and 7.10)

NOTE: E.12a and E.12b have a $5,000 maximum, $5,000 will be entered unless
otherwise specified.

NOTE: If E.12a is not selected and E.10b is zero, E.10d does not apply.

NOTE: E.12b only applies to Accounts subject to the survivor annuity
requirements of Section 7.10.

NOTE: If E.12a is less than $1,000, E.12d may not be selected.

NOTE: Any entry in E.12c.iv must comply with Code section 411(a)(11),
Section 7.03 and other requirements of Article 7.

 

Required Beginning Date

 

13.         Required Beginning Date

Required Beginning Date for a Participant other than a More Than 5% Owner:

a.               [ X ]  Retirement.  April 1 of the calendar year following the
later of the calendar year in which the Participant: (x) attains age 70-1/2, or
(y) retires

b.              [  ]  Age 70-1/2.  April 1 of the calendar year following the
calendar year in which the Participant attains age 70-1/2

c.                [  ]  Election.  The option provided in E.13a; provided that a
Participant may elect to commence distributions pursuant to either E.13a or
E.13b

NOTE: A Participant’s Required Beginning Date is a protected benefit under Code
section 411(d)(6).

 

SECTION F. IN-SERVICE WITHDRAWALS

 

NOTE: See Section 8.05 for limits on in-service distributions.

NOTE: In-service withdrawal options are meant as enabling rules. If an
in-service distribution is permitted under any option specified below, the
in-service withdrawal is permissible.

 

Vesting Status

 

1.               Vesting Status for In-service Withdrawals

Select one:

[  ]  In-service withdrawals otherwise permitted under Section G are allowed
from Accounts that are partially vested

[  ]  An Account must be fully vested for a Participant to receive an in-service
withdrawal

NOTE: The response to F.1 will be ignored if the Plan does not allow in-service
withdrawals.

NOTE: Withdrawals under F.2-10 are only permitted from the portion of a
Participant’s Accounts described in F.1 unless otherwise specified in F.11.

 

Retirement/Hardship/Age

 

2.               Normal/Early Retirement

a.               [  ]  Allow in-service distributions after attainment of Normal
Retirement Date (Section 7.01(b)) from the following Accounts:          

b.              [  ]  Allow in-service distributions after attainment of Early
Retirement Date (Section 7.01(a)) from the following Accounts:          

 

3.               Hardship

Hardship withdrawals are allowed as follows (Section 8.01):

a.               [ X ]  None

b.              [  ]  All Accounts.

c.                [  ]  Selected Accounts

i.                  [  ]  Non-Elective Contribution Account

ii.               [  ]  Rollover Contribution Account

 

14

--------------------------------------------------------------------------------

 

SECTION F. IN-SERVICE WITHDRAWALS

 

iii.            [  ]  Transfer Account

iv.            [  ]  Other:           

d.              The criteria used in determining whether a Participant is
entitled to receive a Hardship withdrawal:

i.                  [  ]  Safe Harbor criteria set forth in Section 8.01(b)

ii.               [  ]  Non Safe Harbor criteria set forth in Section 8.01(c)

e.                [  ]  More flexible Hardship criteria applies to permitted
Account(s)

i.                  [  ]  Use criteria specified in Section 8.01(c)

ii.               [  ]  Use criteria specified in Section 8.01(c) with the
following additional criteria and/or modifications:           

f.                 [  ]  Expand the Hardship criteria to include the Beneficiary
of the Participant

g.               [  ]  Other limitations on Hardship withdrawals:           

NOTE: If F.3a is selected, F.3b through F.3g do not apply.

NOTE: F.3e only applies if Hardship withdrawals are permitted from Accounts not
subject to Treas. Reg. 1.401(k)-1(d) (Accounts specified in F.3c.ii-iv to the
extent applicable and selected above). If F.3e is selected, the requirements of
Section 8.01(b)(2) shall not apply, the amount of the hardship distribution may
not exceed the Participant’s vested interest under the applicable Account and
the requirements of Revenue Ruling 71-224 and any superseding guidance shall
apply.

NOTE: F.3f only applies if the Plan provides for in-service withdrawals on
account of Hardship and uses the safe harbor criteria for Hardship
determinations. If F.3f is selected, Hardship distributions may be made for a
primary Beneficiary for expenses described in Treas. Reg. sections
1.401(k)-1(d)(3)(iii)(B)(1), (3), or (5) (relating to medical, tuition, and
funeral expenses, respectively). A “primary Beneficiary” is an individual who is
named as a Beneficiary under the Plan and has an unconditional right to all or a
portion of the Participant’s Account Balance upon the death of the Participant.

 

4.               Specified Age and Service

a.               In-service withdrawals are allowed on attainment of age
           and            service (Section 8.02):

i.                  [ X ]  None

ii.               [  ]  All Accounts

iii.            [  ]  Selected Accounts

b.              If Selected Accounts is selected, specified age and service
withdrawals may be made from the following Accounts:

i.                  [  ]  Non-Elective Contribution Account

ii.               [  ]  Rollover Contribution Account

iii.            [  ]  Transfer Account

iv.            [  ]  Other:           

NOTE: F.4b only applies if F.4a.iii is selected.

 

5.               Specified Age

a.               In-service withdrawals are allowed on attainment of age
           (Section 8.02):

i.                  [ X ]  None

ii.               [  ]  All Accounts

iii.            [  ]  Selected Accounts

b.              If Selected Accounts is selected, specified age withdrawals may
be made from the following Accounts:

i.                  [  ]  Non-Elective Contribution Account

ii.               [  ]  Rollover Contribution Account

iii.            [  ]  Transfer Account

iv.            [  ]  Other:           

NOTE: F.5b only applies if F.5a.iii is selected.

 

Other Withdrawals

 

6.               Withdrawals After Period of Participation

a.               [  ]  Non-Elective Contributions (Section 8.03(a)).  In-service
withdrawals are allowed from a Participant’s Non-Elective Contribution Account
after            years of Participation

b.              [  ]  ESOP Contributions.  In-service withdrawals are allowed
from a Participant’s ESOP Account after            years of Participation

NOTE: F.6a-b may not be less than five.

 

7.               Withdrawals After Period of Accumulation

a.               [  ]  Non-Elective Contributions (Section 8.03(a)).  In-service
withdrawals are allowed from a Participant’s Non-Elective Contribution Account
on funds held for            years.

 

15

--------------------------------------------------------------------------------


 

SECTION F. IN-SERVICE WITHDRAWALS

 

b.              [  ]  ESOP Contributions (Section 8.03(a)).  In-service
withdrawals are allowed from a Participant’s ESOP Account on funds held for
           years.

NOTE: F.7a-b may not be less than two.

 

8.               At Any Time (Section 8.03(b))

[  ]  In-service withdrawals are allowed from the Rollover Contribution Account

 

9.               Transfer Account

Permit a distribution to be made to a Participant who has attained age 62 and
who has not separated from employment from the transfer Account

a.               [  ]  Yes - under any distribution option offered to a
Terminated Participant

b.              [  ]  Yes - limited to the following terms and conditions:
          

NOTE: F.9 only applies if E.7 is selected (Plan has received a transfer of
assets from a plan subject to the survivor annuity rules of Code sections
401(a)(11) and 417).

 

10.         Disability

[  ]  Allow distributions upon Disability.

NOTE:  A severe disability equivalent to A.20a is as follows: the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months. The permanence and degree of such impairment shall be
supported by medical evidence.

 

Conditions/Limitations

 

11.         Other Conditions/Limitations

[  ]          The following limitations, conditions and/or special rules apply
to in-service withdrawals:           

NOTE: Unless otherwise specified, the limitations will apply to all in-service
withdrawals (F.1 through F.10). F.11 must be applied in a consistent and
nondiscriminatory manner. For example, F.11 could be used to specify the number
of withdrawals permitted in a specified time period. See Section 8.05.

 

Loans

 

12.         Loans

Loans are permitted:

[  ]  Yes  [ X ]  No

 

SECTION G. PLAN OPERATIONS AND TOP-HEAVY

 

Plan Operations

 

1.               Permitted Investments

a.               [ X ]  Plan may invest up to 100% of the Trust Fund in
“qualifying employer securities” and “qualifying employer real property”
(Section 9.04)

b.              [  ]   Plan may invest assets other than ESOP Accounts in life
insurance (Section 9.11)

NOTE: If G.1a is selected, the selection shall not apply to Accounts prohibited
from investing more than 10% of assets in “qualifying employer securities” and
“qualifying employer real property” under section 407(b)(2) of ERISA.

 

2.               [  ]  Plan may invest in qualifying longevity annuity contracts
(“QLACs”)

a.               The date the QLAC option will first be available under the Plan
          

 

3.               Indicate the extent to which terminated Participants shall be
subject to the Reshuffling provisions of Section 7.02(d)(5):

a.               [  ]  Redemption. Employer Stock held in a terminated
Participant’s ESOP Account shall be redeemed for assets other than Employer
Stock

b.              [  ]  Transfer. Employer Stock held in a terminated
Participant’s ESOP Account shall be transferred to other Participant Accounts
where it will be redeemed for assets other than Employer Stock held in that
Account

c.                [  ]  Other.

d.              [  ]  None.

 

4.               Reshuffling provisions. Indicate: (i) when such
redemption/transfer shall occur, (ii) the manner in which Employer stock will be
valued, and (iii) the method used to determine how many shares of Employer Stock
shall be redeemed/transferred and to which Participant Accounts the

 

16

--------------------------------------------------------------------------------


 

SECTION G. PLAN OPERATIONS AND TOP-HEAVY

 

Employer Stock shall be transferred: Transfer shall occur when distributions are
made in the form of cash. Stock shares shall be transferred into all participant
accounts at the value as of the distribution election date so that enough cash
is available to make termination distribution

 

5.               Indicate the extent to which Participants’ Accounts will be
subject to Rebalancing:

a.               [ X ]  The Plan will not be subject to Rebalancing

b.              [  ]  ESOP Accounts will be Rebalanced to:           %

 

6.               Indicate which Participants will be affected by Rebalancing:

a.               [  ]  All Participants

b.              [  ]  Only Active Participants

c.                [  ]  Only Terminated Participants

 

7.               Participant Self-Direction

a.               Specify the extent to which the Plan permits Participant
self-direction and indicate the Plan’s intent to comply with ERISA section
404(c) (Section 9.02):

i.                  [  ]  All Accounts other than ESOP Accounts

ii.               [  ]  Some Accounts

iii.            [ X ]  None

b.              If “Some Accounts” is selected, a Participant may self-direct
the following Accounts Accounts if they are not ESOP Account:

i.                  [  ]  Non-Elective Contribution Account

ii.               [  ]  Rollover Contribution Account

iii.            [  ]  Transfer Account

iv.            [  ]  Other:           

c.                [  ]  Participants may also establish individual brokerage
accounts.

d.              Participants may exercise voting rights with respect to the
assets held in Accounts other than ESOP Accounts (Section 9.06(a)):

i.                  [  ]  Employer stock only

ii.               [  ]  All investments

iii.            [  ]  Selected investments:           

NOTE: If G.7a.iii (None) is selected, G.7b through G.7d do not apply.

NOTE: G.7b only applies if G.2a.ii is selected.

NOTE: If G.1a is selected (employer securities) and G.7a.i or G.7a.ii
(404(c) applies) is selected, then voting rights must be selected in G.7d.i,
G.7d.ii or G.2d.iii.

 

8.               Valuation Date for Accounts other than ESOP Accounts

a.               [  ]  Last day of Plan Year

b.              [  ]  Last day of each Plan quarter

c.                [  ]  Last day of each month

d.              [ X ]  Each business day

e.                [  ]  Other:            (Must be at least annually).

NOTE:  If G.7a.i or G.7a.iii (404(c) applies) is selected then Valuation Date
must be at least quarterly.

 

9.               Valuation Date for ESOP Accounts (Article 2 Definitions and
Section 9.10)

a.               [  ]  Last day of Plan Year

b.              [ X ]  Other:  Each business day. Stock shares for distributions
will be valued as of the date the participant’s election form is received or, if
the shares were sold on the open market, the value at which the shares were
sold, net of commissions. If no election is received and an automatic
distribution is made because the value of the Participant’s account is $1,000 or
less, then the value assigned a share of stock shall be the closing price as of
the last business day of the month in the quarter in which the distribution is
made.

 

10.         Diversification

a.               Enter the method used to determine “years of participation in
the Plan” for the Diversification Election Period:

i.                  [  ]  Anniversaries of participation

ii.               [ X ]  Plan Years entitled to receive an allocation

iii.            [  ]  Plan Years with minimum Hours of Service:           

iv.            [  ]  Other:           

b.              Enter the amount of Employer Stock the Qualified Participant
will be permitted to diversify during the Qualified Election Period:

i.                  [ X ]  the minimum amount permitted under section 9.02(b)

ii.               [  ]            amount for each Diversification Election
Period

iii.            [  ]  Other Amount            (please describe the amount and
the affected Diversification Election Periods)

 

11.         Plan Administration

a.               Designation of Plan Administrator (Section 12.01)

 

17

--------------------------------------------------------------------------------


 

SECTION G. PLAN OPERATIONS AND TOP-HEAVY

 

i.                  [ X ]  Plan Sponsor

ii.               [  ]  Committee appointed by Plan Sponsor

iii.            [  ]  Other:           

b.              Establishment of procedures for the Plan Administrator and the
Investment Fiduciary (Sections 12.01(c) and 12.02(c))

i.                  [ X ]  Plan Administrator and Investment Fiduciary adopt own
procedures

ii.               [  ]  Governing body of the Plan Sponsor sets procedures for
Plan Administrator and Investment Fiduciary

c.                Type of indemnification for the Plan Administrator and
Investment Fiduciary

i.                  [  ]  None - the Employer will not indemnify the Plan
Administrator or the Investment Fiduciary

ii.               [ X ]  Standard according to Section 12.06

iii.            [  ]  Provided pursuant to an outside agreement

d.              [  ]  The following modifications shall be made to the duties of
the applicable parties:           

NOTE: G.11d may be used to reallocate duties between the Plan Sponsor and the
Plan Administrator. It may also be used to designate additional parties to
perform specific Plan Administrator and/or Plan Sponsor duties.

 

12.         Trust

 

a.               Use the Trust agreement contained in the Basic Plan Document

i.                  [ X ]  Yes

ii.               [  ]  No

iii.            [  ]  Yes, but only for the following assets/Accounts:
          ; other assets/Accounts will use an outside Trust or be held by an
insurance company.

iv.            [  ]  Not Applicable - assets are held solely by an insurance
company

b.              Trustee Type

i.                  [  ]  Corporate. Trustee name and address:           

ii.               [ X ]  Individual. Trustee name(s): Nicholas L. Saakvitne

c.                Type of Trustee Indemnification:

i.                  [ X ]  Standard according to Section 10.07(b)

ii.               [  ]  None

d.              [ X ]  The Trustees may designate one or more Trustees to act on
behalf of all Trustees (Section 10.05(b)(2)).

e.                The Trustee is also the Investment Fiduciary (Section 10.06):

i.                  [ X ]  Yes

ii.               [  ]  No. The Investment Fiduciary is:           

f.                 The special trustee for purposes of determining and
collecting contributions under the Plan is:

i.                  [  ]  the chief executive officer of the Plan Sponsor

ii.               [ X ]  the Trustee

iii.            [  ]  other:           

NOTE: Section 10.09 shall apply to the extent assets are held in an outside
trust agreement.

NOTE: If the Trust agreement contained in the Basic Plan Document applies, then
Trustee signature(s) is/are not necessary on amendments if the amendment does
not affect Trustee duties.

NOTE: If G.12a.iv is selected, G.12b - e shall not apply.

NOTE: If a separate trust agreement is to be used (G.12a.ii or G.12a.iii is
selected), the items in G.1-5 shall apply only to the extent that they are not
superseded by the terms of the separate trust agreement.  Only the trust
document(s) previously approved by the IRS may be utilized with this Plan and
still rely on the Plan’s advisory letter.

NOTE: If G.12a.i or G.12a.iii (use trust in Basic Plan Document) is selected and
G.12c.ii (no indemnification) is selected, indemnification for the Trustee may
be pursuant to an agreement that is not a part of the Plan.

NOTE: If G.12c.ii (no indemnification) Section 10.07(b) shall not apply and
indemnification for the Trustee may be pursuant to an agreement that is not a
part of the Plan.

NOTE: G.12f must be an individual or a corporation with trust powers and is
intended to comply with FAB 2008-01.

 

13.         Trust Administrative Modifications

a.               [  ]  The following modifications are made to the permitted
investments under the Trust Fund:           

b.              [  ]  The following modifications are made to the duties of the
Trustee, Investment Fiduciary or Investment Manager:           

c.                [  ]  The following modifications are made to other
administrative provisions of the Trust Fund:           

NOTE: G.13 only applies if G.12a.i or G.12a.iii is selected (the Trust Agreement
contained in the Basic Plan Document applies).

NOTE: The addition of language in G.13 cannot conflict with other provisions of
the Plan and cannot cause the Plan to fail to qualify under Code section 401(a).
Under no circumstances can a modification consist of: 1) removal or change to
the prudent man rule, 2) addition of arbitration for Participant disputes, 3)
addition of securities lending program, and 4) modification of the duties of the
special trustee in Section 10.02(b) to determine and collect contributions under
the Plan.

 

18

--------------------------------------------------------------------------------


 

SECTION G. PLAN OPERATIONS AND TOP-HEAVY

 

Statute of Limitations

 

14.         Statute of Limitations

[  ]  The Plan has a contractual statute of limitations as follows:           

NOTE: The statute of limitations must not be unreasonably short (See Heimeshoff
v. Hartford Life Ins. Co., U.S., No. 12-729 (2013))

 

Top-Heavy

 

15.         Top-Heavy Allocations

Top-Heavy allocations are made to

a.               [  ]  This Plan.  Participants who share in Top-Heavy minimum
allocations:

i.                  [  ]  Non-Key only.  Any Participant who is employed by the
Employer on the last day of the Plan Year and is not a Key Employee

ii.               [  ]  All Participants.  Any Participant who is employed by
the Employer on the last day of the Plan Year

iii.            [  ]  Participants covered by a collective bargaining agreement
will share in Top-Heavy minimum allocations provided retirement benefits were
the subject of good faith bargaining.

b.              [ X ]  Pursuant to the terms of Broadway Federal Bank f.s.b
401(k) Plan

c.                [  ]  Other (include information about which Plan allocations
are made to and which Participants in this Plan will share in Top-Heavy
minimums):           

d.              Other plan maintained by the Employer

i.                  [  ]  N/A - no other plan

ii.               [ X ]  Defined Contribution

iii.            [  ]  Defined Benefit

NOTE: Choose one option, G.15a, b or c.

NOTE: G.15a.iii may be selected in addition to G.15a.i or G.15a.ii. If G.15a.iii
applies and is not selected, Employees covered under a collective bargaining
agreement that bargains in good faith for retirement benefits shall not be
eligible to receive top-heavy minimum allocations.

NOTE: If G.15b is selected, include the name of the other plan.

NOTE: G.15d is not applicable if G.15c is selected.

 

16.         Top-Heavy Vesting

Top-Heavy vesting schedule:

a.               [  ]  100%

b.              [ X ]  2-6 Year Graded

c.                [  ]  3 Year Cliff

d.              [  ]  Other:

i.                  Other Top-Heavy Schedule - less than 1 year:           

ii.               Other Top-Heavy Schedule - 1 year but less than 2 years:
          

iii.            Other Top-Heavy Schedule - 2 years but less than 3 years:
          

iv.            Other Top-Heavy Schedule - 3 years but less than 4 years:
          

v.               Other Top-Heavy Schedule - 4 years but less than 5 years:
          

vi.            Other Top-Heavy Schedule - 5 years but less than 6 years:
          

vii.         Other Top-Heavy Schedule - 6 or more years: 100%.

NOTE: See Section 11.03 for definitions of the applicable vesting schedules.

NOTE: If G.16 is “Other”, then any vesting schedule described in G.11d must
provide vesting at least as rapidly as the “3 Year Cliff” vesting schedule or
the “2-6 Year Graded” vesting schedule.

 

17.         Present Value Assumptions

a.               Enter the interest rate to be used for determining Present
Value to compute the Top-Heavy ratio:           %

b.              Enter the mortality table to be used for determining Present
Value to compute the Top-Heavy ratio:           

 

11.         416 Additional Language

[  ]          Additional language necessary to satisfy Code section 416 because
of the required aggregation of multiple plans:           .

 

SECTION I. MISCELLANEOUS

 

19

--------------------------------------------------------------------------------

 

SECTION I. MISCELLANEOUS

 

Failure to properly fill out the Adoption Agreement may result in
disqualification of the Plan.

 

 

The Plan shall consist of this Adoption Agreement #001, its related Basic Plan
Document #CE2-ESOP and any related Appendix and Addendum specifically created in
response to a question within the Adoption Agreement.

 

20

--------------------------------------------------------------------------------


 

SECTION J. EXECUTION PAGE

 

SECTION J. EXECUTION PAGE

 

 

The undersigned agree to be bound by the terms of this Adoption Agreement and
Basic Plan Document and acknowledge receipt of same. The parties have caused
this Plan to be executed this 28th day of January, 2016.

 

 

 

BROADWAY FEDERAL BANK:

 

 

 

 

 

Signature: /s/ Brenda Battey              

 

 

 

Print Name: Brenda Battey             

 

 

 

Title/Position:             SVP/CFO         

 

 

 

 

 

TRUSTEE:

 

 

 

 

 

/s/ Nicholas L. Saakvitne        

 

Nicholas L. Saakvitne

 

21

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

BROADWAY FEDERAL BANK,  F.S.B

 

EMPLOYEE STOCK OWNERSHIP PLAN

 

 

 

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

 

BASIC PLAN DOCUMENT #CE2-ESOP

 

[INTENDED FOR CYCLE E2]

 

Copyright © 2002-2016 All Rights Reserved.

 

--------------------------------------------------------------------------------


 

CCH INCORPORATED, DBA FTWILLIAM.COM

 

TABLE OF CONTENTS

 

ARTICLE 1.  INTRODUCTION

1

Section 1.01   Plan and Trust

1

Section 1.02   Employee Stock Ownership Plan

1

Section 1.03   Application of Plan and Trust

1

ARTICLE 2.  DEFINITIONS

2

ARTICLE 3.  PARTICIPATION

15

Section 3.01   Non-Elective Contributions

15

Section 3.02   Transfers

15

Section 3.03   Termination and Rehires

15

Section 3.04   Limitations on Exclusions

15

Section 3.05   Procedures for Admission

15

Section 3.06   Participants Receiving Differential Military Pay

16

ARTICLE 4.  CONTRIBUTIONS

17

Section 4.01   Non-Elective Contributions

17

Section 4.02   Rollover Contributions

18

Section 4.03   Transfers

18

Section 4.04   Military Service

19

Section 4.05   Multiple Employer Plan

19

ARTICLE 4A  SPECIAL ESOP PROVISIONS

19

Section 4A.01   ESOP Contributions

19

Section 4A.02   Exempt Loan

19

Section 4A.03   Release of Employer Stock

20

Section 4A.04   Prohibited Allocation

21

Section 4A.05   Non-ESOP Portion of Plan

22

ARTICLE 5.  LIMITATIONS ON CONTRIBUTIONS

23

Section 5.01   Maximum Amount of Annual Additions

23

ARTICLE 6.  VESTING

25

Section 6.01   Participant Contributions

25

Section 6.02   Non-Elective Contributions

25

Section 6.03   Forfeitures

26

ARTICLE 7.  DISTRIBUTIONS

28

Section 7.01   Commencement of Distributions

28

Section 7.02   Timing and Form of Distributions

28

Section 7.03   Cash-Out of Small Balances

31

Section 7.04   Beneficiary

32

Section 7.05   Minimum Distribution Requirements

33

Section 7.06   Direct Rollovers

37

Section 7.07   Minor or Legally Incompetent Payee

38

Section 7.08   Missing Payee

39

Section 7.09   Distributions Upon Termination of Plan

39

Section 7.10   Joint and Survivor Annuities

39

ARTICLE 8.  IN-SERVICE DISTRIBUTIONS AND LOANS

41

Section 8.01   Hardship

41

Section 8.02   Specified Age

42

Section 8.03   Other Withdrawals

42

Section 8.04   Transfer Account

43

Section 8.05   Rules Regarding In-Service Distributions

43

Section 8.06   Loans

43

ARTICLE 9.  INVESTMENT AND VALUATION OF TRUST FUND

46

Section 9.01   Investment of Assets

46

Section 9.02   Participant Self-Direction

46

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

i

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

Section 9.03   Individual Accounts

47

Section 9.04   Qualifying Employer Investments

47

Section 9.05   Allocation of Earnings and Losses

47

Section 9.06   Voting Rights

48

Section 9.07   Liquidity

48

Section 9.08   Restrictions on Employer Stock

49

Section 9.09   Treatment of Dividends

49

Section 9.10   Use of Appraiser

49

Section 9.11   Life Insurance

49

Section 9.12   Nonterminable Protections and Rights

50

Section 9.13   Qualifying Longevity Annuity Contract (QLAC)

50

ARTICLE 10.  TRUST FUND

51

Section 10.01   Trust Fund

51

Section 10.02   Duties of the Trustee

51

Section 10.03   General Investment Powers

52

Section 10.04   Other Investment Powers

54

Section 10.05   Instructions

54

Section 10.06   Investment of the Fund

55

Section 10.07   Compensation and Indemnification

56

Section 10.08   Resignation and Removal

56

Section 10.09   Other Trust Agreement

57

ARTICLE 11.  SPECIAL TOP-HEAVY RULES

58

Section 11.01   Top-Heavy Status

58

Section 11.02   Minimum Allocations

58

Section 11.03   Minimum Vesting

59

ARTICLE 12.  PLAN ADMINISTRATION

61

Section 12.01   Plan Administrator

61

Section 12.02   Investment Fiduciary

62

Section 12.03   Compensation of Plan Administrator and Investment Fiduciary

62

Section 12.04   Plan Expenses

62

Section 12.05   Allocation of Fiduciary Responsibility

63

Section 12.06   Indemnification

63

Section 12.07   Claims Procedure

63

Section 12.08   Written Communication

64

ARTICLE 13.  AMENDMENT, MERGER AND TERMINATION

65

Section 13.01   Amendment

65

Section 13.02   Merger and Transfer

66

Section 13.03   Termination

66

ARTICLE 14.  MISCELLANEOUS

67

Section 14.01   Nonalienation of Benefits

67

Section 14.02   Rights of Alternate Payees

67

Section 14.03   No Right to Employment

68

Section 14.04   No Right to Trust Assets

68

Section 14.05   Governing Law

68

Section 14.06   Severability of Provisions

68

Section 14.07   Headings and Captions

68

Section 14.08   Gender and Number

68

Section 14.09   Disaster Relief

68

 

 

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

ii

 

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 1 INTRODUCTION

 

 

ARTICLE 1 INTRODUCTION

 

 

Section 1.01                                     PLAN AND TRUST

 

This document (“Basic Plan Document”) and its related Adoption Agreement are
intended to qualify as a tax-exempt plan and trust under Code sections
401(a) and 501(a), respectively.

 

Section 1.02                                     EMPLOYEE STOCK OWNERSHIP PLAN

 

The Plan and the Accounts specified in the Adoption Agreement as the Employee
Stock Ownership Plan (ESOP) Accounts and the applicable portion of the Trust are
also intended to qualify as a tax-exempt ESOP and trust under Code section
4975(e)(7). The Accounts specified in the Adoption Agreement as the ESOP
Accounts of the Plan shall be invested primarily in Employer Stock.

 

Section 1.03                                     APPLICATION OF PLAN AND TRUST

 

Except as otherwise specifically provided herein, the provisions of this Plan
shall apply to those individuals who are Eligible Employees of the Company on or
after the Effective Date.  Except as otherwise specifically provided for herein,
the rights and benefits, if any, of former Eligible Employees of the Company
whose employment terminated prior to the Effective Date, shall be determined
under the provisions of the Plan, as in effect from time to time prior to that
date.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

1

 

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

ARTICLE 2 DEFINITIONS

 

 

“Account” means the balance of a Participant’s interest in the Trust Fund as of
the applicable date as adjusted pursuant to Article 9. “Account” or “Accounts”
shall include to the extent provided in the Adoption Agreement, Non-Elective
Contribution Account, Rollover Contribution Account, Transfer Account and such
other account(s) or subaccount(s) as the Plan Administrator, in its discretion,
deems appropriate.

 

“Adoption Agreement” means the document executed in conjunction with this Basic
Plan Document that contains the optional features selected by the Plan Sponsor.

 

“Alternate Payee” means the person entitled to receive payment of benefits under
the Plan pursuant to a Qualified Domestic Relations Order.

 

“Annual Addition” means the sum of the following amounts credited to a
Participant’s Account for the Limitation Year:

 

(a)                                   Employer contributions allocated to a
Participant’s Account Non-Elective Contributions.  Employer contributions shall
also include;

 

(b)                                  after-tax contributions;

 

(c)                                   forfeitures;

 

(d)                                  amounts allocated, after March 31, 1984, to
an individual medical account, as defined in Code section 415(l)(2), which is
part of a pension or annuity plan maintained by the Employer;

 

(e)                                   amounts derived from contributions paid or
accrued after December 31, 1985, in taxable years ending after such date, which
are attributable to post-retirement medical benefits, allocated to the separate
account of a key employee, as defined in Code section 419A(d)(3), under a
welfare benefit fund, as defined in Code section 419(e), maintained by the
Employer; and

 

(f)                                    allocations under a simplified employee
pension plan.

 

Notwithstanding the foregoing, an Annual Addition shall not include a
restorative payment within the meaning of IRS Revenue Ruling 2002-45 and any
superseding guidance.

 

“Annuity Starting Date” means the first day of the first period for which an
amount is paid as an annuity or any other form.

 

“Applicable Plan” means a plan that is established and maintained by: (i) an
employer whose charter or bylaws restrict the ownership of substantially all
outstanding employer securities to employees or to a trust described in Code
section 401(a), (ii) an S Corporation, or (iii) a bank (as defined in Code
section 581) which is prohibited by law from redeeming or purchasing its own
securities.

 

“Beneficiary” means the person(s) entitled to receive benefits, under
Section 7.04 of the Plan, upon the Participant’s death.

 

“Board” means the governing body of the Plan Sponsor.  If the Plan Sponsor is a
sole proprietorship, the Board means the sole proprietor.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Committee that may be appointed by the Plan Sponsor
pursuant to Section 12.01 to serve as Plan Administrator.

 

“Company” means the Plan Sponsor and any other entity that has adopted the Plan
with the approval of the Plan Sponsor.

 

“Compensation” shall have the meaning set forth in the Adoption Agreement.  To
the extent provided in the Adoption Agreement, amounts not includible in gross
income under Code section 125 shall include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that he or she has other health coverage (“deemed Code section
125 compensation”). An amount

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

2

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

will be treated as an amount under Code section 125 only if the Company does not
request or collect information regarding the Participant’s other health coverage
as part of the enrollment process for the health plan.

 

Compensation shall include other compensation paid by the later of: (a) 2-1/2
months after an Employee’s severance from employment with the Company or (b) the
end of the Limitation Year that includes the date of the Employee’s severance
from employment with the Company if: (1) the payment is regular compensation for
services during the Participant’s regular working hours, or compensation for
services outside the Participant’s regular working hours (e.g., overtime or
shift differential), commissions, bonuses, or other similar payments; and
(2) the payment would have been paid to the Participant prior to a severance
from employment if the Participant had continued in employment with the Company.

 

The exclusions from Compensation for payments after severance from employment do
not apply to payments to a Participant who does not currently perform services
for the Company by reason of Qualified Military Service to the extent those
payments do not exceed the amounts the Participant would have received if the
individual had continued to perform services for the Company rather than
entering Qualified Military Service. To the extent selected in the Adoption
Agreement and pursuant to Code section 414(u)(12), IRS Notice 2010-15 and any
superseding guidance, differential wage payments shall be treated as
Compensation.

 

To the extent provided in Section 4.01(e), Compensation shall include
compensation paid to a Participant who is permanently and totally disabled.

 

Compensation must be determined without regard to any rules under Code section
3401(a) that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Code section 3401(a)(2)).  For any Self-Employed
Individual covered under the Plan, Compensation will mean Earned Income.

 

For any Plan Year, the annual compensation of each Participant taken into
account in determining allocations for any Plan Year beginning after
December 31, 2001, shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with Code section 401(a)(17)(B).  Annual compensation
means Compensation during the Plan Year or such other consecutive 12-month
period over which Compensation is otherwise determined under the Plan (the
determination period).  The cost-of-living adjustment in effect for a calendar
year applies to annual compensation for the determination period that begins
with or within such calendar year.

 

If a determination period consists of fewer than 12 months, the annual
Compensation limit is an amount equal to the otherwise applicable annual
Compensation limit multiplied by a fraction, the numerator of which is the
number of months in the short determination period, and the denominator of which
is 12.

 

“Deemed-Owned Shares” means, with respect to any person:  (i) the stock in the S
Corporation constituting employer securities of an employee stock ownership plan
which is allocated to such person under the Plan, and; (ii) such person’s share
of the stock in such corporation which is held by the Plan but which is not
allocated under the Plan to Participants or Beneficiaries. For purposes of
clause (ii) of the preceding sentence, a person’s share of unallocated S
corporation stock held by the Plan is the amount of the unallocated stock which
would be allocated to such person if the unallocated stock were allocated to all
Participants in the same proportions as the most recent stock allocation under
the Plan.

 

“Determination Date” means the last day of the preceding Plan Year. 
Notwithstanding the foregoing, the Determination Date for the first Plan Year
shall be the last day of such year.

 

“Disabled” or “Disability” shall have the meaning specified in the Adoption
Agreement.  The determination of Disability shall be made by the Plan
Administrator.

 

“Disqualified Person” means a person defined in Code section 4975(e)(2),
including but not limited to (i) a fiduciary of the Plan; (ii) a person
providing services to the Plan; (iii) the Employer; (iv) an owner of 50% or more
of the combined voting power or value of all classes of stock of the Plan
Sponsor entitled to vote or the total value of shares of all classes of stock of
the Plan Sponsor and certain members of such owner’s family; or (v) an officer,
director, 10% or greater shareholder or highly compensated employee (who earns
10% or more of the yearly wages) of the Employer.

 

“Diversification Election Period” means the six Plan Years beginning with the
Plan Year during which a Participant becomes a Qualified Participant.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

3

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

“Domestic Partner” means, unless otherwise specified in the Adoption Agreement,
a partner of the Participant if the Participant is in a civil union or similar
relationship recognized under the laws of any state. A Participant may only have
one Domestic Partner. A Participant may not have a Domestic Partner if the
Participant is legally married to a person. If Domestic Partners are treated as
a spouse under this Plan, Section 7.10 applies and a Domestic Partner instead of
a spouse is the Beneficiary of the survivor annuity, the term “Qualified Joint
and Survivor Annuity” shall be modified to “Joint and Survivor Annuity”,
“qualified preretirement survivor annuity” shall be modified to “preretirement
survivor annuity”, and Qualified Optional Survivor Annuity” shall be modified to
“Optional Survivor Annuity”.

 

“Earned Income” means the net earnings from self-employment in the trade or
business with respect to which the Plan is established, for which personal
services of the individual are a material income-producing factor.  Net earnings
will be determined without regard to items not included in gross income and the
deductions allocable to such items.  Net earnings are reduced by contributions
by the Employer to a qualified plan to the extent deductible under Code section
404.  Net earnings shall be determined with regard to the deduction allowed to
the taxpayer by Code section 164(f) for taxable years beginning after
December 31, 1989.

 

“Effective Date” shall have the meaning set forth in Section A.3 of the Adoption
Agreement except as otherwise specified in the Plan or Adoption Agreement.

 

“Eligibility Computation Period” means a 12-consecutive month period beginning
with an Employee’s Employment Commencement Date and each anniversary thereof. 
Notwithstanding the foregoing, if the Adoption Agreement provides that the
Eligibility Computation Period switches to the Plan Year his succeeding
Eligibility Computation Period for such purpose will switch to the Plan Year,
beginning with the Plan Year that includes the first anniversary of his
Employment Commencement Date.  If the Eligibility Computation Period switches to
the Plan Year, an Employee who is credited with a Year of Eligibility Service in
both the initial Eligibility Computation Period and the first Plan Year which
commences prior to the first anniversary of the Employee’s initial Eligibility
Computation Period will be credited with two Years of Eligibility Service.

 

“Eligible Employee” means any Employee employed by the Company, subject to the
modifications and exclusions described in the Adoption Agreement.

 

If an individual is subsequently reclassified as, or determined to be, an
Employee by a court, the Internal Revenue Service or any other governmental
agency or authority, or if the Company is required to reclassify such individual
as an Employee as a result of such reclassification or determination (including
any reclassification by the Company in settlement of any claim or action
relating to such individual’s employment status), such individual shall not
become an Eligible Employee by reason of such reclassification or determination.

 

An individual who becomes employed by the Employer in a transaction between the
Employer and another entity that is a stock or asset acquisition, merger, or
other similar transaction involving a change in the employer of the employees of
the trade or business shall not become eligible to participate in the Plan until
the Plan Sponsor specifically authorizes such participation.

 

“Employee” means any individual who is employed by the Employer, including a
Self-Employed Individual. The term “Employee” includes any Leased Employee of
the Employer.  No Leased Employee may become a Participant hereunder unless he
becomes an Eligible Employee.  The term “Employee” shall not include a person
who is classified by the Employer as an independent contractor or a person
(other than a Self-Employed Individual) who is not treated as an employee for
purposes of withholding federal employment taxes.

 

“Employer” means the Company or any other employer that is a member of the same
controlled group of corporations as the Employer within the meaning of Code
section 1563(a) (as modified by subparagraphs (B) and (C) of Code section
409(l)(4) and as determined without regard to sections 1563(a)(4) and
1563(e)(C).

 

“Employer Stock” means the securities issued by the Employer that qualifies as
employer securities within the meaning of Code section 409(l).

 

(1)                                  Common stock of the employer which is
(publically traded) readily tradable on an established securities market; or

 

(2)                                  In a privately held company, it is the
class of common stock with the greatest voting power and greatest dividend
rights.

 

“Employer Stock Fund” means the Investment Fund which is invested primarily in
Employer Stock.

 

“Employment Commencement Date” means the first date on which the Eligible
Employee performs an Hour of Service.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

4

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, all
amendments thereto and all federal regulations promulgated pursuant thereto.

 

“ESOP Accounts” means those Accounts specified in Section 1.02 and the Adoption
Agreement as the ESOP portion of the Plan.  The ESOP Accounts shall be invested
in the Employer Stock Fund.

 

“Exempt Loan” means an extension of credit to the Plan pursuant to
Article 4A.02.

 

“Highly Compensated Employee” means, effective for Plan Years beginning after
December 31, 1996, any Employee who during the Plan Year performs services for
the Employer and who:

 

(a)                                   was a More Than 5% Owner at any time
during the Plan Year or the preceding Plan Year; or

 

(b)                                  during the preceding Plan Year (the
Adoption Agreement may provide that the foregoing determination may be made with
respect to the calendar year beginning with or within the preceding Plan Year)
received Statutory Compensation in excess of the Code section 414(q)(1) amount
($80,000 as adjusted) and unless otherwise provided in the Adoption Agreement
was a member of the top paid group of Employees within the meaning of Code
section 414(q)(3).

 

The determination of who is a Highly Compensated Employee will be made in
accordance with Code section 414(q) and the regulations thereunder to the extent
they are not inconsistent with the method established above.

 

The term Highly Compensated Employee also includes a former Employee who was a
Highly Compensated Employee when he separated from service or at any time after
attaining age 55.

 

“Hour of Service” means:

 

(a)                                   Each hour for which an Employee is paid,
or entitled to payment, for the performance of duties for the Employer.  These
hours will be credited to the Employee for the computation period in which the
duties are performed.

 

(b)                                  Each hour for which an Employee is paid, or
entitled to payment, by the Employer on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence.  No more than
501 Hours of Service will be credited under this paragraph for any single
continuous period (whether or not such period occurs in a single computation
period).  Hours under this paragraph will be calculated and credited pursuant to
DOL Reg. section 2530.200b-2 which is incorporated herein by this reference.

 

(c)                                   Each hour for which back pay, irrespective
of mitigation of damages, is either awarded or agreed to by the Employer.  The
same Hours of Service will not be credited both under paragraph (a) or paragraph
(b), as the case may be, and under this paragraph (c).  These hours will be
credited to the Employee for the computation period or periods to which the
award or agreement pertains rather than the computation period in which the
award, agreement or payment is made.

 

Solely for purposes of determining whether a One-Year Break in Service has
occurred, an individual who is absent from work for maternity or paternity
reasons shall receive credit for the Hours of Service which would otherwise have
been credited to such individual but for such absence, or in any case in which
such hours cannot be determined, 8 Hours of Service per day of such absence. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (1) by reason of the pregnancy of the individual,
(2) by reason of a birth of a child of the individual, (3) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (4) for purposes of caring for such child for a
period beginning immediately following such birth or placement.  The Hours of
Service credited under this paragraph shall be credited (1) in the computation
period in which the absence begins if the crediting is necessary to prevent a
break in service in that period, or (2) in all other cases, in the following
computation period.

 

If the Employer is a member of an affiliated service group (under Code section
414(m)), a controlled group of corporations (under Code section 414(b)), a group
of trades or businesses under common control (under Code section 414(c)) or any
other entity required to be aggregated with the Employer pursuant to Code
section 414(o), service will be credited for any employment with such groups
during the time the Employer is a member of the applicable group. Service will
also be credited for any individual considered an Employee for purposes of this
Plan under Code sections 414(n) or 414(o).

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

5

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

 

If the Employer maintains the plan of a predecessor employer, service with such
employer will be treated as service for the Employer.

 

Service with respect to Qualified Military Service shall be credited in
accordance with Code section 414(u) and service shall also be determined to the
extent required by the Family and Medical Leave Act of 1993.

 

Notwithstanding the foregoing, for determining service under the elapsed time
method an Hour of Service means each hour for which an Employee is paid or
entitled to payment for the performance of duties for the Employer.

 

“Impermissible Allocation” means, any Annual Addition occurring during a
Nonallocation Year to a S Corporation Disqualified Person under this Plan or any
other plan of the Employer qualified under Code section 401(a).

 

“Impermissible Accrual” means, all Employer Stock consisting of shares in the S
Corporation and all other Plan assets attributable to S Corporation shares held
in a S Corporation Disqualified Person’s Account for the benefit of that S
Corporation Disqualified Person, regardless of whether such Impermissible
Accrual is attributable to contributions in the current year or prior years Plan
assets attributable to S Corporation stock held in a S Corporations Disqualified
Person’s Account include distributions made on such S Corporation stock within
the meaning of Code section 1368, proceeds from the sale of such S Corporation
stock, and earnings on such distributions or proceeds.

 

“Investment Fiduciary” means the person(s) designated in the Adoption
Agreement.  The fiduciary will be subject to standards of conduct as prescribed
under ERISA.

 

“Investment Funds” means the funds, including the Employer Stock Fund, in which
the Trust Fund is invested.

 

“Investment Manager” means an investment manager as described in section 3(38)
of ERISA.

 

“Key Employee” means for Plan Years beginning after December 31, 2001, any
Employee or former Employee (including any deceased Employee) who, at any time
during the Plan Year that includes the Determination Date, is an officer of the
Employer having an annual Testing Compensation greater than $130,000 (as
adjusted under Code section 416(i)(1) for Plan Years beginning after
December 31, 2002), a More Than 5% Owner of the Employer, or a 1-percent owner
of the Employer having Testing Compensation of more than $150,000. In
determining whether a plan is top-heavy for Plan Years beginning before
January 1, 2002, Key Employee means any Employee or former Employee (including
any deceased Employee) who at any time during the 5-year period ending on the
Determination Date, is an officer of the Employer having Testing Compensation
that exceeds 50 percent of the dollar limitation under Code section
415(b)(1)(A), an owner (or considered an owner under Code section 318) of one of
the ten largest interests in the Employer if such individual’s Testing
Compensation exceeds 100 percent of the dollar limitation under Code section
415(c)(1)(A), a More than 5% Owner of the Employer, or a 1-percent owner of the
Employer who has Testing Compensation of more than $150,000. The determination
of who is a Key Employee will be made in accordance with Code section
416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

 

“Leased Employee” means any person (other than an Employee of the Employer) who
pursuant to an agreement between the Employer and any other person (“leasing
organization”) has performed services for the Employer (or for the Employer and
related persons determined in accordance with Code section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the Employer.
Contributions or benefits provided a Leased Employee by the leasing organization
which are attributable to services performed for the Employer shall be treated
as provided by the Employer.  A person shall not be considered a Leased Employee
if: (i) such person is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Code section 415(c)(3), but including amounts contributed pursuant
to a salary reduction agreement which are excludable from the employee’s gross
income under Code sections 125, 402(e)(3), 402(h), 403(b), 132(f) or 457,
(2) immediate participation, and (3) full and immediate vesting; and (ii) Leased
Employees do not constitute more than 20 percent of the Employer’s nonhighly
compensated work force.

 

“Leveraged Shares” means shares of Employer Stock acquired by the Trustee with
the proceeds of an Exempt Loan pursuant to Article 4A.02.

 

“Limitation Year” means the year specified in the Adoption Agreement for
purposes of determining Annual Additions limits pursuant to Article 5.  All
qualified plans maintained by the Employer must use the same Limitation Year. 
If the Limitation Year is amended to a different 12-consecutive month period,
the new Limitation Year must begin on a date within the Limitation Year in which
the amendment is made.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

6

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 2 DEFINITIONS

 

“Member of the Family” means, with respect to any individual: (i) the spouse of
the individual; (ii) an ancestor or lineal descendant of the individual or the
individual’s spouse; (iii) a brother or sister of the individual or the
individual’s spouse and any lineal descendant of the brother or sister; and
(iv) the spouse of any individual described in clause (ii) or (iii). A spouse of
an individual who is legally separated from such individual under a decree of
divorce or separate maintenance shall not be treated as such individual’s spouse
for purposes of this Subsection (D).

 

“More Than 5% Owner” means any person who (a) owns (either directly or by
attribution, under Code section 318) more than 5% of the outstanding stock of
the Employer or stock possessing more than 5% of the total combined voting power
of all stock of the Employer or, (b) in the case of an unincorporated business,
any person who owns more than 5% of the capital or profits interest in the
Employer. For purposes of Section 7.05, a Participant is treated as a More Than
5% Owner if such Participant is a More Than 5% Owner at any time during the Plan
Year ending with or within the calendar year in which such owner attains age
70-1/2 and shall continue to be considered a More Than 5% Owner (and
distributions must continue under Section 7.05) even if the Participant ceases
to be a 5% owner in a subsequent year.

 

“Nonallocation Event” means any event that the Plan Administrator determines
would otherwise cause a Nonallocation Year (as defined in Section 4A.04(b)) to
occur.  Events that may cause a nonallocation year include, but are not limited
to, a contribution to the Plan in the form of shares of Employer Stock, a
distribution from the Plan in the form of shares of Employer Stock, a change of
investment within a Plan account of a S Corporation Disqualified Person that
alters the number of shares of employer stock held in the account of the S
Corporation Disqualified Person, or the issuance by the employer of Synthetic
Equity as defined by Code section 409(p)(6)(C) and Treas. Reg. section
1.409(p)-1(f). A Nonallocation Event occurs only if (i) the total number of
shares of Employer Stock that, held in the ESOP account of those Participants
who are or who would be S Corporation Disqualified Persons after taking into
account the Participant’s Synthetic Equity and the Nonallocation Event exceeds
(ii) the number of shares of Employer Stock equal to 49.9% of the total number
of shares of Employer Stock outstanding after taking the Nonallocation Event
into account (causing a Nonallocation Year to occur).

 

“Nonallocation Period” means the period beginning on the date of a sale of
Employer Stock to the Plan financed with an Exempt Loan and ending on the later
of ten years after the date of such sale or the date of the allocation
attributable to the final payment on the Exempt Loan incurred with respect to
the sale.

 

“Nonallocation Year” means any Plan Year if, at any time during such Plan Year:
(i) the Plan holds employer securities consisting of stock in an S Corporation;
and (ii) S Corporation Disqualified Persons own at least 50 percent of the
number of outstanding shares of stock in the S Corporation or (iii) at least 50%
of the sum of (A), the outstanding shares of stock in the S Corporation
(including Deemed-Owned Shares), and (B) the Synthetic Equity shares owned by S
Corporation Disqualified Persons. For purposes of this definition, the rules of
Code section 318(a) shall apply for purposes of determining ownership, except
that in applying Code section 318(a)(1), the members of an individual’s family
shall include members of the family defined in Subsection (3)(D) herein pursuant
to Code section 409(p)(4)(D) and Code section 318(a)(4) regarding options shall
not apply. Notwithstanding the employee trust exception in Code section
318(a)(2)(B)(i), an individual shall be treated as owning Deemed-Owned Shares of
the individual. Solely for purposes of applying Code section
409(p)(5) (regarding the treatment of synthetic equity), Synthetic Equity shares
are only treated as owned by S Corporation Disqualified Persons if such
treatment results in the treatment of a Plan Year as a Nonallocation Year.

 

“Non-Elective Contribution” means a contribution made by the Company that is
allocated to a Participant’s Non-Elective Contribution Account pursuant to
Article 4.

 

“Non-Elective Contribution Account” means so much of a Participant’s Account as
consists of Non-Elective Contributions made to the Plan.

 

“Non-ESOP Accounts” means those Accounts specified in Section 1.02 and the
Adoption Agreement as the Non-ESOP portion of the Plan.  The Non-ESOP Accounts
shall be invested in the other non-Employer Stock assets of the Plan.

 

“Non-Key Employee” means any Employee or former Employee who is not a Key
Employee.

 

“Nonhighly Compensated Employee” means an Employee who is not a Highly
Compensated Employee.

 

“Normal Retirement Age” shall have the meaning set forth in the Adoption
Agreement.

 

“One-Year Break in Service” means, for purposes of determining eligibility
service, an Eligibility Computation Period or, for purposes of determining a
Year of Vesting Service, a Vesting Computation Period during which an Employee
is credited with 500 or fewer Hours of Service.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

7

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

“One-Year Period of Severance” means a Period of Severance of at least
12-consecutive months.  In the case of an individual who is absent from work for
maternity or paternity reasons, the 12-consecutive month period beginning on the
first anniversary of the first date of such absence shall not constitute a
One-Year Period of Severance.  For purposes of this paragraph, an absence from
work for maternity or paternity reasons means an absence (a) by reason of the
pregnancy of the individual, (b) by reason of the birth of a child of the
individual, (c) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (d) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.

 

“Participant” means an Eligible Employee who participates in the Plan in
accordance with Article 3.

 

“Period of Severance” means a continuous period of time during which the
Employee does not perform an Hour of Service for the Employer.  Such period
begins on the date the Employee retires, dies, quits or is discharged, or if
earlier, the 12 month anniversary of the date on which the Employee was
otherwise first absent from service.

 

“Permissive Aggregation Group” means the Required Aggregation Group of plans,
plus any other plan or plans of the Employer which, when considered as a group
with the Required Aggregation Group, would continue to satisfy the requirements
of Code sections 401(a)(4) and 410.

 

“Plan Administrator” means the person(s) designated pursuant to the Adoption
Agreement and Section 12.01. The Plan Administrator is a “named fiduciary”
within the meaning of ERISA section 402(a)(2).

 

“Plan Sponsor” means the entity described in the Adoption Agreement.

 

“Plan Year” means the 12-consecutive month period described in the Adoption
Agreement.  In the event the Plan incurs a short Plan Year of less than
12-consecutive months, the requirements of the Department of Labor Regulations
in 2530.202 and 2530.203 and corresponding Treas. Reg. section 1.410(a) shall be
satisfied.

 

“Post Severance Compensation” means amounts paid by the later of: (a) 2-1/2
months after an Employee’s severance from employment with the Company or (b) the
end of the applicable Limitation Year/Plan Year that includes the date of
severance from employment with the Company; and those amounts would have been
included in the definition of Compensation if they were paid prior to the
Participant’s severance from employment with the Company. However the payment
must be for (a) unused accrued bona fide sick, vacation, or other leave, but
only if the Participant would have been able to use the leave if the Employee
had continued in employment; or (b) received by a Participant pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Participant at the same time if the Participant had
continued in employment with the Company and only to the extent that the payment
is includible in the Participant’s gross income.

 

“Post Year End Compensation” means amounts earned during a year but not paid
during that year solely because of the timing of pay periods and pay dates if:
(a) these amounts are paid during the first few weeks of the next year; (b) the
amounts are included on a uniform and consistent basis with respect to all
similarly situated Employees; and (c) no compensation is included in more than
one year.

 

“Present Value” means a benefit of equivalent value and shall be based only on
the interest and mortality rates specified in the Adoption Agreement.

 

“QLAC” means a qualifying longevity annuity contract as defined in Treasury
Regulation 1.401(a)(9)-6, Q&A 17.

 

“Qualified Domestic Relations Order” means any judgment, decree, or order
(including approval of a property settlement agreement) that constitutes a
“qualified domestic relations order” within the meaning of Code section 414(p).

 

“Qualified Joint and Survivor Annuity” means for a married Participant, an
immediate annuity for the life of the Participant with a survivor annuity for
the life of the Participant’s spouse which is not less than 50 percent and not
more than 100 percent of the amount of the annuity which is payable during the
joint lives of the Participant and the spouse and which is the amount of benefit
which can be purchased with the Participant’s vested Account balance subject to
Section 7.10. The percentage of the survivor annuity under the plan shall be
50%, unless a different percentage is elected in the Adoption Agreement. For a
single Participant, a Qualified Joint and Survivor Annuity means an immediate
annuity for the life of the Participant and which is the amount of benefit which
can be purchased with the Participant’s vested Account balance.  The terms of
such annuity contract shall comply with the provisions of this Plan and the
annuity contract shall be nontransferable.

 

“Qualified Military Service” means qualified military service as defined in Code
section 414(u).

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

8

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

“Qualified Optional Survivor Annuity” means an annuity for the life of the
Participant with a survivor annuity that is equal to the applicable percentage
of the amount of the annuity that is payable during the joint lives of the
Participant and the spouse, and that is the actuarial equivalent of a single
life annuity for the life of the Participant. The survivor percentage of the
Qualified Optional Survivor Annuity shall be determined in accordance with the
following:

 

(a)                                   If the Plan provides for a specific
Qualified Joint and Survivor Annuity survivor annuity percentage and such
percentage is less than 75%, then the Plan’s Qualified Optional Survivor Annuity
shall be 75%.

 

(b)                                  If the Plan provides for a specific
Qualified Joint and Survivor Annuity survivor annuity percentage and such
percentage is greater than or equal to 75%, then the Plan’s Qualified Optional
Survivor Annuity shall be 50%.

 

(c)                                   If the Plan does not provide for a
specific Qualified Joint and Survivor Annuity survivor annuity percentage, then
the Qualified Joint and Survivor Annuity survivor annuity percentage shall be
50% and the Qualified Optional Survivor Annuity survivor annuity percentage
shall be 75%.

 

“Qualified Participant” means a Participant who has attained age 55 and has 10
years of participation in the Plan or a predecessor plan until the date on which
the Participant ceases to be entitled to any benefit under the Plan as specified
in the Adoption Agreement.  For this purpose, a predecessor plan includes any
ESOP maintained by the Employer or a predecessor employer within the meaning of
Treasury Regulation 1.415(f)-1(c), and any plan that has been merged into,
consolidated with, or transferred assets to the plan in accordance with
414(l) of the Code.

 

“Qualifying Employer Real Property” means real property (and related personal
property) which is leased to the employer of employees covered by the Plan, or
to an affiliate of such employer. For purposes of determining the time at which
a Plan acquires Qualifying Employer Real Property for purposes of this section ,
such property shall be deemed to be acquired by the Plan on the date on which
the plan acquires the property or on the date on which the lease to the employer
(or affiliate) is entered into, whichever is later.

 

“Qualifying Employer Security” means a security issued by an employer of
employees covered by the plan, or by an affiliate of such employer. A contract
to which ERISA section 408(b)(5) applies shall not be treated as a security for
purposes of this section.

 

“Rebalancing” is the mandatory transfer of Employer Stock into and out of
Participant’s Accounts designed to result in all Participant Accounts having the
same proportion of Employer Stock.

 

“Released and Unallocated Account” means the account established and maintained
in the Trust to hold Employer Stock released from the Suspense Account, as
described in Article 4A, but not yet allocated to Participants’ Accounts and
dividends thereon.

 

“Reshuffling” means the mandatory transfer of Employer Stock into or out of the
ESOP accounts for administrative purposes such as distributions,
diversifications or segregation upon termination.

 

“Required Aggregation Group” means (a) each qualified plan of the Employer in
which at least one Key Employee participates or participated at any time during
the Plan Year containing the Determination Date or any of the four preceding
Plan Years (regardless of whether the Plan has terminated), and (b) any other
qualified plan of the Employer which enables a plan described in (a) to meet the
requirements of Code sections 401(a)(4) or 410.

 

“Required Beginning Date” means April 1 of the calendar year following the later
of the calendar year in which the Participant attains age 70-1/2 or the calendar
year in which the Participant retires, except that benefit distributions to a
More Than 5% Owner must commence by April 1 of the calendar year following the
calendar year in which the Participant attains age 70-1/2. The Adoption
Agreement may provide that for a Participant other than a More Than 5% Owner:
(a) the Required Beginning Date is the April 1 of the calendar year following
the calendar year in which the Participant attains age 70-1/2; or (b) the
Participant may elect to begin receiving distributions at the date specified in
the preceding sentence or the date specified in clause (a) of this sentence.

 

“Rollover Contribution” means an Employee contribution made to the Plan as a
rollover from another eligible retirement plan or individual retirement account
pursuant to Article 4 of the Plan.

 

“Rollover Contribution Account” means so much of a Participant’s Account as
consists of a Participant’s Rollover Contributions (and corresponding earnings)
made to the Plan.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

9

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

“Section 415 Safe Harbor Option” means a definition of Compensation that:

 

(a)                                   Includes all of the following:

 

(1)                                  The Employee’s wages, salaries, fees for
professional services, and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan, to the extent that
the amounts are includible in gross income (or to the extent amounts would have
been received and includible in gross income but for an election under Code
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)). These
amounts include, but are not limited to, commissions paid to salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan as described in Treas. Reg.
section 1.62-2(c).

 

(2)                                  Amounts described in Code section
104(a)(3), 105(a), or 105(h), but only to the extent that these amounts are
includible in the gross income of the Employee.

 

(3)                                  Amounts paid or reimbursed by the Employer
for moving expenses incurred by an Employee, but only to the extent that at the
time of the payment it is reasonable to believe that these amounts are not
deductible by the Employee under Code section 217.

 

(4)                                  The value of a nonstatutory option (which
is an option other than a statutory option as defined in Treas. Reg. section
1.421-1(b)) granted to an Employee by the Employer, but only to the extent that
the value of the option is includible in the gross income of the Employee for
the taxable year in which granted.

 

(5)                                  The amount includible in the gross income
of an Employee upon making the election described in Code section 83(b).

 

(6)                                  Amounts that are includible in the gross
income of an Employee under the rules of Code section 409A or 457(f)(1)(A) or
because the amounts are constructively received by the Employee.

 

(b)                                  Excludes all of the following:

 

(1)                                  Contributions (other than elective
contributions described in Code section 402(e)(3), 408(k)(6), 408(p)(2)(A)(i),
or 457(b)) made by the Employer to a plan of deferred compensation (including a
simplified employee pension plan described in Code section 408(k) or a simple
retirement account described in Code section 408(p), and whether or not
qualified) to the extent that the contributions are not includible in the gross
income of the Employee for the taxable year in which contributed. In addition,
any distributions from a plan of deferred compensation (whether or not
qualified) are not considered as compensation for Code section 415 purposes,
regardless of whether such amounts are includible in the gross income of the
Employee when distributed.

 

(2)                                  Amounts realized from the exercise of a
nonstatutory option (which is an option other than a statutory option as defined
in Treas. Reg. section 1.421-1(b)), or when restricted stock or other property
held by an Employee either becomes freely transferable or is no longer subject
to a substantial risk of forfeiture (see Code section 83 and regulations
promulgated thereunder).

 

(3)                                  Amounts realized from the sale, exchange,
or other disposition of stock acquired under a statutory stock option (as
defined in Treas. Reg. section 1.421-1(b)).

 

(4)                                  Other amounts that receive special tax
benefits, such as premiums for group-term life insurance (but only to the extent
that the premiums are not includible in the gross income of the Employee and are
not salary reduction amounts that are described in Code section 125).

 

(5)                                  Other items of remuneration that are
similar to any of the items listed in paragraphs (b)(1) through (b)(4) of this
section.

 

“S Corporation” means a corporation described in Code section 1361(a)(1) for
which an election under Code section 1362(a) is in effect.

 

“S Corporation Disqualified Person” means any person whose:  (i) number of
Deemed-Owned Shares is at least 10% of the total number of the Deemed-Owned
Shares,; (ii) aggregated number of Deemed-Owned Shares and Synthetic Equity
shares is at least 10% of the sum of (a) the total number of Deemed-Owned Shares
and (b) such person’s Synthetic Equity shares; (iii) number of Deemed-Owned
Shares, together with the number of Deemed-Owned Shares of the Members of the
Family of such person, is at least 20% of the total number of Deemed-Owned
Shares; or (iv) 

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

10

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

aggregate number of Deemed-Owned Shares and Synthetic Equity shares, together
with the aggregate number of Deemed-Owned Shares and Synthetic Equity shares of
the Members of the Family of such person, is at least 20% of the sum of the
total number of Deemed-Owned Shares and (b) the Synthetic Equity shares owned by
such person and the members fo the family of such person.  Solely for the
purposes of determining whether a person is a S Corporation Disqualified Person,
a person is only treated as owning Synthetic Equity shares if such treatment
results in that person being treated as an S Corporation Disqualified Person.

 

“Self-Employed Individual” means any individual who has Earned Income for the
taxable year from the trade or business for which the Plan is established,
including an individual who would have Earned Income but for the fact that the
trade or business had no net profits for the taxable year. An individual shall
not be a Self-Employed Individual unless he or she is also an owner of the
Company.

 

“Suspense Account” means the account established and maintained in the Trust to
hold Employer Stock acquired with the proceeds of an Exempt Loan, which has not
yet been released pursuant to Article 4A, and dividends thereon.

 

“Statutory Compensation” shall have the meaning set forth in the Adoption
Agreement.

 

Statutory Compensation must be determined without regard to any rules under Code
section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code section 3401(a)(2)).  For any
Self-Employed Individual, Statutory Compensation shall mean Earned Income.

 

Statutory Compensation shall include any amount which is contributed by the
Company pursuant to a salary reduction agreement and which is not includible in
the gross income of the Participant under Code sections 125, 402(e)(3), 402(h),
403(b), 132(f) or 457. To the extent provided in the Adoption Agreement,
Statutory Compensation shall include any amounts not available to a Participant
in cash in lieu of group health coverage because the Participant is unable to
certify that he or she has other health coverage (“deemed Code section 125
compensation”). An amount will be treated as an amount under Code section 125
only if the Company does not request or collect information regarding the
Participant’s other health coverage as part of the enrollment process for the
health plan.

 

Statutory Compensation shall include other compensation paid by 2-1/2 months
after a Participant’s severance from employment with the Company if: (a) the
payment is regular compensation for services during the Participant’s regular
working hours, or compensation for services outside the Participant’s regular
working hours (e.g., overtime or shift differential), commissions, bonuses, or
other similar payments; and the payment would have been paid to the Participant
prior to a severance from employment if the Participant had continued in
employment with the Company. The exclusions from compensation for payments after
severance from employment do not apply to payments to a Participant who does not
currently perform services for the Company by reason of qualified military
service (as that term is used in Code section 414(u)(1)) to the extent those
payments do not exceed the amounts the Participant would have received if the
individual had continued to perform services for the Company rather than
entering qualified military service. To the extent provided in the Plan,
Statutory Compensation shall include compensation paid to a Participant who is
permanently and totally disabled.

 

Notwithstanding any other provision hereof to the contrary, the annual Statutory
Compensation of each Employee taken into account under the Plan for any Plan
Year shall not exceed the amount in effect for such year under Code section
401(a)(17).  If a Plan Year consists of fewer than 12 months, the applicable
limitation under Code section 401(a)(17) will be multiplied by a fraction, the
numerator of which is the number of months in such year, and the denominator of
which is 12.

 

“Synthetic Equity” means any stock option, warrant, restricted stock, deferred
issuance stock right, or similar interest or right that gives the holder the
right to acquire or receive stock of the S Corporation in the future. Except to
the extent provided in the regulations, synthetic equity also includes a stock
appreciation right, phantom stock unit, nonqualified deferred compensation or
similar right to a future cash payment based on the value of such stock or
appreciation in such value.

 

“Termination” and “Termination of Employment” means any absence from service
that ends the employment of the Employee with the Employer.

 

“Top-Heavy Ratio” means:

 

(a)                                   If the Employer maintains one or more
defined contribution plans (including any Simplified Employee Pension Plan) and
the Employer has not maintained any defined benefit plan which during the 5-year
period ending on the Determination Date(s) has or has had accrued benefits, the
Top-Heavy Ratio for this Plan alone or for the Required or Permissive
Aggregation Group as appropriate is a fraction, the numerator of which is the
sum of the account balances of all Key Employees as of the Determination
Date(s), including any part of any account balance distributed

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

11

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

in the one-year period ending on the Determination Date(s), (five-year period
ending on the Determination Date in the case of a distribution made for a reason
other than severance from employment, death or disability and in determining
whether the Plan is Top-Heavy for Plan Years beginning before January 1, 2002),
and the denominator of which is the sum of all account balances (including any
part of any account balance distributed in the 1-year period ending on the
Determination Date(s)) (5-year period ending on the Determination Date in the
case of a distribution made for a reason other than severance from employment,
death or disability and in determining whether the Plan is Top-Heavy for Plan
Years beginning before January 1, 2002), both computed in accordance with Code
section 416 and the regulations thereunder. Both the numerator and denominator
of the Top-Heavy Ratio are increased to reflect any contribution not actually
made as of the Determination Date, but which is required to be taken into
account on that date under Code section 416 and the regulations thereunder.

 

(b)                                  If the Employer maintains one or more
defined contribution plans (including any Simplified Employee Pension Plan) and
the Employer maintains or has maintained one or more defined benefit plans which
during the 5-year period ending on the Determination Date(s) has or has had any
accrued benefits, the Top-Heavy Ratio for any Required or Permissive Aggregation
group as appropriate is a fraction, the numerator of which is the sum of account
balances under the aggregated defined contribution plan or plans for all Key
Employees, determined in accordance with (a) above, and the Present Value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all Participants, determined in accordance with (a) above, and the
Present Value of accrued benefits under the defined benefit plan or plans for
all Participants as of the Determination Date(s), all determined in accordance
with Code section 416 and the regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the Top-Heavy
Ratio are increased for any distribution of an accrued benefit made in the
one-year period ending on the Determination Date (five-year period ending on the
Determination Date in the case of a distribution made for a reason other than
severance from employment, death or disability and in determining whether the
Plan is Top-Heavy for Plan Years beginning before January 1, 2002).

 

(c)                                   For purposes of (a) and (b) above the
value of account balances and the Present Value of accrued benefits will be
determined as of the most recent Valuation Date that falls within or ends with
the 12-month period ending on the Determination Date, except as provided in Code
section 416 and the regulations thereunder for the first and second Plan Years
of a defined benefit plan. The account balances and accrued benefits of a
Participant (1) who is a Non Key Employee but who was a Key Employee in a prior
year, or (2) who has not been credited with at least one hour of service with
any Employer maintaining the Plan at any time during the one-year period (5-year
period in determining whether the Plan is Top-Heavy for Plan Years beginning
before January 1, 2002) ending on the Determination Date will be disregarded.
The calculation of the Top-Heavy Ratio, and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Code section 416 and the regulations thereunder. Deductible employee
contributions will not be taken into account for purposes of computing the
Top-Heavy Ratio. When aggregating plans the value of account balances and
accrued benefits will be calculated with reference to the Determination Dates
that fall within the same calendar year.

 

The accrued benefit of a Non Key Employee shall be determined under: (x) the
method, if any, that uniformly applies for accrual purposes under all defined
benefit plans maintained by the Employer, or (y) if there is no such method, as
if such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional rule of Code section 411(b)(1)(C).

 

“Transfer Account” means so much of a Participant’s Account as consists of
amounts transferred from another eligible retirement plan (and corresponding
earnings) pursuant to Article 4 in a transaction that was not an eligible
rollover distribution within the meaning of Code section 402.

 

“Trust Fund” means all of the assets of the Plan held by the Trustee pursuant to
Article 10 or held by an insurance company pursuant to section 403 of ERISA.

 

“Trustee” means the person or persons designated by the Plan Sponsor to serve as
the Trustee of the Trust Fund to the extent the assets of the Plan are not held
solely by an insurance company. If the Trustee is a corporate Trustee the
Trustee will be a directed Trustee unless otherwise indicated in a separate
agreement. If the Trustee is an individual Trustee, the Trustee will be a
discretionary Trustee unless otherwise indicated in a separate agreement.

 

“Valuation Date” has the meaning specified in the Adoption Agreement. Valuations
of Employer Stock shall be made pursuant to Section 9.10, in accordance with a
method consistently followed and uniformly applied in good faith.
Notwithstanding anything in the Adoption Agreement to the contrary and in the
event that a Participant is to receive a distribution from the Plan, or there is
to be a transfer of assets and/or division of assets from the Plan, the Plan
Administrator may in its sole discretion declare a special Valuation Date for
that portion of the Plan that is not daily-valued in extraordinary situations to
protect the interests of Participants in the Plan or the Participant receiving
the distribution. Such extraordinary circumstances include a significant change
in economic conditions or market value of the Trust Fund.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

12

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 2 DEFINITIONS

 

“Vesting Computation Period” means, for purposes of determining Years of Vesting
Service, the period described in the Adoption Agreement.

 

“Year of Eligibility Service” means, with respect to any Employee, an
Eligibility Computation Period during which he completes at least the service
specified in the Adoption Agreement.  If the Plan uses the elapsed time method:
(a) “Year of Eligibility Service” means a twelve month period of time beginning
on an Employee’s Employment Commencement Date and ending on the date on which
eligibility service is being determined; (b) in order to determine the number of
whole Years of Eligibility Service under the elapsed time method, nonsuccessive
periods of service and less than whole year periods of service shall be
aggregated on the basis that twelve months of service (30 days are deemed to be
a month in the case of the aggregation of fractional months) or 365 days of
service are equal to a whole year of service; (c) an Employee will also receive
credit for any Period of Severance of less than twelve consecutive months; and
(d) if less than one Year of Eligibility Service is required in Article 3, such
service shall be determined by substituting such period for “twelve month” and
“Year” where they appear in this paragraph. If the Plan provides for fractional
Years of Eligibility Service, the requirement to complete any specified hours in
the fractional period shall be waived.

 

All eligibility service with the Employer is taken into account except that if
permitted in the Adoption Agreement, the following service shall be disregarded
in determining Years of Eligibility Service:

 

(a)                                   One-Year Holdout.  If an Employee has a
One-Year Break in Service (One-Year Period of Severance to the extent the Plan
uses the elapsed time method), Years of Eligibility Service before such period
will not be taken into account until the Employee has completed a Year of
Eligibility Service after returning to employment with the Employer.

 

(b)                                  Rule of Parity.  If an Employee does not
have any nonforfeitable right to the Account balance derived from Employer
contributions, Years of Eligibility Service before a period of five
(5) consecutive One-Year Breaks in Service (One-Year Periods of Severance to the
extent the Plan uses the elapsed time method) will not be taken into account in
computing eligibility service.

 

If a Participant’s Years of Eligibility Service are disregarded pursuant to the
foregoing, such Participant will be treated as a new Employee for eligibility
purposes.  If a Participant’s Years of Eligibility Service may not be
disregarded pursuant to the foregoing, such Participant shall participate in the
Plan pursuant to the terms of Article 3.

 

To the extent provided in the Adoption Agreement, eligibility service may also
include service with employers other than the Employer.

 

“Year of Vesting Service” means a Vesting Computation Period during which the
Employee completes at least the number of hours specified in the Adoption
Agreement.  If the Plan uses the elapsed time method: (a) “Year of Vesting
Service” means a twelve month period of time beginning on an Employee’s
Employment Commencement Date and ending on the date on which vesting service is
being determined; (b) in order to determine the number of whole Years of Vesting
Service under the elapsed time method, nonsuccessive periods of service and less
than whole year periods of service shall be aggregated on the basis that 12
months of service (30 days are deemed to be a month in the case of the
aggregation of fractional months) or 365 days of service are equal to a whole
year of service; and (c) an Employee will also receive credit for any Period of
Severance of less than 12-consecutive months.

 

All Years of Vesting Service with the Employer are taken into account except
that for an Employee who has five consecutive One-Year Breaks in Service
(One-Year Periods of Severance to the extent the Plan uses the elapsed time
method) and except to the extent provided in Article 6, all periods of service
after such breaks in service/periods of severance shall be disregarded for the
purpose of vesting the Employee’s Employer-derived Account balance that accrued
before such breaks in service/periods of severance, but except as otherwise
expressly provided, both the service before and after such breaks in
service/periods of severance shall count for purposes of vesting the Employee’s
Employer-derived Account balance that accrues after such breaks in
service/periods of severance pursuant to Article 6.

 

In addition, if permitted in the Adoption Agreement, the following service shall
be disregarded in determining Years of Vesting Service:

 

(a)                                   One-Year Holdout.  If an Employee has a
One-Year Break in Service (One-Year Period of Severance to the extent the Plan
uses the elapsed time method), Years of Vesting Service before such period will
not be taken into account until the Employee has completed a Year of Vesting
Service after returning to employment with the Employer.

 

(b)                                  Rule of Parity.  If an Employee does not
have any nonforfeitable right to the Account balance derived from Employer
contributions, Years of Vesting Service before a period of five (5) consecutive
One-Year Breaks in Service (One-Year Periods of Severance to the extent the Plan
uses the elapsed time method) will not be taken into account in computing
vesting service. Elective Deferrals under a qualified CODA are taken into
account for purposes of determining whether a Participant is a nonvested
Participant for purposes of Code section 411(a)(6)(D)(iii).

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

13

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 2 DEFINITIONS

 

(c)                                   Years of Vesting Service before age 18
and/or Years of Vesting Service before the Employer maintained this Plan or a
predecessor plan will not be taken into account in computing vesting service.

 

To the extent provided in the Adoption Agreement, vesting service may also
include service with employers other than the Employer.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

14

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 3 PARTICIPATION

 

ARTICLE 3 PARTICIPATION

 

 

Section 3.01                                     NON-ELECTIVE CONTRIBUTIONS

 

Each Eligible Employee as of the Effective Date who was eligible to participate
in the Plan with respect to Non-Elective Contributions immediately prior to the
Effective Date shall be a Participant eligible to receive Non-Elective
Contributions pursuant to Article 4 on the Effective Date.  Each other Eligible
Employee who was not a Participant in the Plan with respect to Non-Elective
Contributions immediately prior to the Effective Date shall become a Participant
eligible to receive Non-Elective Contributions on the date specified in the
Adoption Agreement; provided that he is an Eligible Employee on such date.
Notwithstanding the foregoing, a Participant shall be eligible to receive
Non-Elective Contributions only to the extent such contributions are permitted
in the Adoption Agreement.

 

Section 3.02                                     TRANSFERS

 

If a change in job classification or a transfer results in an individual no
longer qualifying as an Eligible Employee, such Employee shall cease to be a
Participant for purposes of Article 4 (or shall not become eligible to become a
Participant) as of the effective date of such change of job classification or
transfer.  Should such Employee again qualify as an Eligible Employee or if an
Employee who was not previously an Eligible Employee becomes an Eligible
Employee, he shall become a Participant with respect to the contributions for
which the eligibility requirements have been satisfied as of the later of the
effective date of such subsequent change of status or the date the Employee
meets the eligibility requirements of this Article 3.

 

Section 3.03                                     TERMINATION AND REHIRES

 

If an Employee has a Termination of Employment, such Employee shall cease to be
a Participant for purposes of Article 4 (or shall not become eligible to become
a Participant) as of his Termination of Employment.  An individual who has
satisfied the applicable eligibility requirements set forth in Article 3 as of
his Termination date, and who is subsequently reemployed by the Company as an
Eligible Employee, shall resume or become a Participant immediately upon his
rehire date with respect to the contributions for which the eligibility
requirements of this Article 3 have been satisfied.  An individual who has not
so qualified for participation on his Termination date, and who is subsequently
reemployed by the Company as an Eligible Employee, shall be eligible to
participate as of the later of the effective date of such reemployment or the
date the individual meets the eligibility requirements of this Article 3.  The
determination of whether a rehired Eligible Employee satisfies the requirements
of Article 3 shall be made after the application of any applicable break in
service rules.

 

Section 3.04                                     LIMITATIONS ON EXCLUSIONS

 

(a)                                   Exclusions. Any employee exclusion entered
in the Adoption Agreement shall not be valid to the extent that such exclusion
requires that the maximum number of Nonhighly Compensated Employees with the
highest amount of compensation and/or service shall be excluded from
participation so that the Plan still meets the coverage requirements of Code
section 410(b).

 

(b)                                  Coverage. The Plan must provide that an
Eligible Employee who has attained age 21 and who has completed one Year of
Eligibility Service (two Years of Eligibility Service may be used for
contributions other than Elective Deferrals if the Plan provides a
nonforfeitable right to 100% of the Participant’s applicable Account balance
after not more than 2 Years of Eligibility Service) shall commence participation
in the Plan no later than the earlier of: (1) the first day of the first Plan
Year beginning after the date on which such Eligible Employee satisfied such
requirements; or (2) the date that is 6 months after the date on which he
satisfied such requirements.

 

(c)                                   A Participant shall be treated as
benefiting under the Plan for any Plan Year during which the Participant
received or is deemed to receive an allocation in accordance with Treas. Reg.
section 1.410(b)-3(a). Notwithstanding any provision of the Plan to the
contrary, no Participant shall earn an allocation hereunder except as provided
under the terms of the Plan as in effect on the last day of the Plan Year after
giving effect to all retroactive amendments that may be permitted under
applicable Internal Revenue Service procedures and other applicable law;
including, without limitation, any amendment permitted under Treas. Reg. section
1.401(a)(4)-11.

 

Section 3.05                                     PROCEDURES FOR ADMISSION

 

The Plan Administrator shall prescribe such forms and may require such data from
Participants as are reasonably required to enroll a Participant in the Plan or
to effectuate any Participant elections made pursuant to this Article 3.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

15

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 3 PARTICIPATION

 

Section 3.06                                     PARTICIPANTS RECEIVING
DIFFERENTIAL MILITARY PAY

 

To the extent selected in the Adoption Agreement and pursuant to Code section
414(u)(12), IRS Notice 2010-15 and any superseding guidance, a Participant
receiving differential wage payments (as defined in Code section 3401(h)(2))
shall be treated as an Employee of the Employer making the payment and the
differential wage payments may be treated as Compensation under the Plan to the
extent selected in the Adoption Agreement.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

16

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 4 CONTRIBUTIONS

 

 

ARTICLE 4 CONTRIBUTIONS

 

 

Section 4.01                                     NON-ELECTIVE CONTRIBUTIONS

 

(a)                                   Amount. Subject to the limitations
described in Article 5, the Company may, in its sole discretion, make
Non-Elective Contributions to the Plan on behalf of each Participant who has
completed any service requirements specified in the Adoption Agreement.

 

(b)                                  Allocation of Non-Elective Contributions.
Non-Elective Contributions shall be allocated to the Non-Elective Contribution
Accounts of each Participant eligible to share in such allocations pursuant to
Subsection (a) in the ratio that each Participant’s Compensation bears to the
Compensation of all eligible Participants.

 

(c)                                   Participant.  For purposes of this
Section, “Participant” shall mean an Eligible Employee who has met the
eligibility requirements of Article 3 with respect to Non-Elective
Contributions.

 

(d)                                  Coverage Failures.  If the application of
the rules described above causes the Plan to fail to meet the minimum coverage
requirements of Code section 410(b)(1)(B) (the Plan does not benefit a
percentage of Nonhighly Compensated Employees that is at least 70% of the
percentage of Highly Compensated Employees who benefit under the Plan) for any
Plan Year with respect to contributions described in this Section 4.03 because
such contributions have not been allocated to a sufficient number or percentage
of Participants for such year, then the list of Participants eligible to share
in such contributions for such year shall be expanded to include the
Participants described in the Adoption Agreement.

 

(1)                                  If the Adoption Agreement specifies that
all non-excludable Participants shall be entitled to share in such contributions
for such year, then the following additional Participants shall be eligible to
share in such contributions:

 

(A)                               Any Participant who remains in the Employer’s
employ on the last day of such Plan Year; and

 

(B)                                Any Participant who completes at least 501
Hours of Service during such Plan Year (whether or not he remains in the
Employer’s employ on the last day of such Plan Year).

 

(2)                                  If the Adoption Agreement specifies that
just enough Participants shall be entitled to share in such contributions for
such year, then the following additional Participants shall be eligible to share
in such contributions:

 

(A)                               The list of Participants eligible to share in
such contributions for such Plan Year shall be expanded to include the minimum
number of Participants who would not otherwise be eligible as are necessary to
satisfy the minimum coverage requirements under Code section 410(b)(1)(B).  The
specific Participants who shall become eligible to share in such contributions
for such Plan Year pursuant to this Paragraph (A) shall be those Participants
who remain in the Company’s employ on the last day of such Plan Year and who
have completed the greatest amount of service during the Plan Year.

 

(B)                                If, after the application of Paragraph
(A) above, the minimum coverage requirements of Code section 410(b)(1)(B) are
still not satisfied, then the list of Participants eligible to share in such
contributions for such Plan Year shall be further expanded to include the
minimum number of Participants who do not remain in the Company’s employ on the
last day of the Plan Year as are necessary to satisfy such requirements.  The
specific Participants who shall become eligible to share in the Company’s
contribution for such Plan Year pursuant to this Paragraph (B) shall be those
Participants who had completed the greatest amount of service during the Plan
Year before terminating their employment with the Employer.

 

Notwithstanding the foregoing, the Plan Administrator always retains the option
to meet the minimum coverage requirements of Code section 410(b) by using the
average benefits test of Code section 410(b)(1)(C).

 

(e)                                   Disability.  In addition to the foregoing,
if the Adoption Agreement specifies that contributions described in this
Section shall be allocated to Disabled Participants, a Participant who does not
meet the requirements of Subsection (a) due to Disability shall be eligible to
share in such contributions; provided that such Disability would also constitute
a disability pursuant to Code section 22(e).  The Company shall allocate the
applicable contributions on behalf of each such Disabled Participant on the
basis of the Compensation each such Participant would have received for the
Limitation Year if the Participant had been paid at the rate of Compensation
paid immediately before suffering a Disability.  Contributions

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

17

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 4 CONTRIBUTIONS

 

allocated to Participants suffering a Disability pursuant to this Subsection
shall be fully vested when made.  Such allocations shall cease on the first to
occur of the following:

 

(1)                                  the last day of the Plan Year in which
occurs the anniversary specified in the Adoption Agreement of the date the Plan
Administrator determines that the Participant’s Disability commenced;

 

(2)                                  the date the Participant ceases to suffer
from a Disability;

 

(3)                                  the date the Participant refuses to submit
to a periodic examination by the Company or its agent to determine the existence
of a Disability; or

 

(4)                                  the date the Participant dies.

 

Section 4.02                                     ROLLOVER CONTRIBUTIONS

 

(a)                                   To the extent provided in the Adoption
Agreement, the Plan Administrator may direct the Trustee to accept Rollover
Contributions made in cash or other form acceptable to the Trustee. Rollover
Contributions shall be allocated to the Participant’s/Eligible Employee’s (to
the extent elected in the Adoption Agreement) Rollover Contribution Account. The
Plan may accept the following Rollover Contributions to the extent allowed by
the Plan Administrator in its sole discretion:

 

(1)                                  A rollover from a plan qualified under Code
section 401(a) or 403(a) if the contribution qualifies as a tax-free rollover as
defined in Code section 402(c).  If it is later determined that the amount
received does not qualify as a tax-free rollover, the amount shall be refunded
to the Eligible Employee.

 

(2)                                  A rollover from a “Conduit Individual
Retirement Account”, as determined in accordance with procedures established by
the Plan Administrator and only if the contribution qualifies as a tax-free
rollover as defined in Code section 402(c). If it is later determined that the
amount received does not qualify as a tax-free rollover, the amount shall be
refunded to the Eligible Employee.

 

(3)                                  A direct rollover of an eligible rollover
distribution of after-tax employee contributions from a qualified plan described
in Code section 401(a) or 403(a). The Plan shall separately account for amounts
so transferred, including separately accounting for the portion of such
contribution which is includible in gross income and the portion of such
contribution which is not so includible.

 

(4)                                  Any rollover of an eligible rollover
distribution from an annuity contract described in Code section 403(b).  The
Plan shall separately account for after-tax amounts so transferred, including
separately accounting for the portion of such contribution which is includible
in gross income and the portion of such contribution which is not so includible.

 

(5)                                  Any rollover of an eligible rollover
distribution from an eligible plan under Code section 457(b) which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state.

 

(6)                                  Any rollover contribution of the portion of
a distribution from an individual retirement account or annuity described in
Code sections 408(a) or 408(b) that is eligible to be rolled over and would
otherwise be includible in gross income.

 

(7)                                  If the Plan permits Roth Elective
Deferrals, the Plan may accept a Rollover Contribution to a Roth Elective
Deferral Account only if it is a direct rollover from another Roth elective
deferral account under an applicable retirement plan described in Code section
402A(e)(1) and only to the extent the rollover is permitted under the rules of
Code section 402(c).

 

(8)                                  Any additional rollover contribution as may
be permitted by applicable law.

 

(b                                      Plan Administrator Procedures. The Plan
Administrator may establish uniform procedures that include, but are not limited
to, prescribing limitations on the frequency and minimum amount of rollovers;
provided, that no procedures involving minimum amounts shall prescribe a minimum
withdrawal greater than $1,000.

 

Section 4.03                                     TRANSFERS

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

18

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 4 CONTRIBUTIONS

 

The Trustee may accept a direct transfer of assets, made without the consent of
the affected Employees, from the trustee of any other qualified plan described
in Code section 401(a) to the extent permitted by the Code and the regulations
and rulings thereunder.  In the event assets are transferred to the Plan
pursuant to the foregoing sentence, the transferred assets shall be accounted
for separately in the Transfer Account of the affected Employees to the extent
necessary to preserve a more favorable vesting schedule or any other any
legally-protected benefits available to such Employees under the transferor
plan.  The Plan Administrator shall establish a vesting schedule for the
Transfer Account; provided that such schedule is not less favorable that the
vesting schedule under the transferor plan.

 

Section 4.04                                     MILITARY SERVICE

 

(a)                                   In General. Notwithstanding any provision
of this Plan to the contrary, contributions, benefits and service credit with
respect to qualified military service shall be provided in accordance with Code
section 414(u).

 

(b)                                  Death Benefits Under USERRA. Effective
January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Code section 414(u)), the survivors of the Participant
are entitled to any additional benefits (other than benefit accruals relating to
the period of qualified military service specified in Subsection (d) below)
provided under the plan as if the Participant had resumed and then terminated
employment on account of death pursuant to Code section 401(a)(37), Notice
2010-5 and any superseding guidance.

 

(c)                                   Death or Disability During Qualified
Military Service. To the extent provided in the Adoption Agreement and pursuant
to Code section 414(u)(9), Notice 2010-5 and any superseding guidance, a
Participant that dies or becomes disabled while performing qualified military
service (as defined in Code section 414(u)) will be treated as if he had been
employed by the Company on the day preceding death or disability and terminated
employment on the day of death or disability and receive benefit accruals
related to the period of qualified military service as provided under Code
section 414(u)(8), except as provided below:

 

(1)                                  All Participants eligible for benefits
under the Plan by reason of this Section shall be provided benefits on
reasonably equivalent terms.

 

Section 4.05                                     MULTIPLE EMPLOYER PLAN

 

If the Employees of more than one employer within the meaning of Code section
413(c) and that is a member of the same controlled group of corporations as the
Employer within the meaning of Code section 1563(a) (as modified by
subparagraphs (B) and (C) of Code section 409(l)(4) and as determined without
regard to sections 1563(a)(4) and 1563(e)(C) are covered under the Plan, the
provisions of such section shall apply to the Plan. The Plan Administrator may
restrict the allocation of any forfeitures arising hereunder to the entity for
which the applicable Participant is or was employed.

 

ARTICLE 4A

SPECIAL ESOP PROVISIONS

 

 

Section 4A.01                            ESOP CONTRIBUTIONS

 

(a)                                   Amount of ESOP Contributions.  The Company
shall make a contribution to the Plan in cash sufficient to pay any currently
maturing obligations on an Exempt Loan (to the extent that such obligations will
not be satisfied pursuant to the terms of Article 4 by means of contributions
paid to ESOP Accounts or by use of dividends pursuant to Article 9).  Such
contributions shall be applied, as the Plan Administrator shall direct the
Trustee, to repay any outstanding Exempt Loan in accordance with any pledge or
similar agreement.  The Company may make additional contributions in cash or
Employer Stock; provided however, that Rollover Contributions and transfers may
be in such other form that may be acceptable to the Trustee and the Plan
Administrator.

 

(b)                                  Allocation of ESOP Contributions.  ESOP
Contributions made in the form of Employer Stock and Employer Stock transferred
to the Released and Unallocated Account shall be allocated to the ESOP Accounts
in the manner specified in Section 4.01(b) and determined by the Plan
Administrator. The shares so allocated shall have a fair market value as of the
allocation date equal to the amount of the contributions to which the
Participant is entitled.  Allocations to Participants within each ESOP Account
shall be made pursuant to the terms of Section 4.01(b).

 

Section 4A.02                            EXEMPT LOAN

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

19

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 4 CONTRIBUTIONS

 

(a)                                   Authorization - Use.  The Board may direct
the Trustee to borrow money from a Disqualified Person, or another source which
is guaranteed by a Disqualified Person, the proceeds of which are used within a
reasonable time to: (1) acquire Employer Stock, (2) repay such Exempt Loan, or
(3) repay a prior Exempt Loan pursuant to applicable regulations.

 

(b)                                  Terms of Exempt Loan Agreements.  All
Exempt Loans shall satisfy the following requirements:

 

(1)                                  The loan shall be primarily for the benefit
of Participants and their Beneficiaries.

 

(2)                                  The loan shall be for a specified term,
shall bear no more than a reasonable rate of interest, and shall not be payable
on demand except in the event of default.

 

(3)                                  The terms of an Exempt Loan must be at
least as favorable to the Plan as the terms of a comparable loan resulting from
an arm’s length negotiation between independent parties.

 

(4)                                  The collateral pledged by the Trustee shall
consist only of the Employer Stock purchased with the borrowed funds, or
Employer Stock that was pledged as collateral in connection with a prior Exempt
Loan that was repaid with the proceeds of the current Exempt Loan.

 

(5)                                  Under the terms of the loan agreement, the
lender shall have no recourse against the Trust, or any of its assets, except
with respect to the collateral and contributions (other than contributions of
Employer Stock) by the Company that are made to satisfy the Trustee’s
obligations under the loan agreement and earnings attributable to such
collateral and such contributions.

 

(6)                                  No person entitled to payment under the
Exempt Loan has any right to Plan assets other than collateral given for the
Exempt Loan, contributions (other than contributions of Employer Stock) that are
made under the Plan to meet its obligations under the Exempt Loan, and earnings
attributable to such collateral and the investment of such contributions.

 

(7)                                  The payments made on the Exempt Loan during
a Plan Year shall not exceed an amount equal to the sum of such contributions
and earnings received during or prior to the year less such payments on the
Exempt Loan in prior years.  Such contributions and earnings must be accounted
for separately in the books of account for separately in the books of account of
the ESOP until the Exempt Loan is repaid.

 

(8)                                  The Exempt Loan cannot be payable upon the
demand of any person except in the event of default.  In the event of default,
the value of Plan assets transferred in satisfaction of the Exempt Loan shall
not exceed the amount of default; moreover, if the lender is a Disqualified
Person, the loan agreement shall provide for a transfer of Plan assets upon
default only upon and to the extent of the failure of the Plan to meet the
payment schedule of the Exempt Loan.  For purposes of this paragraph, the making
of a guarantee does not make a person a lender.

 

Section 4A.03                            RELEASE OF EMPLOYER STOCK

 

(a)                                   Employer Stock purchased with the proceeds
of an Exempt Loan shall be held in the Suspense Account as the collateral for
that Exempt Loan.  Such Employer Stock shall be released from the Suspense
Account, and transferred to the Released and Unallocated Account, on a pro-rata
basis according to the amount of the payment on the Exempt Loan determined under
one of the following two alternative formulas specified in Subsections
(a)(1) and (a)(2) in the discretion of the Plan Administrator and in accordance
with the terms of the Exempt Loan.

 

(1)                                  For each payment during the duration of the
Exempt Loan, the number of shares of Employer Stock released and transferred to
the Released and Unallocated Account shall equal the number of such shares held
in the Suspense Account immediately before release for the current payment
period multiplied by a fraction.  The numerator of the fraction is the amount of
principal and interest paid for the payment period, and the denominator of the
fraction is the sum of the numerator plus the remaining principal and interest
to be paid for all future payments.  The number of future payments under the
Exempt Loan must be definitely ascertainable and must be determined without
taking into account any possible extensions or renewal periods.  If the interest
rate under the Exempt Loan is variable, the interest to be paid in future
payment periods must be computed by using the interest rate applicable as of the
end of the immediately preceding payment period.  Notwithstanding the foregoing,
if the Exempt Loan is repaid with the proceeds of a subsequent Exempt Loan, such
repayment shall not operate to release all of the Employer Stock in the Suspense
Account; rather, such release shall be effected pursuant to the foregoing
provisions of this subsection on the basis of payments of principal and interest
on such substitute loan.  If collateral includes more than one class of
securities, the number of securities of each class to be released for a Plan
Year must be determined by applying the same fraction to each class; or

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

20

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 4 CONTRIBUTIONS

 

(2)                                  For each payment during the duration of the
Exempt Loan, the number of shares of Employer Stock released and transferred to
the Released and Unallocated Account is determined solely with reference to the
principal payment of the Exempt Loan.  Employer Stock in the Suspense Account
may be released in accordance with this subsection (2) only if the following
three conditions are met:

 

(i)                                     The Exempt Loan provides for annual
payments of principal and interest at a cumulative rate that is not less rapid
at any time than level annual payments of such amounts for ten years;

 

(ii)                                  The interest portion of any payment is
disregarded for purposes of determining the number of shares released only to
the extent it would be treated as interest under standard loan amortization
tables; and

 

(iii)                               If the Exempt Loan is renewed, extended or
refinanced, the sum of the expired duration of the Exempt Loan and the renewal
period, the extension period or the duration of a new Exempt Loan does not
exceed ten years.

 

(b)                                  More than One Exempt Loan.  If at any time
there is more than one Exempt Loan outstanding, separate accounts shall be
established under the Suspense Account and the Released and Unallocated Account
for each Exempt Loan.  Each Exempt Loan for which a separate account is
maintained shall be treated separately for purposes of Subsection (a) governing
the release of shares from the Suspense Account.

 

(c)                                   If the Employer is a C-Corporation and no
more than one-third of the Employer contributions that are used to repay the
principal and interest due on an Exempt Loan and that are deductible under Code
section 404(a)(9) are allocated to the accounts of Highly Compensated Employees
during the Plan Year, then Annual Additions do not include forfeitures of the
Employer Stock purchased with the proceeds of an Exempt Loan and also do not
include Employer contributions that are used to pay interest on an Exempt Loan
and are deductible under Code section 404(a)(9)(B) and charged against the
Participant’s Account.

 

Section 4A.04                            PROHIBITED ALLOCATION

 

(a)                                   Section 1042.  Notwithstanding any
provision in this Plan to the contrary, if shares of Employer Stock (in a
C-Corporation only) are sold to the Plan by a shareholder in a transaction for
which special tax treatment is elected by such shareholder (or his
representative) pursuant to Code section 1042, no assets attributable to such
Employer Stock may be allocated to the ESOP Accounts of: (i) the shareholder,
and any person who is related to such shareholder [within the meaning of Code
section 267(b)], during the Nonallocation Period except that lineal descendants
of such shareholder may receive allocations so long as no more than 5% of the
aggregate amount of all Employer Stock sold by such shareholder in a transaction
to which Code section 1042 applies is allocated to such lineal descendants of
such shareholder; and (ii) any other person who owns [after application of Code
section 318(a)] more than 25 percent in value of the outstanding securities of
the Employer.

 

For purposes of this Subsection, “nonallocation period” means the period
beginning on the date of a sale of Employer Stock to the Plan financed with an
Exempt Loan and ending on the later of ten years after the date of such sale or
the date of the allocation attributable to the final payment on the Exempt Loan
incurred with respect to the sale.

 

(b)                                  Subchapter S Corporations.

 

(1)                                  In General.  Notwithstanding any provision
in this Plan to the contrary, if the Employer Stock is issued by an S
Corporation, no portion of the assets attributable to (or allocable in lieu of)
Employer Stock may, during a Nonallocation Year, accrue (or be allocated
directly or indirectly under any Employer plan qualified under Code section
401(a)) for the benefit of any S Corporation Disqualified Person.  This
Subsection (b) shall be effective for Plan Years beginning after December 31,
2004 and only to the extent that Employer Stock consists of shares in an S
Corporation. However, in the case of: (i) an employee stock ownership plan
established after March 14, 2001 (within the meaning of Internal Revenue Service
Revenue Ruling 2003-6); or (ii) an employee stock ownership plan established on
or before March 14, 2001 where the employer securities held by the Plan consist
of stock in a corporation that is not an S Corporation on such date, this
Subsection (b) shall be effective for Plan Years ending after March 14, 2001.

 

(2)                                  Prevention of Nonallocation Year. In the
absence of a Board resolution to otherwise prevent a Nonallocation Year, or if
the Plan Administrator determines that a future event will cause a Nonallocation
Year, the Plan Adminstrator will reduce the account balances of S Corporation of
Disqualified Persons by transferring as described below the number of shares of
Employer Stock necessary to prevent a Nonallocation Year.  The affected Employer
Stock will be transferred from the ESOP Portion to the Non-ESOP Portion prior to
the Nonallocation Year.  Immediately following the transfer, the number of
shares transferred from that Participant’s account in the ESOP portion will be
credited to the Participant’s Non-ESOP portion.  The Plan Administrator will
take steps to ensure that all actions necessary to implement the transfer are
taken before the Nonallocation Year occurs.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

21

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 4 CONTRIBUTIONS

 

(3)                                  Other Rules. The following other
rules apply for purposes of this Subsection (b):

 

(A)                               Treatment of Synthetic Equity.

 

 

(i)                                     In General. For purposes of Subsections
(3)(A) and (3)(B), in the case of a person who owns Synthetic Equity in the S
Corporation, except to the extent provided in regulations, the shares of stock
in such corporation on which such Synthetic Equity is based shall be treated as
outstanding stock in such corporation and Deemed-Owned Shares of such person if
such treatment of Synthetic Equity of one or more such persons results in
(i) the treatment of any person as a S Corporation Disqualified Person, or
(ii) the treatment of any year as a Nonallocation Year. For purposes of this
Subsection, Synthetic Equity shall be treated as owned by a person in the same
manner as stock is treated as owned by a person under the rules of Code section
318(a)) as modified in this paragraph.  In applying Code section 318(a)(1), the
members of an individuals family include the Members of the Family and Code
section 318(a)(4) regarding stock options ins disregarded.  Notwithstanding the
employee trust exception in section 318(a)(2)(B)(i), an individual is treated as
owning Deemed-Owned Shares of the individual. If, without regard to this
Subsection, a person is treated as a S Corporation Disqualified Person or a year
is treated as a Nonallocation Year, this Subsection shall not be construed to
result in the person or year not being so treated.

 

(ii)                                  Determination of Other Synthetic Equity. 
This Subsection (2) shall apply with regard to other Synthetic Equity described
in Treas. Reg. section 1.409(p)-1(f)(4)(iii)(A) or superseding guidance. The
Plan Administrator shall use the first day of the Plan Year as the annual
determination date and the number of shares of Synthetic Equity owned shall be
treated as owned for the period from a determination date through the date
immediately preceding the next following determination date pursuant to Treas.
Reg. section 1.409(p)-1(f)(4)(iii)(B). The Plan Administrator shall use
triannual recalculations specified in Treas. Reg. section
1.409(p)-1(f)(4)(iii)(C). Such triannual recalculations may be modified as
provided in Treas. Reg. section 1.409(p)-1(f)(4)(iii)(C)(3).

 

Section 4A.05                            NON-ESOP PORTION OF PLAN

 

(a)                                   Non-ESOP Portion. Assets held under the
Plan in accordance with this Section are held under a portion of the Plan that
is not an employee stock ownership plan (ESOP), within the meaning of Code
section 4975(e)(7). Amounts held in the portion of the Plan that is not an ESOP
(the Non-ESOP portion) shall be held in Accounts that are separate from the
Accounts for the amounts held in the remainder of the Plan (the ESOP Portion).
Any statements provided to Participants and/or Beneficiaries to show their
interest in the Plan shall separately identify the amounts held in each such
portion. Except as specifically set forth in this Section, all of the terms of
the Plan apply to any amount held under the Non-ESOP Portion of the Plan in the
same manner and to the same extent as an amount held under the ESOP Portion of
the Plan.

 

(b)                                  Transfers from ESOP Portion to Non-ESOP
Portion of Plan.

 

(1)                                  Amount to be Transferred. In the case of
any event that the Plan Administrator determines would otherwise cause a
Nonallocation Event to occur, shares of employer stock held under the Plan
before the date of the Nonallocation Event shall be transferred from the ESOP
Portion of the Plan to the Non-ESOP Portion of the Plan as provided in
Subsection (b)(2). The amount transferred under this Subsection shall be the
amount that the Plan Administrator determines to be the minimum amount that is
necessary to ensure that a Nonallocation Year does not occur, but in no event is
the amount so transferred to be less than the excess of (i) the total number of
shares of Employer Stock that, held in the ESOP account of those Participants
who are or who would be S Corporation Disqualified Persons after taking into
account the Participant’s Synthetic Equity and the Nonallocation Event exceeds
(ii) the number of shares of Employer Stock equal to 49.9% of the total number
of shares of Employer Stock outstanding after taking the Nonallocation Event
into account (causing a Nonallocation Year to occur).  The Plan Administrator
shall take steps to ensure that all actions necessary to implement the transfer
are taken before the Nonallocation Event occurs.

 

(2)                                  Ordering Rules.

 

(A)                               Except as provided for in Subsection
(b)(2)(B), at the date of the transfer, the total number of shares transferred,
as provided for in Subsection (b)(1), shall be charged against the accounts of
Participants who are S Corporation Disqualified Persons (i) by first reducing
the ESOP account of the Participant who is a S Corporation Disqualified Person
whose account has the largest number of shares (with the addition of Synthetic
Equity shares) and (ii) thereafter by reducing the ESOP accounts of each
succeeding Participant who is a S Corporation Disqualified Person who has the
largest number of shares in his or her account (with the addition of Synthetic
Equity shares). Immediately following the transfer, the number of transferred
shares charged against any Participant’s account in the ESOP Portion of the Plan
shall be credited to an account established for that Participant in the Non-ESOP
portion of the Plan.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

22

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 4 CONTRIBUTIONS

 

(B)                                Notwithstanding Subsection (b)(2)(A), the
number of shares transferred shall be charged against the accounts of
Participants who are S Corporation Disqualified Person (i) by first reducing the
account of the Participant with the fewest shares (including Synthetic Equity
shares) who is a S Corporation Disqualified Person and who is a Highly
Compensated Employee to cause the Participant not to be a disqualified person,
and (ii) thereafter reducing the account of each other Participant who is a S
Corporation Disqualified Person and a Highly Compensated Employee, in the order
of who has the fewest ESOP shares (including synthetic equity shares). A
transfer under this Subsection (b)(2)(B) only applies to the extent that the
transfer results in fewer shares being transferred than in a transfer under
Subsection (b)(2)(A).

 

(3)                                  Tie Breaker.

 

(A)                               If two or more Participants described in
Subsection (b)(2) have the same number of shares, the account of the Participant
with the longest service shall be reduced first.

 

(B)                                Beneficiaries of the Plan are treated as Plan
Participants for purposes of this Section.

 

(c)                                   Income Taxes. If the Trust owes income
taxes as a result of unrelated business taxable income under Code section
512(e) with respect to shares of employer stock held in the Non-ESOP Portion of
the Plan, the income tax payments made by the Trustee shall be charged against
the accounts of each Participant or Beneficiary who has an account in the
Non-ESOP Portion of the Plan in proportion to the ratio of the shares of
employer stock in such Participant’s or Beneficiary’s account in the non-ESOP
Portion of the Plan to the total shares of employer stock in the non-ESOP
Portion of the Plan. The Employer shall purchase shares of employer stock from
the Trustee with cash (based on the fair market value of the shares so
purchased) from each such account to the extent cash is not otherwise available
to make the income tax payments from the Participant’s or Beneficiary’s ESOP
accounts or his or her other defined contribution plan accounts.

 

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

Section 5.01                                     MAXIMUM AMOUNT OF ANNUAL
ADDITIONS

 

(a)                                   General Rule.

 

(1)                                  One Plan. If the Participant does not
participate in, and has never participated in another qualified plan maintained
by the Employer or a welfare benefit fund, as defined in Code section
419(e) maintained by the Employer, or an individual medical account, as defined
in Code section 415(l)(2), maintained by the Employer, or a simplified employee
pension plan, as defined in Code section 408(k), maintained by the Employer,
which provides an Annual Addition, the amount of Annual Additions which may be
credited to the Participant’s Account for any Limitation Year will not exceed
the lesser of the maximum permissible amount specified in Section 5.01(b) or any
other limitation contained in this Plan. If the Employer contribution that would
otherwise be contributed or allocated to the Participant’s Account would cause
the Annual Additions for the Limitation Year to exceed such maximum permissible
amount, the amount contributed or allocated will be reduced so that the Annual
Additions for the Limitation Year will equal the maximum permissible amount.

 

(2)                                  Multiple Plans. This Subsection
5.01(a)(2) applies if, in addition to this Plan, the Participant is covered
under another qualified defined contribution plan maintained by the Employer, a
welfare benefit fund maintained by the Employer, an individual medical account
maintained by the Employer, or a simplified employee pension plan maintained by
the Employer, that provides an Annual Addition during any Limitation Year. The
Annual Additions which may be credited to a Participant’s Account under this
Plan for any such Limitation Year will not exceed the maximum permissible amount
specified in Section 5.01(b) reduced by the Annual Additions credited to a
Participant’s account under the other qualified defined contribution plans,
welfare benefit funds, individual medical accounts, and simplified employee
pension plans for the same Limitation Year.

 

(b)                                  Maximum Permissible Amount.  For Limitation
Years beginning on or after January 1, 2002, the maximum permissible amount is
the lesser of:

 

(1)                                  $40,000, as adjusted for increases in the
cost-of-living under Code section 415(d); or

 

(2)                                  100% of the Participant’s Statutory
Compensation for the Limitation Year.  The Compensation limit referred to in
this Subsection (b)(2) shall not apply to any contribution for medical benefits
after separation from service (within the meaning of Code sections 401(h) or
419A(f)(2)) which is otherwise treated as an Annual Addition. Notwithstanding
the preceding sentence, Statutory Compensation for purposes of Section 5.01 for
a Participant in a defined contribution plan who is permanently and totally
disabled (as defined in Code section 22(e)(3)) is the

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

23

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 4 CONTRIBUTIONS

 

Compensation such Participant would have received for the Limitation Year if the
Participant had been paid at the rate of Compensation paid immediately before
becoming permanently and totally disabled.

 

Prior to determining the Participant’s actual Statutory Compensation for the
Limitation Year, the Employer may determine the maximum permissible amount for a
Participant on the basis of a reasonable estimation of the Participant’s
Statutory Compensation for the Limitation Year, uniformly determined for all
Participants similarly situated. As soon as is administratively feasible after
the end of the Limitation Year, the maximum permissible amount for the
Limitation Year will be determined on the basis of the Participant’s actual
Statutory Compensation for the Limitation Year.

 

(c)                                   Correction of Excess.  If there is an
allocation in excess of the Maximum Permissible Amount, the Plan Administrator
shall correct such excess pursuant to the procedures outlined under EPCRS as
described in Rev. Proc. 2008-50 and any superseding guidance.

 

(d)                                  Special ESOP Rule.

 

(1)                                  General Rule. In the case of an applicable
plan that meets the requirements of Subsection (d)(2) below, the limitations
imposed by this Section do not apply to: (i) forfeitures of employer securities
(within the meaning of Code section 409(l)) if such securities were acquired
with the proceeds of a loan (as described in Code section 404(a)(9)(A)); or
(ii) employer contributions which are deductible under Code section
404(a)(9)(B) and charged against the Participant’s Account.

 

(2)                                  Applicable Plan. An employee stock
ownership plan as described in Code section 4975(e)(7) meets the requirements of
this Subsection if no more than one-third of the employer contributions for the
Limitation Year that are deductible under Code section 404(a)(9) are allocated
to Highly Compensated Employees. This Subsection (f) shall not apply if the
Employer Stock is issued by an S Corporation.

 

(e)                                   Stock Value Declines Below Basis. 
Notwithstanding the foregoing, the amount of Company contributions attributable
to ESOP Contributions that is considered an Annual Addition for any Limitation
Year shall in no event be greater than the lesser of (i) the amount of the
payment of principal and interest on the Acquisition Loan or (ii) the fair
market value of shares released from the Suspense Account on account of the
repayment and allocated to Participants.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

24

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 6 VESTING

 

ARTICLE 6 VESTING

 

 

Section 6.01            PARTICIPANT CONTRIBUTIONS

 

A Participant shall have a fully vested and nonforfeitable interest in his
Rollover Contribution Account. A Participant shall also be fully vested in cash
dividends that the Participant elects to have reinvested in the Plan pursuant to
Section 9.09(a)(2)(B).

 

Section 6.02            NON-ELECTIVE CONTRIBUTIONS

 

The Participant’s interest in his Non-Elective Contribution Account shall vest
based on his Years of Vesting Service in accordance with the terms of the
Adoption Agreement.

 

For purposes of the Adoption Agreement, “3-7 Year Graded”, “2-6 Year Graded”,
“1-5 Year Graded”, “1-4 Year Graded”, “5 Year Cliff”, “3 Year Cliff” and “2 Year
Cliff” shall be determined in accordance with the following schedules:

 

 

Years of Vesting Service

Vesting Percentage

“3-7 Year Graded”:

 

 

 

Less than Three Years

0%

 

Three Years but less than Four Years

20%

 

Four Years but less than Five Years

40%

 

Five Years but less than Six Years

60%

 

Six Years but less than Seven Years

80%

 

Seven or More Years

100%

“2-6 Year Graded”:

 

 

 

Less than Two Years

0%

 

Two Years but less than Three Years

20%

 

Three Years but less than Four Years

40%

 

Four Years but less than Five Years

60%

 

Five Years but less than Six Years

80%

 

Six or More Years

100%

“1-5 Year Graded”:

 

 

 

Less than One Year

0%

 

One Year but less than Two Years

20%

 

Two Years but less than Three Years

40%

 

Three Years but less than Four Years

60%

 

Four Years but less than Five Years

80%

 

Five or More Years

100%

“5 Year Cliff”:

 

 

 

Less than Five Years

0%

 

Five or More Years

100%

“3 Year Cliff”:

 

 

 

Less than Three Years

0%

 

Three or More Years

100%

“2 Year Cliff”:

 

 

 

Less than Two Years

0%

 

Two or More Years

100%

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

25

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 6 VESTING

 

Notwithstanding the foregoing, a Participant will become fully (100%) vested
upon his attainment of Normal Retirement Age while an Employee.  In addition,
the Adoption Agreement may provide that a Participant will become fully (100%)
vested upon (i) his death while an Employee, or (ii) his suffering a Disability
while an Employee.

 

Section 6.03            FORFEITURES

 

(a)            Participants Receiving a Distribution.  A Participant who
receives a distribution of the value of the entire vested portion of his Account
shall forfeit the nonvested portion of such Account as soon as administratively
feasible after such distribution; but no later than the end of the Plan Year
following the date of such distribution.  For purposes of this Section, if the
value of a Participant’s vested Account balance is zero upon Termination, the
Participant shall be deemed to have received a distribution of such vested
Account.  A Participant’s vested Account balance shall not include accumulated
deductible employee contributions within the meaning of Code section
72(o)(5)(B) for Plan Years beginning prior to January 1, 1989.  If the
Participant elects to the extent permitted by Article 7 to have distributed less
than the entire vested portion of the Account balance derived from Employer
contributions, the part of the nonvested portion that will be treated as a
forfeiture is the total nonvested portion multiplied by a fraction, the
numerator of which is the amount of the distribution attributable to Employer
contributions and the denominator of which is the total value of the vested
Employer-derived Account balance.  No forfeitures will occur solely as a result
of a Participant’s withdrawal of employee contributions.

 

(b)           Participants Not Receiving a Distribution.  The nonvested portion
of the Account balance of a Participant who has a Termination of Employment and
does not receive a complete distribution of the vested portion of his Account
shall be forfeited as soon as administratively feasible after the date he incurs
five consecutive One-Year Breaks in Service (One-Year Periods of Severance if
the Plan uses the elapsed time method); but no later than the end of the Plan
Year following the date of such break in service.

 

(c)            Reemployment.

 

(1)           Before Five One-Year Breaks.  If a Participant receives or is
deemed to receive a distribution pursuant to this Section and the Participant
resumes employment covered under this Plan, the Participant’s Employer-derived
Account balance will be restored to the amount on the date of distribution if
the Participant repays to the Plan the full amount of the distribution
attributable to Employer contributions before the earlier of 5 years after the
first date on which the Participant is subsequently reemployed by the Employer,
or the date the Participant incurs 5 consecutive One-Year Breaks in Service
(One-Year Periods of Severance if the Plan uses the elapsed time method)
following the date of the distribution.  If a zero-vested Participant is deemed
to receive a distribution pursuant to this Section, and the Participant resumes
employment covered under this Plan before the date the Participant incurs 5
consecutive One-Year Breaks in Service (One-Year Periods of Severance if the
Plan uses the elapsed time method), upon the reemployment of such Participant,
the Employer-derived Account balance of the Participant will be restored to the
amount on the date of such deemed distribution.  Forfeitures that are restored
pursuant to the foregoing shall be accomplished by an allocation of forfeitures,
or if such forfeitures are insufficient, by a special Company contribution.

 

(2)           After Five One-Year Breaks.  If a Participant resumes employment
as an Eligible Employee after forfeiting the nonvested portion of his Account
balance after 5 consecutive One-Year Breaks in Service (One-Year Periods of
Severance if the Plan uses the elapsed time method) and is not fully vested upon
reemployment, the Participant’s Account balance attributable to his pre-break
service shall be kept separate from that portion of his Account balance
attributable to his post-break service until such time as his post-break Account
balance becomes fully vested.

 

(d)           Disposition of Forfeitures.  Amounts forfeited from a
Participant’s Account under this Section shall be used to restore forfeitures,
reduce Company contributions made pursuant to Article 4 or to pay Plan expenses.

 

(e)            Employer Stock Fund.  The portion of a Participant’s Account
invested in Investment Funds other than the Employer Stock Fund shall be
forfeited before that portion of the Account invested in the Employer Stock
Fund.  If the Participant’s Account is invested in more than one class of
qualifying employer securities, the Participant shall forfeit the same
proportion from each such class

 

(f)            Vesting Following In-Service Withdrawals or Payment in
Installments.  If a distribution is made at a time when a Participant has a
nonforfeitable right to less than 100 percent of his Account derived from
Employer contributions and the Participant may increase the nonforfeitable
percentage in the Account:

 

(1)           A separate Account will be established for the Participant’s
interest in the Plan as of the time of the distribution, and

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

26

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 6 VESTING

 

(2)           At any relevant time the Participant’s nonforfeitable portion of
the separate Account will be equal to an amount (“X”) determined by the formula:

 

X = P(AB + (R x D)) - (R x D)

 

For purposes of applying the formula: P is the nonforfeitable percentage at the
relevant time; AB is the Account balance at the relevant time; D is the amount
of the distribution; and R is the ratio of the Account balance at the relevant
time to the Account balance after distribution.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

27

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

ARTICLE 7 DISTRIBUTIONS

 

 

Section 7.01            COMMENCEMENT OF DISTRIBUTIONS

 

(a)            Normal Retirement.  A Participant, upon attainment of Normal
Retirement Age, shall be entitled to retire and to receive his Account as his
benefit hereunder pursuant to Section 7.02.

 

(b)           Late Retirement.  If a Participant continues in the employ of the
Company beyond his Normal Retirement Age, his participation under the Plan shall
continue, and his benefits under the Plan shall commence following his actual
Termination of Employment pursuant to Section 7.02.

 

(c)            Disability Retirement.  If a Participant becomes Disabled, he
shall become entitled to receive his vested Account pursuant to Section 7.02
following the date he has a Termination of Employment.

 

(d)           Death.  If a Participant dies, either before or after his
Termination of Employment, his Beneficiary designated pursuant to Section 7.04
shall become entitled to receive the Participant’s vested Account pursuant to
Section 7.02.

 

(e)            Termination of Employment.  A Participant shall become entitled
to receive his vested Account pursuant to Section 7.02 following the date he has
a Termination of Employment.

 

Section 7.02            TIMING AND FORM OF DISTRIBUTIONS

 

(a)            ESOP Accounts.

 

(1)           Distribution for Reasons of Attainment of Retirement Age,
Disability or Death.  If a Participant’s ESOP Accounts become distributable
pursuant to Section 7.01 on account of attainment of Normal or Late Retirement,
Disability or death, payment of his vested ESOP Accounts shall commence with
respect to Employer Stock acquired by or contributed to the Plan after
December 31, 1986 (or all Employer Stock if so provided in the Adoption
Agreement) not later than one year after the close of the Plan Year in which the
Participant otherwise separates from service unless the Participant elects a
later date.

 

(2)           Distribution for Reasons Other than Retirement, Disability or
Death.  If a Participant’s ESOP Accounts become distributable pursuant to
Section 7.01 on account of any reason other than Normal or Late Retirement Age,
Disability or death, payment of his vested ESOP Accounts shall commence with
respect to Employer Stock acquired by or contributed to the Plan after
December 31, 1986 (or all Employer Stock if so provided in the Adoption
Agreement) not later than the close of the Plan Year which is the 6th Plan Year
following the Plan Year in which the Participant otherwise separates from
service unless the Participant elects a later date. This Subsection (a)(2) shall
not apply if the Participant is reemployed by the Company before distribution is
required to begin.

 

(3)           Form of Payments.  Form of Payments.  The benefit of a Participant
entitled to a distribution of his ESOP Accounts derived from Employer Stock
acquired by or contributed to the Plan after December 31, 1986  (or all Employer
Stock if so provided in the Adoption Agreement) shall be payable in
substantially equal annual, or more frequent installments over a period not to
exceed the greater of (i) five (5) years, or (ii) in case of Participant with
account balance greater than $1,035,000, five (5) years plus one year for each
$205,000 that the balance exceeds $1,035,000.  These dollar amounts are adjusted
for cost of living by the Secretary of the Treasury in accordance with Code
section 409(o)(2) at the same time and manner as under Code section 415(d). To
the extent permitted in the Adoption Agreement, a Participant may elect to have
payments extend over a longer or shorter period.

 

(4)           Delayed Distribution.  Notwithstanding the foregoing and at the
election of the Plan Administrator, distribution of the ESOP Contribution
Account (other than for reasons specified in Paragraph (1) above) need not
commence until the close of the Plan Year in which the Exempt Loan is repaid in
full; provided that the proceeds of the Exempt loan were not used to acquire
Employer Stock issued by an S Corporation.

 

(5)           To the extent provided in the Adoption Agreement, distributions
may also be paid over the periods applicable to Accounts other than the ESOP
Accounts. In any event, distributions made on account of the death of the
Participant must be made in the manner described in Subsections (c)(1)(A), (B) &
(C) and Subsections (c)(2)(A) & (B) below.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

28

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(6)           Any amendment or exercise of employer discretion regarding
revisions of optional forms of benefit shall be subject to the requirements of
Treas. Reg. section 1.411(d)-4 Q&A-2(d).

 

(b)           Accounts other than ESOP Accounts.

 

(1)           Distribution for Reasons Other Than Death.  If a Participant’s
Accounts other than his ESOP Account becomes distributable pursuant to
Section 7.01 for any reason other than death and such amount is not required to
be distributed in the form of a Qualified Joint and Survivor Annuity pursuant to
Section 7.10, payment of his vested Accounts other than his ESOP Account shall
commence at such times and shall be payable in the form and at such times as
specified in the Adoption Agreement.  To the extent permitted in the Adoption
Agreement, a Participant may elect to have the Plan Administrator apply his
Accounts other than his ESOP Account toward the purchase of an annuity
contract.  The terms of such annuity contract shall comply with the provisions
of this Plan and any annuity contract shall be nontransferable and shall be
distributed to the Participant.

 

The method of distribution shall be selected by the Participant on a form
prescribed by the Plan Administrator.  If no such selection is made by the
Participant, payment shall be made in the form of a lump sum distribution unless
payment is required to be made in the form of a Qualified Joint and Survivor
Annuity pursuant to Section 7.10. No distribution shall be made if the
Participant is rehired by the Company before payments commence.

 

(2)           Distribution on Account of Death.  If a Participant’s Accounts
other than his ESOP Account becomes distributable pursuant to Section 7.01 on
account of death, the distributions will be made pursuant to Subsection
(c) below.

 

(c)            Distribution on Account of Death.

 

(1)           Before Distribution Has Begun.  If the Participant dies before
distribution of his Account begins and such amount is not required to be
distributed in the form of a Qualified Preretirement Survivor Annuity pursuant
to Section 7.10, distribution of the Participant’s entire Account shall be
completed by the time and in the manner specified in the Adoption Agreement.  To
the extent permitted in the Adoption Agreement, payments may be made over the
following periods:

 

(A)          A complete distribution shall be made by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death;

 

(B)           Distributions may be made over the life or over a period certain
not greater than the life expectancy of the Beneficiary commencing on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died; and/or

 

(C)           If the Beneficiary is the Participant’s surviving spouse, the date
distributions are required to begin in accordance with Subparagraph (B) above
shall not be earlier than the later of (i) December 31 of the calendar year
immediately following the calendar year in which the Participant died and
(ii) December 31 of the calendar year in which the Participant would have
attained age 70-1/2.

 

If the Plan permits Participant elections under this Subsection (c)(1) and the
Participant has not made an election as to form of payment by the time of his
death, the Participant’s Beneficiary must elect the method of distribution no
later than the earlier of (1) December 31 of the calendar year in which
distributions would be required to begin under this Section, or (2) December 31
of the calendar year which contains the fifth anniversary of the date of death
of the Participant.  If the Participant has no designated Beneficiary, or if the
designated Beneficiary does not elect a method of distribution, distribution of
the Participant’s entire interest must be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.

 

If the surviving spouse dies after the Participant, the provisions of this
Subsection (c)(1), with the exception of Subparagraph (C) therein, shall be
applied as if the surviving spouse were the Participant.

 

(2)           After Distribution Has Begun.  If the Participant dies after
distribution of his Account has begun, the remaining portion of such Account
will continue to be distributed at least as rapidly as the method of
distribution being used prior to the Participant’s death.  If the Participant’s
Account was not being distributed in the form of an annuity at the time of his
death: (i) distribution of the Participant’s entire Account shall be completed
by the time and in the manner specified in the Adoption Agreement; and (ii) the
Beneficiary may elect to receive the Participant’s

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

29

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

remaining vested Account balance in a lump sum distribution.  To the extent
permitted in the Adoption Agreement, payments may be made over the following
periods:

 

(A)          A complete distribution shall be made by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death;
and/or

 

(B)           Distributions shall continue to be distributed at least as rapidly
as the method of distribution being used prior to the Participant’s death.

 

The Beneficiary shall provide the Plan Administrator with the death notice or
other sufficient documentation before any payments are made pursuant to this
Subsection.

 

(d)           Special Rules Relating to ESOP Accounts.

 

(1)           In General.  Unless a Participant elects to receive his
distribution in cash, distribution of a Participant’s vested ESOP Account shall
be made in whole shares of Employer Stock, with any fractional shares paid in
cash.  Shares of Employer Stock distributed may include such legend restrictions
on transferability as the Company may reasonably require to assure compliance
with applicable federal and state securities laws.  Notwithstanding any
provision of the Plan to the contrary: (i) a Participant shall not have the
right to receive Employer Stock with respect to the portion of the Participant’s
Account that has been reinvested pursuant to Section 9.02(b), and (ii) except as
otherwise provided in the Adoption Agreement and if the Plan is an Applicable
Plan , a distribution from the Employer Stock Fund shall be made in cash.  If
pursuant to the foregoing a Participant elects to receive any portion of his
ESOP Account in the form of Employer Stock that is invested in Investment Funds
other than the Employer Stock Fund, the Plan Administrator shall direct the
Trustee to liquidate such other Investment Funds and purchase whole shares
Employer Stock with the proceeds.  In the event that there is not enough
Employer Stock available for purchase, the Participant may elect to: (i) receive
Employer Stock to the extent available and receive the balance in cash,
(ii) receive Employer Stock to the extent available and receive the balance in
Employer Stock at a later date when such stock becomes available, or (iii) defer
distribution until such Employer Stock becomes available.

 

(2)           Put Option.  If the Employer Stock is not readily tradable on an
established market (within the meaning of IRS Notice 2011-19 for Plan Years
beginning on or after January 1, 2012 or such later date provided in such
Notice) and the Plan is not an Applicable Plan, the Employer or the Plan will
purchase Employer Stock that has been distributed to a Participant or
Beneficiary if the Participant or Beneficiary offers the Employer stock for sale
to the Employer or the Plan during one of the two put option periods described
below.  A fair valuation formula that meets the requirements of section 9.10
will be used to determine the amount to be paid to the Participant or
Beneficiary.

 

The first put option period is the period of 60 days beginning on the date
following the date that the Employer Stock distributed to the Participant or
Beneficiary.  The second put option period is a period of 60 days in the
following Plan Year.

 

Such put option shall be enforceable by the Participant for a period of at least
60 days following the date of distribution of Employer Stock and, if the put
option is not exercised within such 60-day period, for an additional period of
at least 60 days in the following Plan Year (as provided in applicable Treasury
regulations).  The Company may permit the Trustee to purchase any shares covered
by the put option directly from the Participant.

 

(A)          Payment Requirement for Total Distribution.  If the Company is
required to repurchase Employer Stock that is distributed to the Participant as
part of a total distribution, the Company may make payments in substantially
equal periodic payments (not less frequently than annually) over a period
beginning not later than 30 days after the exercise of the put option and not
exceeding 5 years, provided that there is adequate security provided and
reasonable interest paid on the unpaid amounts.  For purposes of this paragraph,
the term “total distribution” means the distribution within one taxable year to
the recipient of the balance to the credit of the recipient’s account.

 

(B)           Payment Requirement for Installment Distributions.   If the
Company is required to repurchase Employer Stock as part of an installment
distribution, payment shall made not later than 30 days after the exercise of
the put option described in this paragraph (3).

 

(3)           Right of First Refusal.  To the extent provided in the Adoption
Agreement, shares of Employer Stock distributed by the Trustee to a Participant
or Beneficiary shall be subject to a “Right of First Refusal” if such shares do
not constitute registration-type securities within the meaning of Code section
409(e).

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

30

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(A)                               Parties. The Right of First Refusal shall be
in favor of the Company, the Plan, or both in any order of priority as
determined by the Plan Administrator.

 

(B)                                Price.  The selling price and other terms
under the Right of First Refusal must not be less favorable to the Participant
than the greater of the value of the Employer Stock determined under
Section 9.10, or the purchase price and other written terms offered by an
independent and unrelated buyer making a good faith offer to purchase the
Employer Stock.

 

(C)                                Term.  The Right of First Refusal must lapse
no later than 14 days after the Participant gives written notice to the holder
of the Employer Stock by an independent and unrelated buyer.

 

(D)                               Conditions. The Company may require that the
distributee execute such documents (and may provide suitable legends on the
applicable stock certificates) that include the terms of the right of first
refusal prior to receiving Employer Stock.

 

(4)                                  Stock Reshuffling.  If the Plan is an
Applicable Plan, any Employer Stock held in an ESOP Account shall be redeemed or
transferred annually to the extent provided in the Adoption Agreement. Such
redemption or transfer shall be subject to the following:

 

(A)                               Employer Stock diversified under sections
9.02(b) shall not be mandatorily returned to Participants’ Accounts who are
subject to such provisions.

 

(B)                                If the Participant may take an immediate
distribution of his or her Account and does not consent to a distribution and is
subject to the Reshuffling provisions such Participant must be provided
sufficient investment options in order to ensure that the loss of the Employer
Stock investment is not a significant detriment within the meaning of Treas.
Reg. section 1.411(a)-11(c)(2)(i).

 

(e)                                   Valuation Date. The distributable amount
of a Participant’s Account is the vested portion of his Account as of the
Valuation Date coincident with or next preceding the date distribution is made
to the Participant or Beneficiary as reduced by any subsequent distributions,
withdrawals or loans.

 

(f)                                    Restriction on Deferral of Payment. 
Unless otherwise elected, benefit payments under the Plan will begin to a
Participant not later than the 60th day after the latest of the close of the
Plan Year in which:

 

(1)                                  the Participant attains Normal Retirement
Age;

 

(2)                                  occurs the 10th anniversary of the year in
which his participation commenced; or

 

(3)                                  the Participant has a Termination of
Employment.

 

(g)                                  Minimum Distribution Requirements.
Distributions shall be made in a method that is in conformance with the
requirements set forth in Section 7.05. Section 7.05 shall not be deemed to
create a type of benefit (e.g., installment payments, lump sum within five years
or immediate lump sum payment) to any class of Participants and Beneficiaries
that is not otherwise permitted by the Plan. Any elections described in
Section 7.02(a)(5) and 7.02(c) shall also apply to this Section 7.05.

 

Section 7.03                                     CASH-OUT OF SMALL BALANCES

 

(a)                                   Vested Account Balance Does Not Exceed
$5,000.  Notwithstanding the foregoing, if involuntary cash-out is selected in
the Adoption Agreement and the vested amount of an Account payable to a
Participant or Beneficiary does not exceed $5,000 (or such lesser amount
specified in the Adoption Agreement) at the time such individual becomes
entitled to a distribution hereunder (or at any subsequent time established by
the Plan Administrator to the extent provided in applicable Treasury
Regulations), such vested Account shall be paid in a lump sum to the extent it
is not subject to the automatic rollover provisions of Section 7.06(c) below.

 

(b)                                  Vested Account Balance Exceeds $5,000.  If
the value of a Participant’s vested Account balance exceeds $5,000 or such
lesser amount as specified in the Adoption Agreement, and the Account balance is
immediately distributable, the Participant must consent to any distribution of
such Account balance.  Notwithstanding the foregoing and unless otherwise
specified in the Adoption Agreement, payments shall commence as of the
Participants Required Beginning Date in the form of a lump sum or installment
payments.  The Participant’s consent shall be obtained in writing within the
180-day period ending on the Annuity Starting Date.  The Plan Administrator
shall notify the Participant of the right to defer any distribution until the
date specified in the Adoption Agreement.  Such notification shall include a
general description of the material

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

31

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

features, and an explanation of the relative values of, the optional forms of
benefit available under the Plan, and shall be provided no less than 30 days and
no more than 180 days prior to the Annuity Starting Date.  Except to the extent
provided in Section 7.10, distribution may commence less than 30 days after the
notice described in the preceding sentence is given, provided the Plan
Administrator clearly informs the Participant that he has a right to a period of
at least 30 days after receiving the notice to consider the decision of whether
or not to elect a distribution (and, if applicable, a particular distribution
option), and the Participant, after receiving the notice, affirmatively elects a
distribution.  In the event a Participant’s vested Account balance becomes
distributable without consent pursuant to this Subsection (b), and the
Participant fails to elect a form of distribution, the vested Account balance of
such Participant shall be paid in a single sum except to the extent provided in
Section 7.10.

 

(c)                                   For purposes of this Section 7.03, the
Participant’s vested Account balance shall not include amounts attributable to
accumulated deductible Employee contributions within the meaning of Code section
72(o)(5)(B).

 

(d)                                  Required Distributions and Plan
Termination.  Consent of the Participant or his spouse shall not be required to
the extent that a distribution is required to satisfy Code sections 401(a)(9) or
415.  In addition, upon termination of this Plan the Participant’s Account
balance shall be distributed to the Participant in a lump sum distribution
unless payment is made in the form of a Qualified Joint and Survivor Annuity
pursuant to Section 7.10.  However, if the Employer maintains another defined
contribution plan (other than an employee stock ownership plan as defined in
Code section 4975(e)(7)), then the Participant’s Account balance will be
transferred, without the Participant’s consent, to the other plan if the
Participant does not consent to an immediate distribution.

 

(e)                                  
Rollovers                                                 
(1)                                  Applicability and Effective Date.  This
Section 7.03(e) shall apply if elected by the Plan Sponsor in the Adoption
Agreement and shall be effective January 1, 2002 unless otherwise specified in
the Adoption Agreement.

 

(2)                                  Treatment of Rollovers. If elected in the
Adoption Agreement, Rollovers shall be disregarded in determining the value of
the Account balance for involuntary distributions.  For purposes of this
Section 7.03, the Participant’s vested Account balance shall not include that
portion of the Account balance that is attributable to Rollover Contributions
(and earnings allocable thereto) within the meaning of Code sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).

 

(f)                                    Notice of Right to Defer. Any description
of a Participant’s right to defer a distribution under Code section 411(a)(11)
must also include a description of the consequences of failing to defer receipt
of the distribution. The Plan will not be treated as failing to meet these
notice requirements if the Plan Administrator makes a reasonable attempt to
comply with the new requirements during the period that is within 90 days of the
issuance of regulations.

 

Section 7.04                                     BENEFICIARY

 

(a)                                   Beneficiary Designation Right.  Each
Participant, and if the Participant has died, the Beneficiary of such
Participant, shall have the right to designate one or more primary and one or
more secondary Beneficiaries to receive any benefit becoming payable upon such
individual’s death.  To the extent that a Participant’s Account is not subject
to Section 7.10, the spouse of a married Participant shall be the sole primary
Beneficiary of such Participant unless the requirements of Subsection (b) are
met.  To the extent that a Participant’s Account is subject to Section 7.10, the
spouse of a married Participant shall be the Beneficiary of 100% of such
Participant’s Account unless the spouse waives his or her rights to such benefit
pursuant to Section 7.10.  All Beneficiary designations shall be in writing in a
form satisfactory to the Plan Administrator and shall only be effective when
filed with the Plan Administrator during the Participant’s lifetime (or if the
Participant has died, during the lifetime of the Beneficiary of such Participant
who desires to designate a further Beneficiary).  Except as provided in
Section 7.04(b) or Section 7.10, as applicable, each Participant (or
Beneficiary) shall be entitled to change his Beneficiaries at any time and from
time to time by filing written notice of such change with the Plan
Administrator.

 

(b)                                  Form and Content of Spouse’s Consent.  To
the extent that a Participant’s Account is not subject to Section 7.10, the
Participant may designate a Beneficiary other than his spouse pursuant to this
Subsection if: (i) the spouse has waived the spouse’s right to be the
Participant’s Beneficiary in accordance with this Subsection, (ii) the
Participant has no spouse, or (iii) the Plan Administrator determines that the
spouse cannot be located or such other circumstances exist under which spousal
consent is not required, as prescribed by Treasury regulations.  If required,
such consent: (i) shall be in writing, (ii) shall relate only to the specific
alternate Beneficiary or beneficiaries designated (or permits Beneficiary
designations by the Participant without the spouse’s further consent),
(iii) shall acknowledge the effect of the consent, and (iv) shall be witnessed
by a plan representative or notary public.  Any consent by a spouse, or
establishment that the consent of a spouse may not be obtained, shall not be
effective with respect to any other spouse.  Any spousal consent that permits
subsequent changes by the Participant to the Beneficiary designation without the
requirement of further spousal consent shall acknowledge that the spouse has the
right to limit such consent to a specific Beneficiary, and that the spouse
voluntarily elects to relinquish such right.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

32

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(c)                                   In the event that the Participant fails to
designate a Beneficiary, or in the event that the Participant is predeceased by
all designated primary and secondary Beneficiaries, the death benefit shall be
payable to the Participant’s spouse or, if there is no spouse, if there is no
spouse, to the Participant’s children in equal shares or, if there are no
children to the Participant’s estate unless otherwise specified in the Adoption
Agreement.

 

Section 7.05                                     MINIMUM DISTRIBUTION
REQUIREMENTS

 

(a)                                   General Rules.

 

(1)                                  Effective Date.

 

(A)                               In General. Subject to Section 7.10, the
requirements of this Section shall apply to any distribution of a Participant’s
interest and will take precedence over any inconsistent provisions of this Plan.
Unless otherwise specified in the Adoption Agreement, the provisions of this
Section apply to calendar years beginning after December 31, 2002.

 

(B)                                2009 Waiver of Requirements. Notwithstanding
other provisions of the Plan to the contrary; to the extent provided in the
Adoption Agreement and by Code section 401(a)(9), IRS Notice 2009-82 and any
superseding guidance, a Participant or Beneficiary who would have been required
to receive 2009 RMDs or Extended 2009 RMDs will receive those distributions for
2009 unless the Participant or Beneficiary chooses not to receive such
distributions. Participants and Beneficiaries described in the preceding
sentence will be given the opportunity to elect to stop receiving the
distributions described in the preceding sentence.

 

(i)                                     In addition, notwithstanding other
provisions of the Plan to the contrary, and solely for purposes of applying the
direct rollover provisions of the Plan, certain additional distributions in
2009, as chosen in the Adoption Agreement, will be treated as eligible rollover
distributions.

 

(ii)                                  Definitions:

 

(1)                                  “2009 RMDs” are Required Minimum
Distributions for 2009 but for the enactment of section 401(a)(9)(H) of the
Code;

 

(2)                                  “Extended 2009 RMDs” are one or more
payments in a series of substantially equal distributions (that include the 2009
RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancy) of
the Participant and the Participant’s designated Beneficiary, or for a period of
at least 10 years.

 

(2)                                  Construction. All distributions required
under this Section shall be determined and made in accordance with the
regulations under Code section 401(a)(9) and the minimum distribution incidental
benefit requirement of Code section 401(a)(9)(G). Nothing contained in this
Section shall be deemed to create a type of benefit (e.g., installment payments,
lump sum within five years or immediate lump sum payment) to any class of
Participants and/or Beneficiaries that is not otherwise permitted by the Plan.

 

(3)                                  Limits on Distribution Periods. As of the
first distribution calendar year, distributions to a Participant, if not made in
a single sum, may only be made over one of the following periods:

 

(A)                               the life of the Participant;

 

(B)                                the joint lives of the Participant and a
designated Beneficiary;

 

(C)                                a period certain not extending beyond the
life expectancy of the Participant; or

 

(D)                               a period certain not extending beyond the
joint life and last survivor expectancy of the Participant and a designated
Beneficiary.

 

(b)                                  Time and Manner of Distribution.

 

(1)                                  Required Beginning Date. Unless an earlier
date is specified in Section 7.02(b), the Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

33

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(2)                                  Death of Participant Before Distributions
Begin. If the Participant dies before distributions begin, the Participant’s
entire interest will be distributed, or begin to be distributed, no later than
as follows:

 

(A)                               If the Participant’s surviving spouse is the
Participant’s sole designated Beneficiary, then unless an earlier date is
specified in Section 7.02(b), distributions to the surviving spouse will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

 

(B)                                If the Participant’s surviving spouse is not
the Participant’s sole designated Beneficiary, then, unless otherwise specified
in Section 7.02(b), distributions to the designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 

(C)                                If there is no designated Beneficiary as of
September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death unless an
earlier date is specified in Section 7.02(b).

 

(D)                               If the Participant’s surviving spouse is the
Participant’s sole designated Beneficiary and the surviving spouse dies after
the Participant but before distributions to the surviving spouse are required to
begin, this Subsection (b)(2), other than Subsection (b)(2)(A), will apply as if
the surviving spouse were the Participant except as otherwise provided in
Section 7.02(b).

 

For purposes of this Subsection (b)(2) and Subsection (d), unless Subsection
(b)(2)(D) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If Subsection (b)(2)(D) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under section Subsection (b)(2)(A). If distributions under an
annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Subsection (b)(2)(A)), the date
distributions are considered to begin is the date distributions actually
commence.

 

(3)                                  Forms of Distribution. Unless the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company or in a single sum on or before the Required Beginning
Date, as of the first distribution calendar year distributions will be made in
accordance with Subsections (c) and (d) to the extent otherwise permitted by the
Plan. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code 401(a)(9) and the regulations.

 

(c)                                   Required Minimum Distributions During
Participant’s Lifetime.

 

(1)                                  Amount of Required Minimum Distribution For
Each Distribution Calendar Year. During the Participant’s lifetime, the minimum
amount that will be distributed for each distribution calendar year is the
lesser of:

 

(A)                               the quotient obtained by dividing the
Participant’s Account balance by the distribution period in the Uniform Lifetime
Table set forth in Treas. Reg. section 1.401(a)(9)-9, Q&A-2 using the
Participant’s age as of the Participant’s birthday in the distribution calendar
year; or

 

(B)                                if the Participant’s sole designated
Beneficiary for the distribution calendar year is the Participant’s spouse, the
quotient obtained by dividing the Participant’s Account balance by the number in
the Joint and Last Survivor Table set forth in Treas. Reg. section
1.401(a)(9)-9, Q&A-3 using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in the distribution calendar year.

 

(2)                                  Lifetime Required Minimum Distributions
Continue Through Year of Participant’s Death. Required minimum distributions
will be determined under this Subsection (c) beginning with the first
distribution calendar year and continuing up to, and including, the distribution
calendar year that includes the Participant’s date of death.

 

(3)                                  The amount of the Required Minimum
Distribution shall include the amount payable under a QLAC that has passed its
annuity starting date (as defined in the QLAC).

 

(d)                                  Required Minimum Distributions After
Participant’s Death.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

34

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(1)                                  Death On or After Date Distributions Begin.

 

(A)                               Participant Survived by Designated
Beneficiary. If the Participant dies on or after the date distributions begin
and there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant’s designated
Beneficiary, determined as follows:

 

(i)                                     The Participant’s remaining life
expectancy is calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.

 

(ii)                                  If the Participant’s surviving spouse is
the Participant’s sole designated Beneficiary, the remaining life expectancy of
the surviving spouse is calculated for each distribution calendar year after the
year of the Participant’s death using the surviving spouse’s age as of the
spouse’s birthday in that year. For distribution calendar years after the year
of the surviving spouse’s death, the remaining life expectancy of the surviving
spouse is calculated using the age of the surviving spouse as of the spouse’s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

 

(iii)                               If the Participant’s surviving spouse is not
the Participant’s sole designated Beneficiary, the designated Beneficiary’s
remaining life expectancy is calculated using the age of the Beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

 

(B)                                No Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is no designated
Beneficiary as of the September 30 of the year after the year of the
Participant’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

(2)                                  Death Before Date Distributions Begin.

 

(A)                               Participant Survived by Designated
Beneficiary. If the Participant dies before the date distributions begin and
there is a designated Beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s Account balance by the
remaining life expectancy of the Participant’s designated Beneficiary,
determined as provided in Subsection (d)(1).

 

(B)                                No Designated Beneficiary. If the Participant
dies before the date distributions begin and there is no designated Beneficiary
as of September 30 of the year following the year of the Participant’s death,
distribution of the Participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(C)                                Death of Surviving Spouse Before
Distributions to Surviving Spouse Are Required to Begin. If the Participant dies
before the date distributions begin, the Participant’s surviving spouse is the
Participant’s sole designated Beneficiary, and the surviving spouse dies before
distributions are required to begin to the surviving spouse under Subsection
(b)(2)(i), this Subsection (d)(2) will apply as if the surviving spouse were the
Participant.

 

(e)                                   Definitions.

 

(1)                                  Designated Beneficiary. The individual who
is designated by the Participant (or the Participant’s surviving spouse) as the
Beneficiary of the Participant’s interest under the Plan and who is the
designated Beneficiary under Code section 401(a)(9) and Treas. Reg. section
1.401(a)(9)-4.

 

(2)                                  Distribution Calendar Year. A calendar year
for which a minimum distribution is required. For distributions beginning before
the Participant’s death, the first distribution calendar year is the calendar
year immediately preceding the calendar year which contains the Participant’s
Required Beginning Date. For distributions beginning after the Participant’s
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under Subsection (b)(2). The required
minimum distribution for the Participant’s first distribution calendar year will
be made on or before the Participant’s Required Beginning Date. The required
minimum distribution for other distribution calendar years, including the
required minimum distribution for the distribution calendar year in which the
Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that distribution calendar year.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

35

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(3)                                  Life expectancy. Life expectancy is
computed by use of the Single Life Table in Treas. Reg. section 1.401(a)(9)-9,
Q&A-1.

 

(4)                                  Participant’s Account Balance. The Account
balance as of the last Valuation Date in the calendar year immediately preceding
the distribution calendar year (valuation calendar year) increased by the amount
of any contributions made and allocated or forfeitures allocated to the Account
as of dates in the valuation calendar year after the Valuation Date and
decreased by (1) distributions made in the valuation calendar year after the
Valuation Date and (2) any amount held in a QLAC that has not reached its
annuity starting date (as defined in the QLAC). The Account balance for the
valuation calendar year includes any amounts rolled over or transferred to the
Plan either in the valuation calendar year or in the distribution calendar year
if distributed or transferred in the valuation calendar year.

 

(f)                                    TEFRA Section 242(b)(2) Elections.

 

(1)                                  Notwithstanding the other requirements of
this Section and subject to the requirements of Section 7.10, distribution on
behalf of any employee, including a More than 5% Owner, who has made a
designation under section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (a “section 242(b)(2) election”) may be made in accordance with all of the
following requirements (regardless of when such distribution commences):

 

(A)                               The distribution by the Plan is one which
would not have disqualified such plan under Code section 401(a)(9) as in effect
prior to amendment by the Deficit Reduction Act of 1984.

 

(B)                                The distribution is in accordance with a
method of distribution designated by the Employee whose interest in the Plan is
being distributed or, if the Employee is deceased, by a Beneficiary of such
Employee.

 

(C)                                Such designation was in writing, was signed
by the Employee or the Beneficiary, and was made before January 1, 1984.

 

(D)                               The Employee had accrued a benefit under the
Plan as of December 31, 1983.

 

(E)                                 The method of distribution designated by the
Employee or the Beneficiary specifies the time at which distribution will
commence, the period over which distributions will be made, and in the case of
any distribution upon the Employee’s death, the Beneficiaries of the Employee
listed in order of priority.

 

(2)                                  A distribution upon death will not be
covered by this transitional rule unless the information in the designation
contains the required information described above with respect to the
distributions to be made upon the death of the Employee.

 

(3)                                  For any distribution which commences before
January 1, 1984, but continues after December 31, 1983, the Employee, or the
Beneficiary, to whom such distribution is being made, will be presumed to have
designated the method of distribution under which the distribution is being made
if the method of distribution was specified in writing and the distribution
satisfies the requirements in Subsections (f)(1)(A) and (E).

 

(4)                                  If a designation is revoked, any subsequent
distribution must satisfy the requirements of Code section 401(a)(9) and the
regulations thereunder. If a designation is revoked subsequent to the date
distributions are required to begin, the Plan must distribute by the end of the
calendar year following the calendar year in which the revocation occurs the
total amount not yet distributed which would have been required to have been
distributed to satisfy Code section 401(a)(9) and the regulations thereunder,
but for the section 242(b)(2) election. For calendar years beginning after
December 31, 1988, such distributions must meet the minimum distribution
incidental benefit requirements. Any changes in the designation will be
considered to be a revocation of the designation. However, the mere substitution
or addition of another Beneficiary (one not named in the designation) under the
designation will not be considered to be a revocation of the designation, so
long as such substitution or addition does not alter the period over which
distributions are to be made under the designation, directly or indirectly (for
example, by altering the relevant measuring life).

 

(5)                                  In the case in which an amount is
transferred or rolled over from one plan to another plan, the rules in Treas.
Reg. section 1.401(a)(9)-8, Q&A-14 and Q&A-15, shall apply.

 

(g)                                  Application of Five Year Rule.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

36

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(1)                                  To the extent permitted in Section 7.02(b),
if the Participant dies before distributions are required to begin and there is
a designated Beneficiary, distributions to the designated Beneficiary are not
required to begin by the date specified in Subsection (b)(2), but the
Participant’s entire interest may be distributed to the designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the Participant’s surviving spouse is the Participant’s
sole designated Beneficiary and the surviving spouse dies after the Participant
but before distributions to either the Participant or the surviving spouse
begin, this election will apply as if the surviving spouse were the Participant.

 

(2)                                  To the extent permitted in Section 7.02(b),
Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in Subsections (b)(2) and (d)(2) applies
to distributions after the death of a Participant who has a designated
Beneficiary. The election must be made no later than the earlier of September 30
of the calendar year in which distributions would be required to begin under
Subsections (b)(2), or by September 30 of the calendar year which contains the
fifth anniversary of the Participant’s (or, if applicable, surviving spouse’s)
death. If neither the Participant nor Beneficiary makes an election under this
paragraph, distributions will be made in accordance with Subsections (b)(2),
(d)(2) and (h)(1).

 

Section 7.06                                     DIRECT ROLLOVERS

 

(a)                                   In General. This Section applies to
distributions made after December 31, 2001. Notwithstanding any provision of the
Plan to the contrary that would otherwise limit a distributee’s election under
this part, a distributee may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an eligible rollover distribution
that is equal to at least $200 (or such lesser amount as determined by the Plan
Administrator in a nondiscriminatory manner) paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. If an
eligible rollover distribution is less than $500 (or such lesser amount as
determined by the Plan Administrator in a nondiscriminatory manner), a
distributee may not make the election described in the preceding sentence to
roll over a portion of the eligible rollover distribution.  This Paragraph shall
be subject to Code sections 401(a)(31) and 402(f); Treas. Reg. sections
1.401(a)(31)-1, 1.402(c)-2; and IRS Notices 2005-5, 2008-30, 2009-69, and
2009-75.

 

(b)                                  Definitions.

 

(1)                                  Eligible Rollover Distribution. An eligible
rollover distribution is any distribution of all or any portion of the balance
to the credit of the distributee, except that an eligible rollover distribution
does not include: any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the distributee or the joint lives (or joint life
expectancies) of the distributee and the distributee’s designated Beneficiary,
or for a specified period of ten years or more; any distribution to the extent
such distribution is required under Code section 401(a)(9); any hardship
distribution; the portion of any other distribution(s) that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); and any other
distribution(s) that is reasonably expected to total less than $200 during a
year.

 

A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in Code section 408(a) or (b), or to a qualified defined contribution plan
described in Code section 401(a) or 403(a) that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

(2)                                  Eligible Retirement Plan. An eligible
retirement plan is an eligible plan under Code section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan, an
individual retirement account described in Code section 408(a), individual
retirement annuity described in Code section 408(b), an annuity plan described
in Code section 403(a), an annuity contract described in Code section 403(b), or
a qualified plan described in Code section 401(a), that accepts the
distributee’s eligible rollover distribution. The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the Alternate Payee under a
Qualified Domestic Relations Order, as defined in Code section 414(p).

 

If any portion of an eligible rollover distribution is attributable to payments
or distributions from a Roth Elective Deferral Account, an eligible retirement
plan shall only include another Roth elective deferral account under an
applicable retirement plan described in Code section 402A(e)(1) or to a Roth IRA
described in Code section 408A and only to the extent the rollover is permitted
under the rules of Code section 402(c). The Plan will not provide for a direct
rollover (including an automatic rollover) for distributions from a
Participant’s Roth Elective Deferral Account if the amount of the distributions
that are eligible rollover distributions are reasonably expected to total less
than $200 during a year. In addition, any distribution from a Participant’s Roth
Elective Deferral Account is not taken into account in determining whether
distributions

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

37

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

from a Participant’s other Accounts are reasonably expected to total less than
$200 during a year. The provisions of this Section that allow a Participant to
elect a direct rollover of only a portion of an eligible rollover distribution
but only if the amount rolled over is at least $500 are applied by treating any
amount distributed from the Participant’s Roth Elective Deferral Account as a
separate distribution from any amount distributed from the Participant’s other
Accounts in the Plan, even if the amounts are distributed at the same time.

 

Notwithstanding the foregoing, effective for distributions made after
December 31, 2007, a Participant may roll over a distribution from the Plan to a
Roth IRA provided that the amount rolled over is an eligible rollover
distribution (as defined in Code section 402(c)(4)) and, pursuant to Code
section 408A(d)(3)(A), there is included in gross income any amount that would
be includible if the distribution were not rolled over.

 

Notwithstanding the foregoing, effective January 1, 2007, a non-spouse
Beneficiary who is a designated Beneficiary within the meaning of Code section
401(a)(9)(E) may, after the death of the Participant, make a direct rollover of
a distribution to an IRA established on behalf of the designated Beneficiary;
provided that the distributed amount satisfies all the requirements to be an
eligible rollover distribution other than the requirement that the distribution
be made to the Participant or the Participant’s spouse. Such direct rollovers
shall be subject to the terms and conditions of IRS Notice 2007-7 and
superseding guidance, including but not limited to the provision in Q&A-17
regarding required minimum distributions. Effective January 1, 2010, the
distributions described in this paragraph shall be subject to Code sections
401(a)(31), 402(f) and 3405(c).

 

Notwithstanding the foregoing, effective for taxable years beginning on or after
January 1, 2007, a portion of a distribution shall not fail to be an eligible
rollover distribution merely because such portion consists of amounts which are
not includible in gross income. However, such portion may be transferred as a
direct rollover only to a qualified trust or to an annuity contract described in
Code section 403(b) that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

(3)                                  Distributee. A distributee includes an
employee or former employee. In addition, the employee’s or former employee’s
surviving spouse and the employee’s or former employee’s spouse or former spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Code section 414(p), are distributees with regard to the interest of
the spouse or former spouse.

 

(4)                                  Direct Rollover. A direct rollover is a
payment by the Plan to the eligible retirement plan specified by the
distributee.

 

(c)                                   Automatic Rollovers. In the event of a
mandatory distribution greater than $1,000 (or such lesser amount as determined
by the Plan Administrator in a nondiscriminatory manner) in accordance with the
provisions of Section 7.03(a), if the Participant does not elect to have such
distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with Section 7.02, then the Plan Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator. Unless otherwise elected in the Adoption Agreement, for
purposes of determining whether a mandatory distribution is greater than $1,000,
the portion of the Participant’s distribution attributable to any Rollover
Contribution is included. Eligible rollover distributions from a Participant’s
Roth Elective Deferral Account are separately taken into account in determining
whether the total amount of the Participant’s Account balances under the Plan
exceeds $1,000 for purposes of mandatory distributions from the Plan.

 

(d)                                  Special Rule for S Corporations. The Plan
may permit a direct rollover of the distribution of S Corporation stock to an
IRA, provided that:

 

(1)                                  The S Corporation shall repurchase the
stock immediately upon the Plan’s distribution of the stock to an IRA;

 

(2)                                  Either: (i) the S Corporation must
repurchase the S Corporation stock contemporaneously with, and effective on the
same day as, the distribution, or (ii) the Plan may assume the rights and
obligations of the S Corporation to repurchase the S Corporation stock
immediately upon the Plan’s distribution of the stock to an IRA and the Plan
repurchases the S Corporation stock contemporaneously with, and effective on the
same day as, the distribution;

 

(3)                                  No income (including tax-exempt income),
loss, deduction, or credit attributable to the distributed S Corporation stock
under Code section 1366 shall be allocated to the Participant’s IRA.

 

Section 7.07                                     MINOR OR LEGALLY INCOMPETENT
PAYEE

 

If a distribution is to be made to an individual who is either a minor or
legally incompetent, the Plan Administrator may direct that such distribution be
paid to the legal guardian.  If a distribution is to be made to such person and
there is no legal guardian, the Plan Administrator may

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

38

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

direct that payment be made to: (a) a parent, (b) a person holding a power of
attorney; (c) a person authorized to act on behalf of such person under state
law, or (d) the custodian for such person under the Uniform Transfer to Minors
Act, if such is permitted by the laws of the state in which such minor resides. 
Such payment shall fully discharge the Trustee, Plan Administrator, Trust Fund,
and the Employer from further liability on account thereof.

 

Section 7.08                                     MISSING PAYEE

 

If all or any portion of the distribution payable to a Participant or
Beneficiary remains unpaid because the Plan Administrator has been unable to
ascertain the whereabouts of the Participant or Beneficiary after making
reasonable efforts to contact the Participant or Beneficiary (which may include,
but not be limited to, sending a registered letter, return receipt requested, to
the last known address of such Participant or Beneficiary; and/or a commercial
locating service) the Plan Administrator may use a reasonable method to remove
the assets from the Plan that is consistent with ERISA and the Code. Such
methods may include, but not be limited to, (a) creating an individual
retirement plan designated by the Plan Administrator; or (b) if, for a period of
more than five years after such distribution becomes payable or six months after
all attempts to locate the Participant or Beneficiary, the Plan Administrator is
still unable to ascertain the whereabouts of the Participant or Beneficiary, the
amount so distributable may be treated as a forfeiture under Article 6 hereof. 
Notwithstanding the foregoing, if a claim is subsequently made by the
Participant or Beneficiary for the forfeited benefit pursuant to clause (b) of
the preceding sentence, such benefit shall be reinstated without any credit or
deduction for earnings and losses.  Amounts forfeited from a Participant’s
Account under this Section shall be used pursuant to Section 6.03(d).

 

Section 7.09                                     DISTRIBUTIONS UPON TERMINATION
OF PLAN

 

Except as provided in Section 7.10, a Participant may receive the balance of his
Account in a lump sum payment upon termination of the Plan without the
establishment of alternative defined contribution plan (as described in Treas.
Reg. section 1.401(k)-1(d)(4)) other than an employee stock ownership plan (as
defined in Code section 4975(e) or Code section 409), a simplified employee
pension plan (as defined in Code section 408(k)), a SIMPLE IRA Plan (defined in
Code section 408(p)), a plan or contract that satisfies the requirements of Code
section 403(b), or a plan that is described in Code section 457(b) or (f).

 

Section 7.10                                     JOINT AND SURVIVOR ANNUITIES

 

(a)                                   Application.  Notwithstanding any
provision to the contrary, this Section shall apply: (i) if a Participant elects
benefits in the form of any annuity; or (ii) to the portion of the Participant’s
Transfer Account attributable to funds subject to the survivor annuity
requirements of Code section 401(a)(11) and section 417 that were transferred
from another plan (or to such other Accounts if the amounts subject to such
survivor annuities and were not separately accounted for).  This Section shall
only apply if the Participant’s Account exceeds $5,000 (or such lesser amount
specified in the Adoption Agreement) at the time such individual becomes
entitled to a distribution hereunder (or at any subsequent time established by
the Plan Administrator to the extent provided in applicable Treasury
regulations). Effective January 1, 2002 unless otherwise specified in the
Adoption Agreement and if elected by the Plan Sponsor in the Adoption Agreement,
for purposes of this Section 7.10(a), the Participant’s vested Account balance
shall not include that portion of the Account balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
Code sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).

 

(b)                                  Qualified Joint and Survivor Annuity. 
Unless otherwise elected pursuant to Subsection (d) below, a Participant’s
vested Account balance, to the extent provided in Subsection (a) above, will be
paid to him by the purchase and delivery of an annuity in the form of a
Qualified Joint and Survivor Annuity. Effective for Annuity Starting Dates in
Plan Years beginning after December 31, 2007, to the extent that the Plan must
offer a Qualified Joint and Survivor Annuity, the Plan shall also offer a
Qualified Optional Survivor Annuity as another optional form of benefit.

 

A Participant may waive the Qualified Joint and Survivor Annuity during a period
that begins on the first day of the 180-day period ending on the Annuity
Starting Date and ends on the later of the Annuity Starting Date or the 30th day
after the Plan Administrator provides the Participant with a written explanation
of the Qualified Joint and Survivor Annuity. The Plan Administrator shall no
less than 30 days and no more than 180 days prior to the Annuity Starting Date
provide each Participant a written explanation of: (i) the terms and conditions
of a Qualified Joint and Survivor Annuity; (ii) the Participant’s right to make
and the effect of an election to waive the Qualified Joint and Survivor Annuity
form of benefit; (iii) the rights of a Participant’s spouse; and (iv) the right
to make, and the effect of, a revocation of a previous election to waive the
Qualified Joint and Survivor Annuity; and (v) the relative values of the various
optional forms of benefits under the Plan pursuant to Treas. Reg. section
1.417(a)(3)-1(c)(2).

 

The Annuity Starting Date for a distribution in a form other than a Qualified
Joint and Survivor Annuity may be less than 30 days after receipt of the written
explanation described in the preceding paragraph provided: (i) the Participant
has been provided with information that clearly indicates that the Participant
has at least 30 days to consider whether to waive the Qualified Joint and
Survivor Annuity and elect (with

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

39

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

spousal consent) to a form of distribution other than a Qualified Joint and
Survivor Annuity; (ii) the Participant is permitted to revoke any affirmative
distribution election at least until the Annuity Starting Date or, if later, at
any time prior to the expiration of the 7-day period that begins the day after
the explanation of the Qualified Joint and Survivor Annuity is provided to the
Participant; and (iii) the Annuity Starting Date is a date after the date that
the written explanation was provided to the Participant.

 

(c)                                   Qualified Preretirement Survivor Annuity. 
Unless otherwise elected within the applicable election period and to the extent
provided in Subsection (a) above, if a Participant dies before the Annuity
Starting Date then at least 50% of the Participant’s vested Account balance
shall be applied toward the purchase of an annuity for the life of the surviving
spouse which shall be distributed to the spouse.  The surviving spouse may
direct the commencement of payments under the qualified preretirement survivor
annuity within a reasonable time after the Participant’s death. The terms of
such annuity contract shall comply with the provisions of this Plan and the
annuity contract shall be nontransferable.  The applicable election period shall
be the period which begins on the first day of the Plan Year in which the
Participant attains age 35 and ends on the date of the Participant’s death.  If
a Participant separates from service prior to the first day of the Plan Year in
which he attains age 35, the election period shall begin on the date of
separation.  A Participant who has not yet attained age 35 may waive the annuity
specified in this Subsection (c) provided that (1) the Participant receives a
written explanation pursuant to the following paragraph and (2) such election is
not effective as of the first day of the Plan Year in which the Participant
attains age 35. Any new waiver on or after such date shall be subject to the
full requirements of this Subsection.  Notwithstanding anything in this
Section to the contrary, the surviving spouse may elect, in writing, to have the
Account balance be distributed pursuant to Section 7.02(b).

 

The Plan Administrator shall provide each Participant within the applicable
period for such Participant a written explanation of the annuity described in
this Subsection (c) in such terms and in such manner as would be comparable to
the explanation provided for meeting the requirements of Subsection
(b) applicable to a Qualified Joint and Survivor Annuity.  The applicable period
for a Participant is whichever of the following periods ends last: (i) the
period beginning with the first day of the Plan Year in which the Participant
attains age 32 and ending with the close of the Plan Year preceding the Plan
Year in which the Participant attains age 35; (ii) a reasonable period ending
after the individual becomes a Participant; or (iii) within a reasonable period
ending after Termination of Employment in the case of a Participant who
separates from service before attaining age 35.

 

For purposes of applying the preceding paragraph, a reasonable period ending
after the enumerated events described in (ii) and (iii) is the end of the
two-year period beginning one year prior to the date the applicable event
occurs, and ending one year after that date.  If a Participant who separates
from service before the Plan Year in which he attains age 35 thereafter returns
to employment with the Employer, the applicable period for such Participant
shall be redetermined.

 

(d)                                  Elections.  Any waiver of the annuities
described in Subsections (b) and (c) above shall not be effective unless:
(i) the Participant’s spouse consents in writing to the election; (ii) the
election designates a specific Beneficiary, including any class of beneficiaries
or any contingent beneficiaries, which may not be changed without spousal
consent (or the spouse expressly permits designations by the Participant without
any further spousal consent); (iii) the spouse’s consent acknowledges the effect
of the election; and (iv) the spouse’s consent is witnessed by a plan
representative or notary public.  Additionally, a Participant’s waiver of the
Qualified Joint and Survivor Annuity shall not be effective unless the election
designates a form of benefit payment which may not be changed without spousal
consent (or the spouse expressly permits designations by the Participant without
any further spousal consent).  If it is established to the satisfaction of a
plan representative that there is no spouse (within the meaning of Code section
417) or that the spouse cannot be located, a waiver will be deemed a qualified
election.  Any consent by a spouse obtained under this provision (or
establishment that the consent of a spouse may not be obtained) shall be
effective only with respect to such spouse.  A consent that permits designations
by the Participant without any requirement of further consent by such spouse
must acknowledge that the spouse has the right to limit consent to a specific
Beneficiary, and a specific form of benefit where applicable, and that the
spouse voluntarily elects to relinquish either or both such rights.  A
revocation of a prior waiver may be made by a Participant without the consent of
the spouse at any time before the commencement of benefits.  The number of
revocations shall not be limited.  No consent obtained under this provision
shall be valid unless the Participant has received notice as provided in
Subsections (b) and (c).

 

Any consent by a spouse obtained under this provision (or establishment that the
consent of a spouse may not be obtained) shall be effective only with respect to
such spouse.  A consent that permits designations by the Participant without any
requirement of further consent by such spouse must acknowledge that the spouse
has the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that the spouse voluntarily elects to relinquish
either or both such rights.  A revocation of a prior waiver may be made by a
Participant without the consent of the spouse at any time before the
commencement of benefits.  The number of revocations shall not be limited.  No
consent obtained under this provision shall be valid unless the Participant has
received notice as provided in Subsections (b) and (c).

 

For purposes of determining a Participant’s spouse, the Plan Administrator shall
apply the one-year rule in Code section 417(d), Treas. Reg. section 1.401(a)-20
to the extent selected in the Adoption Agreement.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

40

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(f)                                    Deferred Annuity Contracts.  In
determining whether and/or how the Qualified Joint and Survivor Annuity and the
Qualified Preretirement Survivor Annuity rules described in Code sections
401(a)(11) and 417 apply to a deferred annuity contract purchased under the
Plan, the provisions of Internal Revenue Service Revenue Ruling 2012-3 and any
superseding guidance shall apply.

 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

 

Section 8.01                                     HARDSHIP

 

(a)                                   Hardship.  A Participant may receive a
distribution on account of hardship from the Accounts specified in the Adoption
Agreement.  Notwithstanding anything in the Plan to the contrary if the Adoption
Agreement permits a hardship distribution from an Account, the amount available
for a hardship distribution from such Account shall include any amounts
grandfathered under Treas. Reg. section 1.401(k)-1(d)(3)(ii)(B). Unless
otherwise specified in the Adoption Agreement, a Participant shall only be
permitted to receive a hardship distribution pursuant to this Section 8.01 from
Accounts that are fully (100%) vested.

 

(b)                                  Hardship - Safe Harbor.  If the Adoption
Agreement provides that the Plan has adopted safe harbor criteria for Hardship
withdrawal, the following shall apply:

 

(1)                                  Immediate and Heavy Financial Need.  A
hardship distribution shall only be made upon the finding by the Plan
Administrator of an immediate and heavy financial need where such Participant
lacks other available resources.  The following are the only financial needs
considered immediate and heavy:

 

(A)                               Expenses for (or necessary to obtain) medical
care that would be deductible under Code section 213(d) (determined without
regard to whether the expenses exceed 7.5% of adjusted gross income) for the
Employee, or the Employee’s spouse, children, or dependents (as defined in Code
section 152, and, for taxable years beginning on or after January 1, 2005,
without regard to Code section 152(b)(1), (b)(2) and (d)(1)(B));

 

(B)                                Costs directly related to the purchase of a
principal residence for the Employee (excluding mortgage payments);

 

(C)                                Payment of tuition, related educational fees,
and room and board expenses, for up to the next 12 months of post-secondary
education for the Employee, or the Employee’s spouse, children, or dependents
(as defined in Code section 152, and, for taxable years beginning on or after
January 1, 2005, without regard to Code section 152(b)(1), (b)(2) and
(d)(1)(B));

 

(D)                               Payments necessary to prevent the eviction of
the Employee from the Employee’s principal residence or foreclosure on the
mortgage on that residence;

 

(E)                                 Payments for burial or funeral expenses for
the employee’s deceased parent, spouse, children or dependents (as defined in
Code section 152, and, for taxable years beginning on or after January 1, 2005,
without regard to Code section 152(d)(1)(B));

 

(F)                                 Expenses for the repair of damage to the
employee’s principal residence that would qualify for the casualty deduction
under Code section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income); and

 

(G)                               Other expenses as provided by the Commissioner
as specified in Treas. Reg. section 1.401(k)-1(d)(3)(v).

 

(2)                                  Amount Necessary to Satisfy Need.  A
distribution will be considered as necessary to satisfy an immediate and heavy
financial need of the Participant only if:

 

(A)                               The distribution is not in excess of the
amount of the immediate and heavy financial need (including amounts necessary to
pay any federal, state or local income taxes or penalties reasonably anticipated
to result from the distribution);

 

(B)                                The Participant has obtained all
distributions, other than hardship distributions, and all nontaxable loans under
all plans maintained by the Employer; and

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

41

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(C)                                All plans maintained by the Employer provide
that the Participant’s Elective Deferrals (and after tax contributions) will be
suspended for 6 months (12 months, for hardship distributions before 2002) after
the receipt of the hardship distribution; and

 

(c)                                   Hardship - Non Safe Harbor.  If the
Adoption Agreement provides that the Plan has adopted the non-safe harbor
criteria for hardship for permitted Accounts, the following shall apply:

 

(1)                                  Immediate and Heavy Financial Need.  A
hardship distribution shall only be made upon the finding by the Plan
Administrator of an immediate and heavy financial need where such Participant
lacks other available resources.  Whether a Participant has an immediate and
heavy financial need is to be determined based on all relevant facts and
circumstances.  The need to pay the funeral expenses of a family member would
constitute an immediate and heavy financial need and a distribution made to a
Participant for the purchase of a boat or television would not constitute a
distribution made on account of an immediate and heavy financial need.  A
financial need may be immediate and heavy even if it was reasonably foreseeable
or voluntarily incurred by the Participant.

 

(2)                                  Amount Necessary to Satisfy Need.  A
distribution is not treated as necessary to satisfy an immediate and heavy
financial need of a Participant to the extent the amount of the distribution is
in excess of the amount required to relieve the financial need or to the extent
the need may be satisfied from other resources that are reasonably available to
the Participant.  This determination generally is to be made on the basis of all
relevant facts and circumstances.  For purposes of this Subsection, the
Participant’s resources are deemed to include those assets of the Participant’s
spouse and minor children that are reasonably available to the Participant.  A
vacation home jointly owned (regardless of the nature of legal title) by the
Participant and the Participant’s spouse will be deemed a resource of the
Participant.  However, property held for the Participant’s child under an
irrevocable trust or under the Uniform Gifts to Minors Act is not treated as a
resource of the Participant.  The amount of an immediate and heavy financial
need may include any amounts necessary to pay any federal, state, or local
income taxes or penalties reasonably anticipated to result from the
distribution.  A distribution generally may be treated as necessary to satisfy a
financial need if the Employer relies upon the Participant’s written
representation, unless the Employer has actual knowledge to the contrary, that
the need cannot reasonably be relieved:

 

(A)                               Through reimbursement or compensation by
insurance or otherwise;

 

(B)                                By liquidation of the Participant’s assets;

 

(C)                                By cessation of all Participant contributions
under the Plan;

 

(D)                               By other currently available distributions
(including distribution of ESOP dividends under Code section 404(k)) and
nontaxable (at the time of the loan) loans, under plans maintained by the
Employer or by any other employer; or

 

(E)                                 By borrowing from commercial sources on
reasonable commercial terms in an amount sufficient to satisfy the need.

 

For purposes of this Subsection, a need cannot reasonably be relieved by one of
the actions listed above if the effect would be to increase the amount of the
need.  For example, the need for funds to purchase a principal residence cannot
reasonably be relieved by a Plan loan if the loan would disqualify the Employee
from obtaining other necessary financing.

 

Section 8.02                                     SPECIFIED AGE

 

A Participant may receive a distribution on attainment of a specified age from
the Accounts specified in the Adoption Agreement.  Unless otherwise specified in
the Adoption Agreement, a Participant shall only be permitted to receive a
specified age distribution pursuant to this Section 8.02 from Accounts that are
fully (100%) vested.

 

Section 8.03                                     OTHER WITHDRAWALS

 

(a)                                   After a Period Certain.  To the extent
provided in the Adoption Agreement, a Participant may receive a distribution
from his Non-Elective Contribution Account which has accumulated for at least
twenty-four (24) months.  However, an individual who has been a Participant for
five (5) or more Plan Years shall be entitled to receive a distribution of his
Non-Elective Contribution Account regardless of the length of time the funds
have accumulated.  Unless otherwise specified in the Adoption Agreement, a
Participant shall only be permitted to receive a distribution pursuant to this
Section 8.03(a) from Accounts that are fully vested.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

42

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(b)                                  At Any Time.  To the extent provided in the
Adoption Agreement, a Participant may receive a distribution from his Rollover
Contribution Account at any time.

 

Section 8.04                                     TRANSFER ACCOUNT

 

In addition to the foregoing, a Participant may receive a distribution from his
Transfer Account as permitted under the terms of any plan from which funds in
such Account were transferred to the extent that such optional forms of benefit
must be preserved pursuant to Code section 411(d)(6).

 

Section 8.05                                     RULES REGARDING IN-SERVICE
DISTRIBUTIONS

 

(a)                                   In General.  This Section shall apply only
to the extent that in-service withdrawals are otherwise permitted pursuant to
this Article 8.

 

(b)                                  Frequency and Amount of Withdrawals.  The
Plan Administrator may establish uniform procedures that include, but are not
limited to, prescribing limitations on the frequency and minimum amount of
withdrawals; provided, that no procedures involving minimum amounts shall
prescribe a minimum withdrawal greater than $1,000. Unless otherwise provided in
the Adoption Agreement, such distributions may be paid in cash or in-kind

 

(c)                                   Form of Withdrawals.  All distributions of
amounts withdrawn pursuant to Sections 8.01, 8.02, 8.03 and 8.04 shall be made
in the form of a single sum as soon as practicable following the Valuation Date
as of which such withdrawal is made.  Such distributions shall be paid in cash;
provided however, that in-service withdrawals may be made from ESOP Accounts in
Employer Stock to the extent that the Plan permits distributions from ESOP
Accounts in Employer Stock.

 

(d)                                  Active Employment.  Only Employees shall be
eligible to receive in-service distributions pursuant to this Article 8.

 

(e)                                   Ordering Rule. The Plan Administrator
shall determine the ordering rule for in-service distributions. Such ordering
rule may provide that the Participant may elect to have payments made any
combination of such accounts and any other Account.

 

(f)                                    Transfer Account.  A Participant may
receive a distribution from the vested portion of his Transfer Account only to
the extent such account was not transferred from a qualified plan subject to
Code section 412, to the extent Section 8.04 applies or to the extent the
Adoption Agreement permits distributions to be made to a Participant who has
attained age 62 and who has not separated from employment.

 

(g)                                  Spousal Consent.  If Section 7.10 applies
to the Account distributed a Participant must obtain the consent of his or her
spouse, if any, to obtain an Account balance as an in-service distribution. 
Spousal consent shall be obtained no earlier than the beginning of the 180-day
period that ends on the date on which the in-service distribution is to be so
secured.  The consent must be in writing, must acknowledge the effect of the
in-service distribution, and must be witnessed by a Plan representative or
notary public.  Such consent shall thereafter be binding with respect to the
consenting spouse or any subsequent spouse with respect to that in-service
distribution.

 

Section 8.06                                     LOANS

 

(a)                                   Eligible Participants.  To the extent
provided in the Adoption Agreement, a Participant may apply for a loan from the
Plan and the provisions of Code section 72(p) and Treas. Reg. section 1.72(p)-1
shall apply to the Plan and are hereby incorporated by reference.  The Plan
Administrator may provide that a loan may only be granted for the purpose of
enabling the Participant to meet a financial hardship or an unusual or special
situation in his financial affairs.  Loans shall only be granted pursuant to the
terms of this Section to persons who the Plan Administrator determines have the
ability to repay the loan.  Loans shall not be made available to Participants
who are or were Highly Compensated Employees in an amount greater than the
amount available to other Participants.  Loans shall be made available to all
Participants on a nondiscriminatory and reasonably equivalent basis.

 

(b)                                  Maximum Loan Amount.  Unless otherwise
provided in the Adoption Agreement, loans shall not be made from an ESOP
Account. No loan to any Participant can be made to the extent that such loan
when added to the outstanding balance of all other loans to the Participant
would exceed the lesser of:

 

(1)                                  $50,000 reduced by the excess (if any) of
the highest outstanding balance of loans during the one year period ending on
the day before the loan is made, over the outstanding balance of loans from the
Plan on the date the loan is made; or

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

43

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(2)                                  one-half the present value of the vested
Account balance of the Participant or, if greater and so provided in the
Adoption Agreement, the total vested Account balance up to $10,000; provided
that additional security is given to the extent such loan exceeds 50% of the
vested Account balance .

 

For the purpose of the above limitation, all loans from all qualified plans of
the Employer are aggregated.

 

(c)                                   Loan Term and Amortization.  Any loan
shall by its terms require that repayment (principal and interest) be amortized
in level payments, not less frequently than quarterly, over a period not
extending beyond five years from the date of the loan.  If so provided in the
Adoption Agreement, a loan term may extend beyond five years if the loan is used
to acquire a dwelling unit which within a reasonable time (determined at the
time the loan is made) will be used as the principal residence of the
Participant.

 

(d)                                  Minimum Loan Amount - Maximum Number of
Loans.  The Adoption Agreement shall specify a minimum loan amount and the
maximum number of loans outstanding at any one time.

 

(e)                                   Interest Rate.  Interest shall be charged
at a rate to be fixed by the Plan Administrator and, in determining the interest
rate, the Plan Administrator shall take into consideration interest rates
currently being charged on similar commercial loans by persons in the business
of lending money.

 

(f)                                    Security.  All loans shall be secured by
no more than one-half of the vested portion of the Participant’s Accounts
(determined immediately after the origination of the loan) and such additional
security as the Plan Administrator may deem necessary.  All loans made to
Participants under this Section are to be considered Trust Fund investments and
shall be segregated for purposes of Article 9 hereof unless provided otherwise
in the Adoption Agreement.

 

(g)                                  Repayment.  Loans shall be repaid in
accordance with the foregoing and the Plan Administrator may require as a
condition to granting such loan that it be repaid through payroll deductions. 
Unless the loan note provides otherwise, the principal amount of the loan and
accrued interest shall become immediately due and payable upon a Termination of
Employment.  Repayment may be suspended pursuant to Code section 414(u).

 

(h)                                  Loan Fees.  Fees properly chargeable in
connection with a loan may be charged, in accordance with a uniform and
nondiscriminatory policy established by the Plan Administrator, against the
Account of the Participant to whom the loan is granted.

 

(i)                                     Default.  In the event of default,
foreclosure on the note and attachment of security shall not occur until a
distributable event occurs in the Plan.

 

(j)                                     Loans to Self-Employed Persons.  For
Plan loans made before January 1, 2002, no loans will be made to any
shareholder-employee or owner-employee.  For purposes of this requirement, a
shareholder-employee means an employee or officer of an electing small business
(Subchapter S) corporation who owns (or is considered as owning within the
meaning of Code section 318(a)(1), on any day during the taxable year of such
corporation, more than 5% of the outstanding stock of the corporation.  An
owner-employee means, if the Employer is a sole proprietorship, an individual
who is the sole proprietor, or, if the Employer is a partnership, a partner
owning more than 10% of either the capital or profits interest of the
partnership.

 

(k)                                  Loan Procedures.  The Plan Administrator is
authorized to adopt any administrative rules or procedures that it deems
necessary or appropriate with respect to the granting and administering of loans
under this Article 8.

 

(l)                                     Spousal Consent.  If Section 7.10
applies or if so provided in the Adoption Agreement, a Participant must obtain
the consent of his or her spouse, if any, to use the Account balance as security
for a loan.  Spousal consent shall be obtained no earlier than the beginning of
the 180-day period that ends on the date on which the loan is to be so secured. 
The consent must be in writing, must acknowledge the effect of the loan, and
must be witnessed by a Plan representative or notary public.  Such consent shall
thereafter be binding with respect to the consenting spouse or any subsequent
spouse with respect to that loan.  A new consent shall be required if the
Account balance is used for renegotiation, extension, renewal, or other revision
of the loan.

 

(m)                               Ordering Rule.  The Plan Administrator shall
determine from which Accounts a Participant may receive a loan and the ordering
rule for loans.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

44

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

If Section 7.10 applies and a valid spousal consent has been obtained, then,
notwithstanding any other provision of this Plan, the portion of the
Participant’s vested Account balance used as a security interest held by the
Plan by reason of a loan outstanding to the Participant shall be taken into
account for purposes of determining the amount of the Account balance payable at
the time of death or distribution, but only if the reduction is used as
repayment of the loan. If less than 100% of the Participant’s vested Account
balance (determined without regard to the preceding sentence) is payable to the
surviving spouse, then the Account balance shall be adjusted by first reducing
the vested Account balance by the amount of the security used as repayment of
the loan, and then determining the benefit payable to the surviving spouse.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

45

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

 

Section 9.01                                     INVESTMENT OF ASSETS

 

All existing assets of the Trust Fund and all future contributions shall be
invested in accordance with the terms of this Article 9.  All assets of the
Trust Fund may be commingled for investment purposes with the assets of any
retirement plan which is maintained by the Company and which qualifies under
Code section 401(a) and may be held as a single fund under one or more trust
instruments; provided that the value of each plan’s assets can be determined at
any time.  The assets allocable to each such plan shall in no event be used for
the benefit of Participants in the other plans.

 

Section 9.02                                     PARTICIPANT SELF-DIRECTION

 

(a)                                   In General.  To the extent provided for in
the Adoption Agreement, the Plan Administrator may permit Participants to direct
the investment of their Accounts pursuant to this Section 9.02.  Any Participant
self direction shall be made pursuant to such uniform guidelines and procedures
as the Plan Administrator may establish from time to time. Notwithstanding the
foregoing, a Participant may not alter his investment in the Employer Stock Fund
except as provided in Subsection (b) below.

 

(b)                                  Pre-Retirement Diversification Rights.

 

(1)                                  The Plan Administrator shall offer a
Qualified Participant the option to direct the investment of Employer Stock
acquired by or contributed to the Plan after December 31, 1986 (or all Employer
Stock if so provided in the Adoption Agreement) into other Investment Funds
pursuant to this Subsection and Code section 401(a)(28)(B)(ii)(II) during the
Diversification Election Period.  The Participant must elect such option within
90 days after the end of each Plan Year during the Diversification Election
Period, and the value of such Employer Stock will be invested as directed by
such Participant within 180 days after the end of such Plan Year.

 

(2)                                  The maximum number of shares of Employer
Stock which a Qualified Participant may elect to reinvest as of the end of each
of the Plan Years during the Diversification Election Period shall be that
number of such shares (rounded to the nearest whole number) which is equal to
the result determined by the formula (25% x (A + B)) - B, where A is the number
of shares of Employer Stock which are allocated to his Account as of the
applicable date and B is the number of shares of Employer Stock, if any,
previously reinvested by the Participant pursuant to this Subsection, provided
that for purposes of determining such maximum number of shares for the last Plan
Year in a Diversification Election Period, fifty percent (50%) shall be
substituted for twenty-five percent (25%).  No Participant may elect to reinvest
during any Diversification Election Period if the fair market value as of the
end of the preceding Plan Year of Employer Stock allocated to such Participant’s
account is $500 or less, determined as of the Plan’s valuation date immediately
preceding the first day on which a Qualified Participant is eligible to make a
diversification election.

 

(3)                                  In the event a Qualified Participant elects
to diversify pursuant to the foregoing, the Plan Administrator may elect instead
to distribute to the Qualified Participant the amounts subject to such
election.  The distribution must occur within 90 days after the last day of the
annual Diversification Election Period.  Distribution of diversified Employer
Stock must comply with section 7.02(a).

 

(4)                                  In the event a Qualified Participant elects
to diversify pursuant to the foregoing, the Plan Administrator may elect instead
to transfer an amount equal to the value of the diversified Employer Stock to
another qualified defined contribution plan of the Employer that offers at least
three investment options (each of which must be diversified and have materially
different risk and return characteristics).  This transfer must be made within
90 days after the last day of the annual Diversification Election Period and
must comply with applicable qualification requirements, including Code section
414(l), 411(d)(6) and 401(a)(11).

 

(c)                                   Investment Elections.  To the extent
provided in Subsections (a) and (b), each Qualified Participant shall direct in
the form and manner and at the time or times prescribed by the Plan
Administrator the percentage of the applicable Accounts to be invested in one or
more of at least three alternative investment options available under the Plan. 
Each of these investment options must be diversified and have materially
different risk and return characteristics.  The Plan must invest the value of
the diversified Employer Stock in accordance with the direction of the Qualified
Participant within 90 days after the end of the annual Diversification Election
Period.  After the death of the Participant, a Beneficiary shall be entitled to
make investment elections as if the Beneficiary were the Participant. 
Notwithstanding the foregoing, the Plan Administrator may restrict investment
transfers to the extent required to comply with applicable law.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

46

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

(d)                                  Loans.  If the Adoption Agreement does not
permit Participant self-direction, any assets that are held in the form of a
Participant loan made pursuant to Article 8 shall be treated as a segregated
investment unless otherwise provided by the Plan Administrator.

 

Section 9.03                                     INDIVIDUAL ACCOUNTS

 

To the extent provided in the Adoption Agreement, there shall be maintained on
the books of the Plan with respect to each Participant, as applicable, a
Non-Elective Contribution Account, Rollover Contribution Account, Transfer
Account and any other Account established by the Plan Administrator.  Each such
Account shall separately reflect the Participant’s interest in the Trust Fund
relating to such Account.  Each Participant shall receive, at least annually, a
statement of his Account.  A Participant’s interest in the Trust Fund shall be
determined and accounted for based on his beneficial interest in such fund.

 

Section 9.04                                     QUALIFYING EMPLOYER INVESTMENTS

 

Subject to Section 1.02, the Trustee may invest up to 100% (to extent that the
Plan is not subject to Section 7.10) of the fair market value of the assets of
the Trust Fund in Qualifying Employer Securities or Qualifying Employer Real
Property”.  In accordance with IRC 409(l), the term “employer security” means
(i) common stock issued by the Employer, or by a corporation within the same
controlled group, which is readily tradeable on an established securities market
(this requires that sales of the stock take place regularly and consistently
based on the facts and circumstances), (ii) if there is no readily tradeable
common stock, closely held common stock of the Employer which has a combination
of voting power and dividend rights equal to or in excess of the class of common
stock of the Employer having the greatest dividend rights, and (iii) noncallable
preferred stock if the stock is convertible into stock which meets the
requirements of (i) or (ii) above, and if the conversion price is reasonable as
of the date the ESOP acquired the preferred stock.

 

Section 9.05                                     ALLOCATION OF EARNINGS AND
LOSSES

 

(a)                                   Reinvestment.  Except as provided in
Section 9.09, the dividends, capital gains distributions, and other earnings
received on the Trust Fund shall be allocated to such fund and reinvested.

 

(b)                                  Valuation.  Except as provided in
Section 9.10, the assets of each Investment Fund shall be valued at their
current fair market value as of each Valuation Date, and Accounts of each
Participant with interests in that Investment Fund shall be credited with such
Participant’s allocable share of the earnings and losses of each Investment Fund
since the immediately preceding Valuation Date.  Such allocation shall be done
on the basis of such Participant’s interest in the applicable Investment Fund. 
For purposes of the allocation of investment earnings and losses, the Plan
Administrator may adjust the value of interests of Investment Funds in Accounts
as of the preceding Valuation Date to account for any contributions,
distributions or withdrawals that occur after such preceding Valuation Date.

 

(c)                                   Allocation to Individual Accounts.  The
Accounts of each Participant shall be adjusted as of each Valuation Date by
(i) reducing such Accounts by any distributions and withdrawals made therefrom
since the preceding Valuation Date, (ii) increasing or reducing such Accounts by
the Participant’s share of earnings and losses and reasonable fees charged
against such accounts at the direction of the Plan Administrator, and
(iii) crediting such Accounts with any contributions made thereto since the
preceding Valuation Date.

 

(d)                                  Allocation of Expenses.  The Plan
Administrator may allocate all, none or any portion of the Plan’s expenses to
Participant Accounts.  When allocating expenses among Participant Accounts, the
Plan Administrator may allocate such expenses using any reasonable method that
does not violate Title I of ERISA and does not discriminate in favor of Highly
Compensated Employees within the meaning of applicable provisions of Code
section 401(a)(4). Such methods may include, but not be limited to:
(i) allocating expenses only to current or former employees (or among any other
classification(s) of employees), (ii) allocating expenses directly to individual
employees, (iii) allocating expenses using the per capita or pro rata method,
and (iv) any combination of the foregoing.

 

(e)                                   Valuation for Distribution.  Except as
provided in Section 9.10, for the purposes of paying the amounts to be
distributed to a Participant or Beneficiary pursuant to Articles 7 and 8, the
value of the Participant’s interest shall be determined in accordance with the
provisions of this Article as of the Valuation Date related to the date benefits
are paid.

 

(f)                                    No Rights Created by Allocation.  An
allocation of contributions or earnings to the separate Account of a Participant
under this Article 9 shall not cause the Participant to have any right, title or
interest in any assets of the Plan except at the time and under the terms and
conditions expressly provided for in the Plan.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

47

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

(g)                                  Dividends and Credits.  Any dividends or
credits earned on insurance contracts will be allocated to the Participant’s
Account for whose benefit the contract is held.  No contract will be purchased
under the Plan unless such contract or a separate definite written agreement
between the Company and the insurer provides that no value under contracts
providing benefits under the Plan or credits determined by the insurer (on
account of dividends, earnings, or other experience rating credits, or surrender
or cancellation credits) with respect to such contracts may be paid or returned
to the Company or diverted to or used for other than the exclusive benefit of
the Participants or their Beneficiaries.  However, any contribution made by the
Company may be returned to the Company pursuant to Article 10.

 

Section 9.06                                     VOTING RIGHTS

 

(a)                                   Accounts other than ESOP Accounts. To the
extent provided in the Adoption Agreement, a Participant and a Beneficiary of a
deceased Participant shall have the right to direct the Trustee as to the
exercise of voting rights with respect to investments allocated to Accounts
other than ESOP Accounts.  An individual’s allocable share of investment in the
applicable Accounts shall be determined in the discretion of the Plan
Administrator. As soon as practicable prior to the occasion for the exercise of
such voting rights, the person designed by the Plan Administrator (the
“Designee”) shall deliver or cause to be delivered, to each Participant and
Beneficiary of a deceased Participant entitled to vote all notices,
prospectuses, financial statements, proxies and proxy soliciting material
relating to such investment allocated to the Participant’s Account. 
Instructions by Participants and Beneficiaries to the Designee shall be in such
form and pursuant to such regulations as the Plan Administrator shall
prescribe.  Any such instructions shall remain in the strict confidence of the
Designee.  Any investments for which no instructions are received by the
Designee within such time specified by notice and, unless otherwise required by
applicable law, any shares which are not allocated to Participants’ Accounts
shall be voted in the same proportion that the shares for which instructions are
received are voted.  With respect to fractional shares for which instructions
are received by the Designee, the Designee shall aggregate all such fractional
shares for which the same instructions are received into whole shares and shall
vote such whole shares as instructed.  Any remaining fractional shares shall be
voted in the same proportion that the shares for which instructions are received
are voted.

 

(b)                                  ESOP Accounts.  Except as provided below,
all Employer Stock held in the Trust and allocated to ESOP Accounts shall
generally be voted by the Trustee, as directed by the Plan Administrator.

 

(1)                                  In General.  Each Participant or, if
applicable, his Beneficiary shall be entitled to direct the Trustee as to the
exercise of any voting rights attributable to shares of Employer Stock then
allocated to his ESOP Accounts.

 

(2)                                  Nonregistered Securities.  Notwithstanding
the foregoing, this Subsection (b)(2) shall apply if the Employer Stock does not
constitute registration-type securities within the meaning of Code section
409(e).  A Participant or Beneficiary shall only be entitled to direct the
Trustee with respect to the approval or disapproval of any corporate merger or
consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all of the assets of a trade or business, or such other
transactions which may be prescribed by applicable Treasury regulations
promulgated under Code section 409(e).  Each participant shall be entitled to
one vote with respect to such issues.

 

(3)                                  Instructions.  If Participants are entitled
to so direct the Trustee as to the voting of Employer Stock pursuant to
Subsection (b)(1) or (b)(2), all such Employer Stock as to which such
instructions have been received (which may include an instruction to abstain)
shall be voted in accordance with such instructions. However, the Trustee shall
vote any unallocated Employer Stock in the Trust Fund, or any allocated Employer
Stock as to which no voting instructions have been received, in the same
proportion as Employer Stock as to which voting instructions have been received,
unless otherwise directed by the Plan Administrator.

 

(4)                                  Exempt Loan Subject to Code Section 133. 
Each Participant or, if applicable, his Beneficiary shall be entitled to direct
the Trustee as to the exercise of any and all voting rights attributable to
shares of Employer Stock then allocated to his Account that were acquired with
the proceeds of an Exempt Loan that is subject to the full pass through voting
requirements of Code section 133.

 

(5)                                  Tender Offer.  In the event of a tender
offer for any Common Stock, the Plan Administrator shall direct the Trustee to
accept or reject the offer with respect to the shares of Employer Stock held in
the Trust Fund.

 

Section 9.07                                     LIQUIDITY

 

(a)                                   Trustee’s Put Option.  If Trustee
determined that the Trust does not have sufficient cash to provide for
distributions of benefits, payment of expenses or for other expenditures, the
Trustee shall have an option to sell shares of Employer Stock to the Company to
the to the extent necessary to provide for such expenditures, provided the sale
does not violate the terms of the Plan or applicable law.  The sales price shall
be determined pursuant to Section 9.10.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

48

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

(b)                                  Loans.  If permitted under applicable law,
rulings or regulations, and not a prohibited transaction under Code section
4975(c) or sections 406 or 407 of ERISA (or a prohibited transaction exemption),
the Plan Administrator, at the request of the Trustee, shall cause the Company
to advance to the Trustee the amounts needed for distributions of benefits,
payment of expenses or for other expenditures.  Such amounts shall be reimbursed
by the Trustee to the Company, with such interest as may be permitted under
ERISA.

 

Section 9.08                                     RESTRICTIONS ON COMPANY STOCK

 

Except as required by Code section 409(h) and by Treas. Reg. section
54.4975-7(b)(9) and (10), or as otherwise required by applicable law, no
Employer Stock purchased with an Exempt Loan may be subject to a put, call or
other option, or buy-sell or similar arrangement while held by, and when
distributed from, the Plan, whether or not the Plan is an employee stock
ownership plan within the meaning of Code section 4975(e)(7) at that time. The
Plan shall not obligate itself to acquire securities from a particular security
holder at an indefinite time determined upon the happening of an event such as
the death of the holder.

 

Section 9.09                                     TREATMENT OF DIVIDENDS

 

(a)                                   Cash Dividends.

 

(1)                                  Dividends on Unallocated Employer Stock. 
Any cash dividends received which are attributable to shares of Employer Stock
(i) acquired with the proceeds of an Exempt Loan and (ii) held in the Suspense
Account or the Released and Unallocated Account shall be either: (x) held
invested until the next Exempt Loan repayment, at which time such dividends, and
interest thereon, shall be applied to repay the principal and, at the Plan
Administrator’s discretion the interest, of the Exempt Loan; or (y) allocated to
Participants’ Accounts under Article 4 for such Plan Year.

 

(2)                                  Dividends on Allocated Employer Stock.  As
determined in the sole discretion of the Plan Administrator, any cash dividends
paid with respect to shares of Employer Stock allocated to a Participant’s
Account may be: (i) used to repay the principal balance of an outstanding Exempt
Loan or interest thereon in whole or in part pursuant to Subsection
(a)(2)(A) below; (ii) allocated to Participants’ Accounts; or (iii) distributed
currently (or within 90 days after the close of the Plan Year in which such
dividends are paid to the Trustee) in cash to such Participants (or their
Beneficiaries) on a nondiscriminatory basis pursuant to Subsection
(a)(2)(B) below.

 

(A)                               Repay Exempt Loan.  In the event the Plan
Administrator elects to repay the Exempt Loan, Employer Stock with a fair market
value of not less than the amount of such dividend shall be allocated to each
Participant to whom such dividend would have been allocated.

 

(B)                                Distribute to Participants.  The Plan
Administrator may distribute cash dividends paid with respect to shares of
Employer Stock allocated to Participants’ Accounts. The Plan Administrator may
also allow Plan Participants to further elect to have such dividends paid to the
Plan, or be distributed currently in cash to such Participants (or their
Beneficiaries) under such election procedures as may be established by the Plan
Administrator; provided that the dividends are paid within 90 days after the
close of the Plan Year in which such dividends are paid.  Such distributions may
be made directly by the Corporation or by the Trustee after receipt of the
dividends.

 

(b)                                  Stock Dividends.  Stock dividends paid (and
stock received by the Trustee as a result of a stock split, stock conversion,
reorganization or recapitalization of the Company) shall be credited to the
account under which such dividends arise.

 

Section 9.10                                     USE OF APPRAISER

 

If the Employer Stock is not readily tradable on an established securities
market (within the meaning of IRS Notice 2011-19 for Plan Years beginning on or
after January 1, 2012 or such later date provided in such Notice), all
valuations of Employer Stock acquired by or contributed to the Plan after
December 31, 1986 with respect to activities carried on by the Plan shall be
performed by an independent appraiser.  For purposes of the preceding sentence,
the term “independent appraiser” means any appraiser meeting the requirements of
Code section 170(a).  Valuations of Employer Stock must be made in good faith
and based on all relevant factors for determining the fair market value of
securities.  In the case of a transaction between the Plan and a S-Corporation
Disqualified Person, value must be determined as of the date of the applicable
transaction.  For all other purposes under the Plan, value must be determined as
of the most recent Valuation Date under the Plan.  Earnings on shares allocated
to Participant’s accounts will be allocated to those accounts at least annually.

 

Section 9.11                                     LIFE INSURANCE

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

49

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

(a)                                   Purchase of Life Insurance.  To the extent
provided in the Adoption Agreement, a Participant may request that his Accounts
that are not ESOP Accounts be invested in insurance on his life, and if the Plan
Administrator, in its discretion, approves such request, it shall direct the
Trustee to apply for and be the owner of any insurance contract purchased under
the terms of this Section. The insurance contract(s) must provide that proceeds
will be payable to the Trustee; however, the Trustee shall be required to pay
over all proceeds of the contract(s) to the Participant’s Beneficiary in
accordance with the distribution provisions of this Plan.  The form and type of
contract purchased shall be determined by the Plan Administrator.  The Plan
Administrator may also establish rules that prohibit the purchase of life
insurance where the annual premium is estimated to be less than a certain
minimum amount.  If the Plan Administrator directs the Trustee to borrow against
such contracts, such borrowings shall be on a uniform and nondiscriminatory
basis. Any discretion shall be exercised in a non-discriminatory manner.

 

(b)                                  Maximum Insurance Amounts.  The total
premiums paid for a Participant’s ordinary life insurance shall be less than 50%
of the aggregate Company contributions allocated to such Participant’s Account. 
If term insurance or universal life insurance is purchased, the aggregate
premiums shall not exceed 25% of aggregate Company contributions allocated to
the insured Participant’s Account.  If both ordinary life insurance and either
term insurance or universal life insurance is purchased for a Participant, the
aggregate premiums for such term insurance and/or universal life insurance plus
one-half of the total premiums for such ordinary life insurance shall not in the
aggregate exceed 25% of the aggregate Company contributions allocated to the
insured Participant’s Account.  However, the foregoing restrictions shall not
apply to funds that may be withdrawn or distributed from the Plan in accordance
with applicable law even if such withdrawals/distributions are not permitted
under the terms of the Plan.

 

(c)                                   Beneficiary.  The Trust Fund shall be
designated as the Beneficiary to receive death benefits payable pursuant to the
provisions of any life insurance policy purchased pursuant to this Section.  Any
death proceeds received by the Trust Fund shall be added to the deceased
Participant’s Account and distributed pursuant to Article 7 hereof.  Under no
circumstances shall the Trust Fund retain any part of the proceeds.  In the
event of any conflict between the terms of this Plan and the terms of any
insurance contract purchased hereunder, the Plan provisions shall control.

 

(d)                                  Conversion of Policies.  If an insured
Participant does not die prior to retirement, the Trustee may: (i) convert the
entire value of any such life insurance contract at or before retirement into
cash to provide the retirement benefits set forth in Article 7 so that no
portion of such value may be used to continue life insurance protection beyond
retirement; or (ii) distribute any such contract to the Participant.  Nothing
provided herein shall be construed to prohibit the purchase, sale, transfer or
exchange of any individual life insurance contract which would otherwise be
permitted under applicable prohibited transaction class exemptions or Department
of Labor Regulations.

 

(e)                                   Distributions.  Any distribution of an
insurance policy or the proceeds of an insurance policy purchased pursuant to
this Section shall be subject to the requirements of Article 7.

 

Section 9.12                                     NONTERMINABLE PROTECTIONS AND
RIGHTS

 

If the Plan provides for an exempt loan and that loan is repaid or if the Plan
ceases to be an ESOP plan, any existing put, call or other option, or buy-sell
or similar arrangement existing at the time of the change are nonterminable with
respect to distributions of securities that were acquired with the exempt loan,
as required under Treas.

 

Section 9.13                                     QUALIFYING LONGEVITY ANNUITY
CONTRACT (QLAC)

 

(a)                                   Purchase of QLAC. To the extent provided
in the Adoption Agreement, a Participant may request that a portion of his
Account be invested in a QLAC. The QLAC must meet all requirements as stated
under Treasury Regulation 1.401(a)(9)-6.

 

(b)                                  Maximum QLAC Amount.  The total amount of
all QLACs purchased for a Participant under this Plan or any other plan cannot
exceed the limits as specified in Treasury Regulation 1.401(a)(9)-6, A-17(b).
The Plan Administrator may rely on information provided by the Participant with
regard to QLACs purchased for the Participant under any other plan.

 

(c)                                   Excess Premiums.  If a QLAC fails to meet
the maximum QLAC amount under Treasury Regulation 1.401(a)(9)-6, A-17(b), the
amount will no longer be considered a QLAC and will be included in the
Participant’s Account Balance for purposes of distributions under Plan
Section 7.05 as of the date the excess premium payment is made unless the amount
is returned to a non-QLAC portion of the Participant’s Account by the end of the
calendar year following the calendar year in which the excess premium payment
was made.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

50

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 10 TRUST FUND

 

ARTICLE 10 TRUST FUND

 

 

Section 10.01                               TRUST FUND

 

(a)                                   Continuation of Trust Fund.  A Trust is
hereby established or continued under the Plan and the Trustee will maintain a
trust account for the Plan and, as part thereof, Participants’ Accounts for such
individuals as the Company shall from time to time give written notice to the
Trustee are Participants in the Plan.  The Trustee will accept and hold in the
Trust Fund such contributions on behalf of Participants as it may receive from
time to time from the Company, including amounts transferred by any prior
trustee of the Plan, and such earnings, income and appreciation as may accrue
thereon; less losses, depreciation and payments made by the Trustee to carry out
the purposes of the Plan.  The Trust Fund shall be fully invested and reinvested
in accordance with the applicable provisions of the Plan.

 

(b)                                  Exclusive Benefit.  All contributions made
to the Plan are made for the exclusive benefit of the Participants and their
Beneficiaries, and such contributions shall not be used for, nor diverted to,
purposes other than for the exclusive benefit of the Participants and their
Beneficiaries (including the costs of maintaining and administering the Plan and
corresponding Trust).

 

(c)                                   Return of Contributions.  Notwithstanding
any other provision of the Plan: (1) as contributions made prior to the receipt
of an initial determination letter are conditional upon a favorable
determination as to the qualified status of the Plan under Code section 401(a),
if the Plan receives an adverse determination with respect to its initial
qualification, then any such contribution may be returned to the Company within
one year after such determination, provided the application for determination is
made by the time prescribed by law; (2) contributions made by the Company based
upon mistake of fact may be returned to the Company within one year of such
contribution; (3) as all contributions to the Plan are conditioned upon their
deductibility under the Code, if a deduction for such a contribution is
disallowed, such contribution may be returned to the Company within one year of
the disallowance of such deduction; and (4) after all liabilities under the Plan
have been satisfied, the remaining assets of the Trust shall be distributed to
the Company if such distribution does not contravene any provision of applicable
law.

 

In the case of the return of a contribution due to mistake of fact or the
disallowance of a deduction, the amount that may be returned is the excess of
the amount contributed over the amount that would have been contributed had
there not been a mistake or disallowance.  Earnings attributable to the excess
contributions may not be returned to the Company but losses attributable thereto
must reduce the amount to be so returned.  Any return of contribution or
distribution of assets made by the Trustee pursuant to this Section shall be
made only upon the direction of the Company, which shall have exclusive
responsibility for determining whether the conditions of such return or
distribution have been satisfied and for the amount to be returned.

 

(d)                                  Assets Not Held by Trustee.  The Trustee
shall not be responsible for any assets of the Plan that are held outside of the
Trust Fund.  The Trustee is expressly hereby relieved of any responsibility or
liability for any losses resulting to the Plan arising from any acts or
omissions on the part of any insurance company holding assets outside of the
Trust Fund. The Trustee may require the Company to serve as custodian for all
promissory notes and related documents issued in connection with the Plan’s
Participant loan program and require the Company to be responsible for the
safekeeping of same.

 

(e)                                   Group Trust. In the event that the Trust
is a part of any group trust (within the meaning of Internal Revenue Service
Revenue Rulings 81-100 and 2011-1): (1) participation in the Trust is limited to
(i) individual retirement accounts which are exempt under Code section 408(e),
(ii) pension and profit-sharing trusts which are exempt under Code section
501(a) by qualifying under Code section 401(a) and (iii) accounts under Code
sections 403(b)(7), 403(b)(9) and governmental retiree benefit plans under Code
section 401(a)(24) to the extent the requirements of Revenue Ruling 2011-1 are
met; (2) no part of the corpus or income which equitably belongs to any
individual retirement account or Employer’s trust may be used for or diverted to
any purposes other than for the exclusive benefit of the individual or the
Employees, respectively, or their Beneficiaries who are entitled to benefits
under such participating individual retirement account or Employer’s trust;
(3) no part of the equity or interest in the Trust Fund shall be subject to
assignment by a participating individual retirement account or Employer’s trust;
and (4) the Trustee shall maintain separate accounts for each participating
trust or individual retirement account.

 

Section 10.02                               DUTIES OF THE TRUSTEE

 

(a)                                   In General.  The Trustee is not a party
to, and has no duties or responsibilities under the Plan, other than those that
may be expressly contained in this Article.  The Trustee shall have no duties,
responsibilities or liability with respect to the acts or omissions of any prior
trustee.  The Trustee shall discharge its assigned duties and responsibilities
under this Article and the Plan with the care, skill, prudence, and

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

51

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 10 TRUST FUND

 

diligence under the circumstances then prevailing that a prudent person acting
in a like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.

 

(b)                                  Contributions.  The Trustee agrees to
accept contributions that are paid to it by the Company (as well as Rollover
Contributions and direct transfers from other eligible retirement plans) in
accordance with the terms of this Article.  Such contributions shall be in cash
or in such other form that may be acceptable to the Trustee. In-kind
contributions of other than qualifying employer securities are permitted
provided that the contribution is discretionary and unencumbered. Qualifying
employer securities may be contributed subject to the requirements of ERISA
section 408(e). The Trustee shall have no responsibility for any property until
it is received by the Trustee.  The special trustee specified in the Adoption
Agreement has the duty to determine and collect contributions under the Plan.
The Company shall have the sole duty and responsibility for the determination of
the accuracy or sufficiency of the contributions to be made under the Plan, the
transmittal of the same to the Trustee and compliance with any statute,
regulation or rule applicable to contributions.

 

(c)                                   Distributions.  The Trustee shall make
distributions out of the Trust Fund pursuant to instructions described in
Section 10.05.  The Trustee shall not have any responsibility or duty under this
Article for determining that such are in accordance with the terms of the Plan
and applicable law, including without limitation, the amount, timing or method
of payment and the identity of each person to whom such payments shall be made. 
The Trustee shall have no responsibility or duty to determine the tax effect of
any payment or to see to the application of any payment.  In making payments,
the Company acknowledges that the Trustee is acting as a paying agent and not as
the payor, for tax information reporting and withholding purposes.  In the event
that any dispute shall arise as to the persons to whom payment or delivery of
any assets shall be made by the Trustee, the Trustee may withhold such payment
or delivery until such dispute shall have been settled by the parties concerned
or shall have been determined by a court of competent jurisdiction.

 

(d)                                  Records.  The Trustee shall keep full and
accurate accounts of all receipts, investments, disbursements and other
transactions hereunder, including such specific records as may be agreed upon in
writing between the Company and the Trustee.  All such accounts, books and
records shall be open to inspection and audit at all reasonable times by any
authorized representative of the Company or the Plan Administrator.  A
Participant may examine only those individual account records pertaining
directly to him.

 

(e)                                   Accounting.  The Trustee shall file with
the Plan Administrator a written account of the administration of the Trust Fund
showing all transactions effected by the Trustee subsequent to the period
covered by the last preceding account and all property held at the end of the
accounting period.  The Trustee shall use its best effort to file such written
account within ninety (90) days, but not later than one hundred twenty (120)
days after the end of each Plan Year.  Upon approval of such accounting by the
Plan Administrator, neither the Company nor the Plan Administrator shall be
entitled to any further accounting by the Trustee.  The Plan Administrator may
approve such accounting by written notice of approval delivered to the Trustee
or by failure to express objection to such accounting in writing delivered to
the Trustee within six (6) months from the date on which the accounting is
delivered to the Plan Administrator.

 

(f)                                    Participant Eligibility.  The Trustee
shall not be required to determine the facts concerning the eligibility of any
Participant to participate in the Plan, the amount of benefits payable to any
Participant or Beneficiary under the Plan, or the date or method of payment or
disbursement.  The Trustee shall be fully entitled to rely in good faith solely
upon the written advice and directions of the Plan Administrator as to any such
question of fact.

 

(g)                                  Indicia of Ownership.  The Trustee shall
not hold the indicia of ownership of any assets of the Trust Fund outside of the
jurisdiction of the District Courts of the United States, unless in compliance
with section 404(b) of ERISA and regulations thereunder.

 

(h)                                  Notice.  The Trustee shall provide the
Company with advance notice of any legal actions the Trustee may take with
respect to the Plan and Trust and shall promptly notify the Company of any claim
against the Plan and Trust.

 

(i)                                     Other Fiduciaries.  The Trustee shall
not be responsible for the acts or omissions of any other persons except as may
be required by ERISA section 405.

 

Section 10.03                               GENERAL INVESTMENT POWERS

 

In addition to all powers and authority under common law, statutory authority
and other provisions of this Article, the Trustee shall have the following
powers and authorities to be exercised in accordance with and subject to the
provisions of Section 10.04 hereof:

 

(a)                                   Invest and reinvest the Trust Fund in any
property, real, personal or mixed, wherever situated, and whether situated, and
whether or not productive of income or consisting of wasting assets, including,
without limitation, common and preferred stock, bonds, notes, debentures,

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

52

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 10 TRUST FUND

 

options, mutual funds, leaseholds, mortgages (including without limitation, any
collective or part interest in any bond and mortgage or note and mortgage),
certificates of deposit, and oil, mineral or gas properties, royalties,
interests or rights (including equipment pertaining thereto), without being
limited to the classes of property in which trustees are authorized by law or
any rule of court to invest trust funds and without regard to the proportion any
such property may bear to the entire amount of the Trust Fund;

 

(b)                                  Hold property in nominee name, in bearer
form, or in book entry form, in a clearinghouse corporation or in a depository,
provided that such property is held in conformance with DOL Reg. section
2550-403a-1(b) and that such property is held by (i) a bank or trust company
that is subject to supervision by the United States or a state, or a nominee of
such bank or trust company, (ii) a broker or dealer registered under the
Securities Exchange Act of 1934, or a nominee of such broker or dealer; (iii) a
“clearing agency,” as defined in section 3(a)(23) of the Securities Exchange Act
of 1934, or its nominee; or (iv) any other entity as provided in DOL Reg.
section 2550-403a-1(b);

 

(c)                                   Collect income payable to and
distributions due to the Trust Fund and sign on behalf of the Trust any
declarations, affidavits, certificates of ownership and other documents required
to collect income and principal payments, including but not limited to, tax
reclamations, rebates and other withheld amounts;

 

(d)                                  To sell, exchange, convey, transfer, grant
options to purchase, or otherwise dispose of any securities or other property
held by the Trustee.  No person dealing with the Trustee shall be bound to see
to the application of the purchase money or to inquire into the validity,
expediency, or propriety of any such sale or other disposition;

 

(e)                                   Pursuant to the terms of Section 10.06, to
vote upon any stocks, bonds, or other securities; to give general or special
proxies or powers of attorney with or without power of substitution; to exercise
any conversion privileges, subscription rights or other options, and to make any
payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay any assessments or
charges in connection therewith; and generally to exercise any of the powers of
an owner with respect to stocks, bonds, securities, or other property;

 

(f)                                    Take all action necessary to pay for
authorized transactions or make authorized distributions, including exercising
the power to borrow or raise monies from any lender, upon such terms and
conditions as are necessary to settle such transactions or distributions;

 

(g)                                  To keep such portion of the Trust Fund
uninvested in cash or cash balances as the Trustee may, from time to time, deem
to be in the best interests of the Plan, without liability for interest thereon;

 

(h)                                  To accept and retain for such time as the
Trustee may deem advisable any securities or other property received or acquired
as Trustee hereunder, whether or not such securities or other property would
normally be purchased as investments hereunder;

 

(i)                                     To make, execute, acknowledge, and
deliver any and all documents of transfer and conveyance and any and all other
instruments that may be necessary or appropriate to carry out the powers herein
granted;

 

(j)                                     To settle, compromise, or submit to
arbitration any claims, debts, or damages due or owing to or from the Trust
Fund, to commence or defend suits or legal or administrative proceedings, and to
represent the Plan and/or Trust Fund in all suits and legal and administrative
proceedings (arbitration shall not be permitted to the extent the claim involves
a Participant);

 

(k)                                  To invest in Treasury Bills and other forms
of United States government obligations;

 

(l)                                     To deposit cash in accounts in the
banking department of the Trustee or an affiliated banking organization;

 

(m)                               To deposit monies in federally insured savings
accounts or certificates of deposit in banks or savings and loan associations;

 

(n)                                  To invest and reinvest all or any portion
of the Trust Fund collectively with funds of other retirement plan trusts exempt
from tax under Code section 501(a), including, without limitation, the power to
invest collectively with such other funds through the medium of one or more
common, collective or commingled trust funds which have been or may hereafter be
operated by the Trustee, the instrument or instruments establishing such trust
fund or funds, as amended from time to time, being made part of this Trust so
long as any portion of the Trust Fund shall be invested through the medium
thereof;

 

(o)                                  To sell, either at public or private sale,
option to sell, mortgage, lease for a term of years less than or continuing
beyond the possible date of the termination of the Trust created hereunder,
partition or exchange any real property which may from time to time constitute a

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

53

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 10 TRUST FUND

 

portion of the Trust Fund, for such prices and upon such terms as it may deem
best, and to make, execute and deliver to the purchasers thereof good and
sufficient deeds of conveyance therefor and all assignments, transfers and other
legal instruments, either necessary or convenient for the passing of the title
and ownership thereof to the purchaser, free and discharged of all trusts and
without liability on the part of such purchasers to see to the proper
application of the purchase price;

 

(p)                                  To repair, alter, improve or demolish any
buildings which may be on any real estate forming part of the Trust Fund or to
erect entirely new structures thereon;

 

(q)                                  To renew, extend or participate in the
renewal or extension of any mortgage, upon such terms as may be deemed
advisable, and to agree to a reduction in the rate of interest on any mortgage
or to any other modification or change in the terms of any mortgage or of any
guarantee pertaining thereto, in any manner and to any extent that may be deemed
advisable for the protection of the Trust Fund or the preservation of the value
of the investment; to waive any default, whether in the performance of any
covenant or condition of any mortgage or in the performance of any guarantee, or
to enforce any such default in such manner and to such extent as may be deemed
advisable; to exercise and enforce any and all rights of foreclosure, to bid on
property in foreclosure, to take a deed in lieu of foreclosure with or without
paying a consideration therefor, and in connection therewith to release the
obligation on the bond or note secured by the mortgage; and to exercise and
enforce in any action, suit or proceeding at law or in equity any rights or
remedies in respect to any mortgage or guarantee;

 

(r)                                    To purchase any authorized investment at
a premium or at a discount;

 

(s)                                   To purchase any annuity contract; and

 

(t)                                     To do all such acts and exercise all
such rights and privileges, although not specifically mentioned herein, as the
Trustee may deem necessary to carry out the purposes of the Plan.

 

Section 10.04                               OTHER INVESTMENT POWERS

 

(a)                                   Requirement for Preapproval.  The powers
granted the Trustee under Section 10.03 shall be exercised by the Trustee upon
the written direction from the Investment Fiduciary pursuant to Sections 10.05
and 10.06.  Any written direction of the Investment Fiduciary may be of a
continuing nature, but may be revoked in writing by the Investment Fiduciary at
any time.  The Trustee shall comply with any direction as promptly as possible,
provided it does not contravene the terms of the Plan or the provision of any
applicable law.  The Investment Fiduciary, by written direction, may require the
Trustee to obtain written approval of the Investment Fiduciary before exercising
such of its powers as may be specified in such direction.  Any such direction
may be of a continuing nature or otherwise and may be revoked in writing by the
Investment Fiduciary at any time.  The Trustee shall not be responsible for any
loss that may result from the failure or refusal of the Investment Fiduciary to
give any such required direction or approval.

 

(b)                                  Prohibited Transactions.  The Trustee shall
not engage in any prohibited transaction within the meaning of the Code and
ERISA.

 

(c)                                   Legal Actions.  The Trustee is authorized
to execute all necessary receipts and releases and shall be under the duty to
make efforts to collect such sums as may appear to be due (except contributions
hereunder); provided, however, that the Trustee shall not be required to
institute suit or maintain any litigation to collect the proceeds of any asset
unless it has been indemnified to its satisfaction for counsel fees, costs,
disbursements and all other expenses and liabilities to which it may in its
judgment be subjected by such action.  Notwithstanding anything to the contrary
herein contained, the Trustee is authorized to compromise and adjust claims
arising out of any asset held in the Trust Fund upon such terms and conditions
as the Trustee may deem just, and the action so taken by the Trustee shall be
binding and conclusive upon all persons interested in the Trust Fund.

 

(d)                                  Retention of Advisors.  The Trustee, with
the consent of the Investment Fiduciary, may retain the services of investment
advisors to invest and reinvest the assets of the Trust Fund, as well as employ
such legal, actuarial, medical, accounting, clerical and other assistance as may
be required in carrying out the provisions of the Plan.  The Trustee may also
appoint custodians, subcustodians or subtrustees as to part or all of the Trust
Fund.

 

Section 10.05                               INSTRUCTIONS

 

(a)                                   Reliance on Instructions.  Whenever the
Trustee is permitted or required to act upon the directions or instructions of
the Investment Fiduciary, Plan Administrator or Company, the Trustee shall be
entitled to act in good faith upon any written communication signed by any
person or agent designated to act as or on behalf of the Investment Fiduciary,
Plan Administrator or Company.  Such person or agent shall be so

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

54

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 10 TRUST FUND

 

designated either under the provisions of the Plan or in writing by the Company
and their authority shall continue until revoked in writing.  The Trustee shall
incur no liability for failure to act in good faith on such person’s or agent’s
instructions or orders without written communication, and the Trustee shall be
fully protected in all actions taken in good faith in reliance upon any
instructions, directions, certifications and communications believed to be
genuine and to have been signed or communicated by the proper person.

 

(b)                                  Designation of Agent.

 

(1)                                  Plan Sponsor. The Plan Sponsor shall notify
the Trustee in writing as to the appointment, removal or resignation of any
person designated to act as or on behalf of the Investment Fiduciary, Plan
Administrator or Plan Sponsor.  After such notification, the Trustee shall be
fully protected in acting in good faith upon the directions of, or dealing with,
any person designated to act as or on behalf of the Investment Fiduciary, Plan
Administrator or Plan Sponsor until it receives notice to the contrary.  The
Trustee shall have no duty to inquire into the qualifications of any person
designated to act as or on behalf of the Investment Fiduciary, Plan
Administrator or Plan Sponsor.

 

(2)                                  Trustee. To the extent provided in the
Adoption Agreement, if there is more than one Trustee, the Trustees may
designate one or more of the Trustees to act on behalf of the Trustees. Such
designated Trustee shall be authorized to take any and all actions and execute
and deliver such documents as may be necessary or appropriate.

 

(c)                                   Procedures.  The Trustee may adopt such
rules and procedures as it deems necessary, desirable, or appropriate including,
but not limited to: (1) taking action with or without formal meetings; and
(2) in the event that there is more than one Trustee, a procedure specifying
whether action may be taken by a less than unanimous vote.

 

(d)                                  Payment of Benefits.  The Trustee shall pay
benefits and expenses from the Trust Fund only upon the written direction of the
Plan Administrator.  The Trustee shall be fully entitled to rely in good faith
on such directions furnished by the Plan Administrator, and shall be under no
duty to ascertain whether the directions are in accordance with the provisions
of the Plan.

 

Section 10.06                               INVESTMENT OF THE FUND

 

(a)                                   Investment Funds.  The Investment
Fiduciary shall have the exclusive authority and discretion to select the
Investment Funds available for investment under the Plan.  In making such
selection, the Investment Fiduciary shall use the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in a like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.  Subject to the first
sentence of Subsection (b) below, the available investments under the Plan shall
be sufficiently diversified so as to minimize the risk of large losses, unless
under the circumstances it is clearly prudent not to do so.  The Investment
Fiduciary shall notify the Trustee in writing of the selection of the Investment
Funds currently available for investment under the Plan, and any changes
thereto.

 

(b)                                  Participant Self-Direction.  To the extent
permitted by the Plan Administrator and the Adoption Agreement pursuant to
Section 9.02, each Participant shall have the right, in accordance with the
provisions of the Plan, to direct the investment by the Trustee of all amounts
allocated to the separate Accounts of the Participant under the Plan among any
one or more of the available Investment Funds; provided, however, that during
any transition period as may be determined by the Investment Fiduciary, the
Investment Fiduciary may direct the investment by the Trustee into the
Investment Funds available during such period with respect to which individual
Participants’ directions shall not have been made or shall not have been
permitted to be made under the Plan.  All investment directions by Participants
shall be timely furnished to the Trustee by the Plan Administrator, except to
the extent such directions are transmitted telephonically or otherwise by
Participants directly to the Trustee or its delegate in accordance with
rules and procedures established and approved by the Plan Administrator and
communicated to the Trustee.  In making any investment of the assets of the
Fund, the Trustee shall be fully entitled to rely on such directions furnished
to it by the Plan Administrator or by Participants in accordance with the Plan
Administrator’s approved rules and procedures, and shall be under no duty to
make any inquiry or investigation with respect thereto.  If the Trustee receives
any contribution under the Plan that is not accompanied by instructions
directing its investment, the Trustee shall notify the Plan Administrator of
that fact, and the Trustee may, in its discretion, hold all or a portion of the
contribution uninvested without liability for loss of income or appreciation
pending receipt of proper investment directions.

 

(c)                                   Investment Managers.

 

(1)                                  Appointment of Investment Managers.  The
Investment Fiduciary may appoint one or more Investment Managers with respect to
some or all of the assets of the Trust Fund as contemplated by section
402(c)(3) of ERISA.  Any such Investment Manager shall acknowledge to the
Investment Fiduciary in writing that it accepts such appointment and that it is
an ERISA fiduciary with respect to the Plan and the Trust Fund.  The Investment
Fiduciary shall provide the Trustee with a copy of the written agreement (and
any amendments thereto) between the

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

55

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 10 TRUST FUND

 

Investment Fiduciary and the Investment Manager.  By notifying the Trustee of
the appointment of an Investment Manager, the Investment Fiduciary shall be
deemed to certify that such Investment Manager meets the requirements of section
3(38) of ERISA.  The authority of the Investment Manager shall continue until
the Investment Fiduciary rescinds the appointment or the Investment Manager has
resigned.

 

(2)                                  Separation of Duties.  The assets with
respect to which a particular Investment Manager has been appointed shall be
specified by the Investment Fiduciary and shall be segregated in a separate
account for the Investment Manager (the “Separate Account”) and the Investment
Manager shall have the power to direct the Trustee in every aspect of the
investment of the assets of the Separate Account.  The Trustee shall not be
liable for the acts or omissions of an Investment Manager and shall have no
liability or responsibility for acting pursuant to the direction of, or failing
to act in the absence of, any direction from an Investment Manager, unless the
Trustee knows that by such action or failure to act it would be itself
committing a breach of fiduciary duty or participating in a breach of fiduciary
duty by such Investment Manager, it being the intention of the parties that each
party shall have the full protection of section 405(d) of ERISA.

 

(d)                                  Proxies.

 

(1)                                  Delivery of Information.  The Trustee shall
deliver, or cause to be delivered, to the Company or Plan Administrator all
notices, prospectuses, financial statements, proxies and proxy soliciting
materials received by the Trustee relating to securities held by the Trust or,
if applicable, deliver these materials to the appropriate Participant or the
Beneficiary of a deceased Participant.

 

(2)                                  Voting. The Trustee shall not vote any
securities held by the Trust except in accordance with the written instructions
of the Company, the Investment Fiduciary, or to the extent provided in the
Adoption Agreement, the Participant or the Beneficiary of the Participant, if
the Participant is deceased.  However, the Trustee may, in the absence of
instructions, vote “present” for the sole purpose of allowing such shares to be
counted for establishment of a quorum at a shareholders’ meeting.  The Trustee
shall have no duty to solicit instructions from Participants, Beneficiaries, the
Investment Fiduciary or the Company.

 

(3)                                  Investment Manager.  To the extent not
delegated to Participants pursuant to Subsection (b), the Investment Manager
shall be responsible for making any proxy voting or tender offer decisions with
respect to securities held in the Separate Account and the Investment Manager
shall maintain a record of the reasons for the manner in which it voted proxies
or responded to tender offers.

 

(e)                                   Life Insurance.  Any life insurance
investment allowed under Article 9 shall be a permitted Investment Fund.

 

Section 10.07                               COMPENSATION AND INDEMNIFICATION

 

(a)                                   Compensation.  The Trustee shall be
entitled to reasonable compensation for its services as is mutually agreed upon
with the Plan Sponsor; provided that such compensation does not result in a
prohibited transaction within the meaning of the Code and ERISA. If the Trustee
and the Company mutually agree that the Trustee may retain as additional
compensation for its services any earnings resulting from the anticipated
short-term investment of funds (“float”) on Plan assets deposited in or
transferred to a Trustee general or omnibus account, then the Trustee shall be
authorized to retain such float; provided, that such agreement: (i) discloses
the specific circumstances under which float will be earned and retained,
(ii) in the case of float on distributions, discloses when the float period
commences and ends, and (iii) discloses the rate of the float or the specific
manner in which such rate will be determined. If approved by the Plan
Administrator, the Trustee shall also be entitled to reimbursement for all
direct expenses properly and actually incurred on behalf of the Plan.  Such
compensation or reimbursement shall be paid to the Trustee out of the Trust Fund
unless paid directly by the Company.

 

(b)                                  Indemnification.  Unless otherwise provided
in an Addendum to the Adoption Agreement, each Company shall indemnify and hold
harmless the Trustee (and its delegates) from all claims, liabilities, losses,
damages and expenses, including reasonable attorneys’ fees and expenses,
incurred by the Trustee in connection with its duties hereunder to the extent
not covered by insurance, except when the same is due to the Trustee’s own gross
negligence, willful misconduct, lack of good faith, or breach of its fiduciary
duties under the Plan or ERISA.

 

Section 10.08                               RESIGNATION AND REMOVAL

 

(a)                                   Resignation.  The Trustee may resign at
any time by written notice to the Plan Sponsor which shall be effective 60 days
after delivery unless prior thereto a successor Trustee assumes the
responsibilities of Trustee hereunder.

 

(b)                                  Removal. The Trustee may be removed by the
Plan Sponsor at any time.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

56

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 10 TRUST FUND

 

(c)                                   Successor Trustee.  The appointment of a
successor Trustee hereunder shall be accomplished by and shall take effect upon
the delivery to the resigning or removed Trustee, as the case may be, of written
notice of the Plan Sponsor appointing such successor Trustee, and an acceptance
in writing of the office of successor Trustee hereunder executed by the
successor so appointed.  Any successor Trustee may be either a corporation
authorized and empowered to exercise trust powers or one or more individuals. 
All of the provisions set forth herein with respect to the Trustee shall relate
to each successor Trustee so appointed with the same force and effect as if such
successor Trustee had been originally named herein as the Trustee hereunder.  If
within 45 days after notice of resignation shall have been given under the
provisions of this Article a successor Trustee shall not have been appointed,
the resigning Trustee or the Plan Sponsor may apply to any court of competent
jurisdiction for the appointment of a successor Trustee.

 

(d)                                  Transfer of Trust Fund.  Upon the
appointment of a successor Trustee, the resigning or removed Trustee shall
transfer and deliver the Trust Fund to such successor Trustee, after reserving
such reasonable amount as it shall deem necessary to provide for its expenses in
the settlement of its account, the amount of any compensation due to it and any
sums chargeable against the Trust Fund for which it may be liable.  If the sums
so reserved are not sufficient for such purposes, the resigning or removed
Trustee shall be entitled to reimbursement for any deficiency from the Plan
Sponsor.

 

Section 10.09                               OTHER TRUST AGREEMENT

 

(a)                                   General.  This Section 10.09 shall apply
only to the extent provided in the Adoption Agreement. If this Section applies,
the terms of a separate trust agreement shall apply and Sections 9.06, 10.01
through 10.08 and Article 12 shall apply only to the extent that they are not
superseded by the terms of the separate trust agreement. Other Sections of the
Plan shall be construed in a manner compatible with the separate trust
agreement.

 

(b)                                  Trustee.  The Trustee shall be the
person(s) or entity listed in the separate trust agreement. The Trustee shall be
obligated under the terms and conditions of the separate trust agreement as
executed by the Trustee and the Plan Administrator or Sponsor.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

57

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 11 SPECIAL “TOP-HEAVY” RULES

 

ARTICLE 11 SPECIAL TOP-HEAVY RULES

 

 

Section 11.01                               TOP-HEAVY STATUS

 

The special provisions set forth in this Article 11 shall apply during any Plan
Year in which this Plan, together with any other retirement plans required to be
aggregated under Code section 416(g) and the Treasury Regulations promulgated
thereunder, is “Top-Heavy.”  This Plan is Top-Heavy for any Plan Year beginning
after 1983:

 

(a)                                   If the Top-Heavy Ratio for this Plan
exceeds 60% and this Plan is not part of any Required Aggregation Group or
Permissive Aggregation Group of plans;

 

(b)                                  If this Plan is a part of a Required
Aggregation Group of plans but not part of a Permissive Aggregation Group and
the Top-Heavy Ratio for the Required Aggregation Group of plans exceeds 60%; or

 

(c)                                   If this Plan is a part of a Required
Aggregation Group and part of a Permissive Aggregation Group of plans and the
Top-Heavy Ratio for the Permissive Aggregation Group exceeds 60%.

 

Section 11.02                               MINIMUM ALLOCATIONS

 

(a)                                   In General. In General. Notwithstanding
other provisions of this Plan, for any Plan Year during which this Plan is
Top-Heavy and the Top-Heavy minimum allocation is not met solely or partially in
another plan, the following shall apply:

 

(1)                                  Unless otherwise provided in the Adoption
Agreement and subject to (a)(4) and (a)(5) below, a Participant specified in
Subsection (a)(2) below shall receive the minimum allocation or benefit
requirement applicable to Top-Heavy plans specified in (a)(3) below.

 

(2)                                  Participants Receiving Minimum
Allocation/Benefit. If the Participant is not eligible to participate in a
defined benefit plan in a group specified in Section 11.01 other than a frozen
plan in which no additional accruals are being made, he or she shall receive the
minimum allocation or benefit in this Plan or any other defined contribution
plan that is sponsored by the Employer provided, he or she is (i) an Eligible
Employee as described in the Adoption Agreement; and (ii) employed by the
Employer on the last day of the Plan Year. If the Participant is eligible to
participate in a defined benefit plan in a group specified in Section 11.01, and
the Top-Heavy minimum is to be made in this Plan for such Participant, he or she
shall receive the minimum allocation or benefit in this Plan or any other
defined contribution plan that is sponsored by the Employer provided, he or she
is (i) an Eligible Employee as described in the applicable plan document; and
(ii) has completed 1,000 Hours of Service (in accordance with such defined
benefit plan) during such Plan Year. In the event a Participant is entitled to a
Top-Heavy minimum benefit accrual under a defined benefit plan and is not
otherwise eligible for a Top-Heavy minimum allocation under this Plan because of
severance of employment prior to the last day of the Plan Year, such requirement
shall be waived in this Plan solely to the extent the Top-Heavy minimum is
required to be given in this Plan.

 

(3)                                  Amount of Minimum Allocation/Benefit. If
the Participant is not eligible to participate in a defined benefit plan in a
group specified in Section 11.01, the Top-Heavy minimum allocation (“defined
contribution minimum”) shall not be less than the lesser of 3% of such
Participant’s Statutory Compensation or the largest percentage of Company
contributions (including Elective Deferrals) and forfeitures, as a percentage of
Key Employee’s Statutory Compensation, as limited by Code section 401(a)(17),
allocated on behalf of any Key Employee for that Plan Year. If: (i) the
Participant is eligible to participate in a defined benefit plan in a group
specified in Section 11.01, (ii) satisfies the requirement in the defined
benefit plan to receive the Top-Heavy minimum under the terms of that plan, and
(iii) the Top-Heavy minimum is to be given in this Plan, the Top-Heavy minimum
benefit (“defined benefit minimum”) shall be determined under one of the
following methods:

 

(A)                               Defined Benefit Minimum. A defined benefit
minimum, which is an accrued benefit at any point in time equal to at least the
product of (i) a Participant’s average annual compensation for the period of
consecutive years (not exceeding five) when the Participant had the highest
aggregate compensation from the Employer and (ii) the lesser of 2% per year of
service or 1-year period of service (within the meaning of Code section 416), as
applicable, with the Employer or 20%, subject to the rules of Code section 416
and the Regulations thereunder;

 

(B)                                Floor Offset. A floor offset approach,
pursuant to Revenue Ruling 76-259, 1976-2 C.B. 111, under which the defined
benefit minimum of the defined benefit plan that is provided pursuant to
Subsection (A) above is offset by the benefits provided under the defined
contribution plan (or plans);

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

58

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 11 SPECIAL “TOP-HEAVY” RULES

 

(C)                                Comparability Analysis. A demonstration,
using a comparability analysis of Rev. Rul. 81-202, that the plans are providing
benefits at least equal to the defined benefit minimum that is provided pursuant
to Subsection (A) above; or

 

(D)                               Defined Contribution Minimum. An allocation of
Employer contributions and forfeitures that are made on behalf of such
Participant under this Plan (or any defined contribution plan that is sponsored
by the Employer) equal to 5% of the Participant’s Statutory Compensation unless
off-setting a portion of the minimum allocation in another plan or the
Participant in this Plan is not a participant in the defined benefit plan. If
the Plan allocates its Profit Sharing or Pension Contribution using permitted
disparity (integration), it may, therefore, substitute the 3% in the first step
of its allocation process with 5% (or such other amount required) in order to
satisfy the Top-Heavy minimum allocation.

 

(4)                                  The minimum allocation is determined
without regard to any Social Security contribution.  The Top-Heavy minimum shall
be made even though, under other Plan provisions, the Participant would not
otherwise be entitled to receive an allocation, or would have received a lesser
allocation for the Plan Year because of: (i) the Participant’s failure to
complete 1,000 Hours of Service (or any equivalent provided in the Plan);
(ii) the Participant’s failure to make mandatory Employee contributions to the
Plan; or (iii) Compensation less than a stated amount.  Except as provided in
Subsections (b) and (c) below, neither Elective Deferrals nor Matching
Contributions may be taken into account for the purpose of satisfying the
minimum Top-Heavy contribution requirement.

 

(5)                                  Contributions under other Plans.  To the
extent provided in the Adoption Agreement, the minimum allocation requirement
discussed in Subsection 11.02(a) may be met solely or partially in another plan.
If the minimum allocation requirement of this Section 11.02 for any Plan Year is
met partially in another plan, this Plan may offset the minimum required
allocation in Subsection 11.02(a) by the amount allocated in or the benefit
accrued in the other plan. If, after applying the requirements of Code section
416, corresponding regulations and this Article 11, the Top-Heavy minimum
allocation is not satisfied, then additional contributions may be made to this
Plan and/or to one or more plans that are part of the Required Aggregation Group
or Permissive Aggregation Group.

 

(b)                                  Matching Contributions.  Employer Matching
Contributions may be taken into account for purposes of satisfying the minimum
contribution requirements of Code section 416(c)(2) and the Plan. The preceding
sentence shall apply with respect to Matching Contributions under the Plan or,
if the Plan provides that the minimum contribution requirement shall be met in
another plan, such other plan.  Employer Matching Contributions that are used to
satisfy the minimum contribution requirements shall be treated as Matching
Contributions for purposes of the ACP test and other requirements of Code
section 401(m).

 

(c)                                   The Top-Heavy requirements of Code section
416 and this Section shall not apply in any year beginning after December 31,
2001, in which the Plan consists solely of a cash or deferred arrangement which
meets the requirements of Code sections 401(k)(11), 401(k)(12) or 401(k)(13) and
Matching Contributions with respect to which the requirements of Code sections
401(m)(10), 401(m)(11) or 401(m)(12) are met; or in which the Plan is part of an
“eligible combined plan” in compliance with Code section 414(x), IRS Notice
2009-71, and any superseding/subsequent guidance.

 

Section 11.03                               MINIMUM VESTING

 

(a)                                   For any Plan Year in which this Plan is
Top-Heavy, the Top-Heavy vesting schedule specified in the Adoption Agreement
shall automatically apply to the Plan to the extent that it is more favorable
than the vesting schedule provided for in Article 6.

 

For purposes of the Adoption Agreement, “2-6 Year Graded” and “3 Year Cliff”
shall be determined in accordance with the following schedules:

 

 

Years of Vesting Service

Vesting Percentage

“2-6 Year Graded”:

 

 

 

Less than Two Years

0%

 

Two Years but less than Three Years

20%

 

Three Years but less than Four Years

40%

 

Four Years but less than Five Years

60%

 

Five Years but less than Six Years

80%

 

Six or More Years

100%

 

 

 

“3 Year Cliff”:

 

 

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

59

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 11 SPECIAL “TOP-HEAVY” RULES

 

 

Less than Three Years

0%

 

Three or More Years

100%

 

(b)                                  The minimum vesting schedule applies to all
benefits within the meaning of Code section 411(a)(7) except those attributable
to Employee contributions or those already subject to a vesting schedule which
vests at least as rapidly as the schedule listed above, including benefits
accrued before the effective date of Code section 416 and benefits accrued
before the Plan became Top-Heavy.  Further, no decrease in a Participant’s
nonforfeitable percentage may occur in the event the Plan’s status as Top-Heavy
changes for any Plan Year.  However, this Section does not apply to the Account
balances of any Employee who does not have an Hour of Service after the Plan
initially became Top-Heavy and such Employee’s Account balance attributable to
Company contributions and forfeitures will be determined without regard to this
Section.  The minimum allocation required (to the extent required to be
nonforfeitable under Code section 416(b)) may not be forfeited under Code
sections 411(a)(3)(B) or 411(a)(3)(D).

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

60

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------

 

ARTICLE 12 PLAN ADMINISTRATION

 

ARTICLE 12 PLAN ADMINISTRATION

 

 

Section 12.01                               PLAN ADMINISTRATOR

 

(a)                                   Designation.  The Plan Administrator shall
be specified in the Adoption Agreement.  In the absence of a designation in the
Adoption Agreement, the Plan Sponsor shall be the Plan Administrator.  If a
Committee is designated as the Plan Administrator, the Committee shall consist
of one or more individuals who may be Employees appointed by the Plan Sponsor
and the Committee may elect a chairman and may adopt such rules and procedures
as it deems desirable.  The Committee may also take action with or without
formal meetings and may authorize one or more individuals, who may or may not be
members of the Committee, to execute documents in its behalf.

 

(b)                                  Authority and Responsibility of the Plan
Administrator.  The Plan Administrator shall be the Plan “administrator” as such
term is defined in section 3(16) of ERISA and as such shall have total and
complete discretionary power and authority:

 

(1)                                  to make factual determinations, to construe
and interpret the provisions of the Plan, to correct defects and resolve
ambiguities and inconsistencies therein and to supply omissions thereto.  Any
construction, interpretation or application of the Plan by the Plan
Administrator shall be final, conclusive and binding;

 

(2)                                  to determine the amount, form or timing of
benefits payable hereunder and the recipient thereof and to resolve any claim
for benefits in accordance with this Article 12;

 

(3)                                  to determine the amount and manner of any
allocations and/or benefit accruals hereunder, including whether the Plan
maintains an ERISA account and the manner in which amounts deposited in such
ERISA account shall be allocated;

 

(4)                                  to maintain and preserve records relating
to Participants, former Participants, and their Beneficiaries and Alternate
Payees;

 

(5)                                  to prepare and furnish to Participants,
Beneficiaries and Alternate Payees all information and notices required under
applicable law or the provisions of this Plan;

 

(6)                                  to prepare and file or publish with the
Secretary of Labor, the Secretary of the Treasury, their delegates and all other
appropriate government officials all reports and other information required
under law to be so filed or published;

 

(7)                                  to approve and enforce any loan hereunder
including the repayment thereof;

 

(8)                                  to provide directions to the Trustee with
respect to the purchase of life insurance (to the extent permitted in the
Adoption Agreement), methods of benefit payment, valuations at dates other than
regular Valuation Dates and on all other matters where called for in the Plan or
requested by the Trustee;

 

(9)                                  to hire such professional assistants and
consultants as it, in its sole discretion, deems necessary or advisable; and
shall be entitled, to the extent permitted by law, to rely conclusively on all
tables, valuations, certificates, opinions and reports which are furnished by
same;

 

(10)                            to determine all questions of the eligibility of
Employees and of the status of rights of Participants, Beneficiaries and
Alternate Payees;

 

(11)                            to arrange for bonding, if required by law;

 

(12)                            to adjust Accounts in order to correct errors or
omissions;

 

(13)                            to determine whether any domestic relations
order constitutes a Qualified Domestic Relations Order and to take such action
as the Plan Administrator deems appropriate in light of such domestic relations
order;

 

(14)                            to retain records on elections and waivers by
Participants, their spouses and their Beneficiaries and Alternate Payees;

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

61

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 12 PLAN ADMINISTRATION

 

(15)                            to supply such information to any person as may
be required;

 

(16)                            to establish, revise from time to time, and
communicate to the Trustee and/or the Investment Fiduciary and Investment
Manager(s), a funding policy and method for the Plan;

 

(17)                            to prepare and file or publish with the
Secretary of Labor, the Secretary of the Treasury, their delegates and all other
appropriate government officials all reports and other information required
under law to be so filed or published; and

 

(18)                            to perform such other functions and duties as
are set forth in the Plan that are not specifically given to the Investment
Fiduciary or Trustee.

 

(c)                                   Procedures.  Unless otherwise provided in
the Adoption Agreement and to the extent that the Adoption Agreement provides
that the Board adopts procedures for the Plan Administrator and the Board fails
to adopt such procedures, the Plan Administrator may adopt such rules and
procedures as it deems necessary, desirable, or appropriate for the
administration of the Plan.  When making a determination or calculation, the
Plan Administrator shall be entitled to rely upon information furnished to it. 
The Plan Administrator’s decisions shall be binding and conclusive as to all
parties.  Except as otherwise provided in a separate trust agreement, the
Investment Fiduciary’s decisions shall be binding and conclusive as to all
parties.

 

(d)                                  Allocation of Duties and Responsibilities. 
The Plan Administrator may designate other persons to carry out any of his
duties and responsibilities under the Plan.

 

Section 12.02                               INVESTMENT FIDUCIARY

 

(a)                                   Designation.  The Plan Investment
Fiduciary shall be designated by the Plan Sponsor.  In the absence of a
designation, the Plan Administrator shall be the Investment Fiduciary.  The
Investment Fiduciary may consist of a committee consisting of one or more
individuals who may be Employees appointed by the Plan Sponsor.  If a committee
is appointed, the committee shall elect a chairman and may adopt such rules and
procedures as it deems desirable.  The committee may take action with or without
formal meetings and may authorize one or more individuals, who may or may not be
members of the committee, to execute documents in its behalf.

 

(b)                                  Authority and Responsibility of the
Investment Fiduciary.  The Investment Fiduciary shall have the following
discretionary authority and responsibility:

 

(1)                                  to manage the investment of the Trust Fund;

 

(2)                                  to appoint one or more Investment Managers;

 

(3)                                  to hire such professional assistants and
consultants as it, in its sole discretion, deems necessary or advisable;

 

(4)                                  to establish, revise from time to time, and
communicate to the Trustee and/or Investment Manager(s), an investment policy
for the Plan; and

 

(5)                                  to supply such information to any person as
may be required.

 

(c)                                   Procedures.  Unless otherwise provided in
the Adoption Agreement and to the extent that the Adoption Agreement provides
that the Board adopts procedures for the Investment Fiduciary and the Board
fails to adopt such procedures, the Investment Fiduciary may adopt such
rules and procedures as it deems necessary, desirable, or appropriate in
furtherance of its duties hereunder. When making a determination or calculation,
the Investment Fiduciary shall be entitled to rely upon information furnished to
it.

 

Section 12.03                               COMPENSATION OF PLAN ADMINISTRATOR
AND INVESTMENT FIDUCIARY

 

The Plan Administrator and Investment Fiduciary shall be entitled to reasonable
compensation for their services as is mutually agreed upon to the extent that
such compensation would not constitute a prohibited transaction within the
meaning of the Code and ERISA.

 

Section 12.04                               PLAN EXPENSES

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

62

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 12 PLAN ADMINISTRATION

 

All direct expenses of the Plan, Trustee, Plan Administrator and Investment
Fiduciary or any other person in furtherance of their duties hereunder shall be
paid or reimbursed by the Company, and if not so paid or reimbursed, shall be
proper charges to the Trust Fund and shall be paid therefrom.

 

Section 12.05                               ALLOCATION OF FIDUCIARY
RESPONSIBILITY

 

A Plan fiduciary shall have only those specific powers, duties, responsibilities
and obligations as are explicitly given him under the Plan and Trust Agreement. 
It is intended that each fiduciary shall not be responsible for any act or
failure to act of another fiduciary.  A fiduciary may serve in more than one
fiduciary capacity with respect to the Plan.

 

Section 12.06                               INDEMNIFICATION

 

Unless otherwise provided in an Addendum to the Adoption Agreement, the Company
shall indemnify and hold harmless any person serving as the Investment Fiduciary
and/or Plan Administrator (and their delegates) from all claims, liabilities,
losses, damages and expenses, including reasonable attorneys’ fees and expenses,
incurred by such persons in connection with their duties hereunder to the extent
not covered by insurance, except when the same is due to such person’s own gross
negligence, willful misconduct, lack of good faith, or breach of its fiduciary
duties under this Plan or ERISA.

 

Section 12.07                               CLAIMS PROCEDURES

 

(a)                                   Application for Benefits.  A Participant
or any other person entitled to benefits from the Plan (a “Claimant”) may apply
for such benefits by completing and filing a claim with the Plan Administrator. 
Any such claim shall be in writing and shall include all information and
evidence that the Plan Administrator deems necessary to properly evaluate the
merit of and to make any necessary determinations on a claim for benefits.  The
Plan Administrator may request any additional information necessary to evaluate
the claim.

 

(b)                                  Timing of Notice of Denied Claim. The Plan
Administrator shall notify the Claimant of any adverse benefit determination
within a reasonable period of time, but not later than 90 days (45 days if the
claim relates to a disability determination) after receipt of the claim. This
period may be extended one time by the Plan for up to 90 days (30 additional
days if the claim relates to a disability determination), provided that the Plan
Administrator both determines that such an extension is necessary due to matters
beyond the control of the Plan and notifies the Claimant, prior to the
expiration of the initial review period, of the circumstances requiring the
extension of time and the date by which the Plan expects to render a decision.
If the claim relates to a disability determination, the period for making the
determination may be extended for up to an additional 30 days if the Plan
Administrator notifies the Claimant prior to the expiration of the first 30-day
extension period.

 

(c)                                   Content of Notice of Denied Claim.  If a
claim is wholly or partially denied, the Plan Administrator shall provide the
Claimant with a written notice identifying (1) the reason or reasons for such
denial, (2) the pertinent Plan provisions on which the denial is based, (3) any
material or information needed to grant the claim and an explanation of why the
additional information is necessary, and (4) an explanation of the steps that
the Claimant must take if he wishes to appeal the denial including a statement
that the Claimant may bring a civil action under ERISA.

 

(d)                                  Appeals of Denied Claim.  If a Claimant
wishes to appeal the denial of a claim, he shall file a written appeal with the
Plan Administrator on or before the 60th day (180th day if the claim relates to
a disability determination) after he receives the Plan Administrator’s written
notice that the claim has been wholly or partially denied.  The written appeal
shall identify both the grounds and specific Plan provisions upon which the
appeal is based.  The Claimant shall be provided, upon request and free of
charge, documents and other information relevant to his claim.  A written appeal
may also include any comments, statements or documents that the Claimant may
desire to provide.  The Plan Administrator shall consider the merits of the
Claimant’s written presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the Plan
Administrator may deem relevant.  The Claimant shall lose the right to appeal if
the appeal is not timely made.  The Plan Administrator shall ordinarily rule on
an appeal within 60 days (45 days if the claim relates to a disability
determination).  However, if special circumstances require an extension and the
Plan Administrator furnishes the Claimant with a written extension notice during
the initial period, the Plan Administrator may take up to 120 days (90 days if
the claim relates to a disability determination) to rule on an appeal.

 

(e)                                   Denial of Appeal.  If an appeal is wholly
or partially denied, the Plan Administrator shall provide the Claimant with a
notice identifying (1) the reason or reasons for such denial, (2) the pertinent
Plan provisions on which the denial is based, (3) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits, and (4) a statement describing the Claimant’s
right to bring an action under section 502(a) of ERISA. The determination
rendered by the Plan Administrator shall be binding upon all parties.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

63

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 12 PLAN ADMINISTRATION

 

(f)                                    Determinations of Disability.  If the
claim relates to a disability determination, determinations of the Plan
Administrator shall include the information required under applicable United
States Department of Labor regulations.

 

Section 12.08                               WRITTEN COMMUNICATION

 

To the extent permitted by applicable Treasury and/or Department of Labor
Regulations and accepted by the Plan Administrator and, as applicable, the
Trustee, all provisions of the Plan and Trust that require written notices and
elections shall be interpreted to mean authorized electronic and telephonic
notices and elections.  Any notice made under the terms of the Plan may be made
in any electronic or telephonic method.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

64

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 13 AMENDMENT, MERGER AND TERMINATION

 

ARTICLE 13 AMENDMENT, MERGER AND TERMINATION

 

 

Section 13.01                               AMENDMENT

 

The provisions of the Plan may be amended in writing at any time and from time
to time by the Plan Sponsor, provided, however, that:

 

(a)                                   No amendment to the Plan shall be
effective to the extent that it has the effect of decreasing a Participant’s
accrued benefit and no amendment shall increase the duties and liabilities of
the Trustee without the Trustee’s consent. Notwithstanding the preceding
sentence, a Participant’s Account balance may be reduced to the extent permitted
under Code section 412(c)(8). For purposes of this Subsection, a Plan amendment
which has the effect of decreasing a Participant’s Account balance, with respect
to benefits attributable to service before the amendment, shall be treated as
reducing an accrued benefit.

 

A Plan amendment may not decrease a Participant’s accrued benefits, or otherwise
place greater restrictions or conditions on a Participant’s rights to Code
section 411(d)(6) protected benefits, even if the amendment merely adds a
restriction or condition that is permitted under the vesting rules in Code
section 411(a)(3) through (11).  Notwithstanding the foregoing, an amendment
described in the previous sentence does not violate Code section 411(d)(6) to
the extent: (1) it applies with respect to benefits that accrue after the
applicable amendment date; (2) the Plan amendment changes the Plan’s Vesting
Computation Period and it satisfies the applicable requirements under 29 CFR
2530.203-2(c); or (3) permitted under Code section 412(d)(2) or Treas. Reg.
sections 1.411(d)-3 and 1.411(d)-4 and any superseding guidance.

 

No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of his
or her Account balance under a particular optional form of benefit if the
amendment is permitted under applicable Treasury Regulations.

 

A Plan amendment may also provide exceptions from the general prohibition
against the elimination or restriction of optional forms of benefit for in-kind
distributions and elective transfers as specified under Treas. Reg. section
1.411(d)-4 Q&A 2 and 3.

 

(b)                                  If the Plan’s vesting schedule is amended,
in the case of an Employee who is a Participant as of the later of the date the
amendment is adopted or the date it becomes effective, the nonforfeitable
percentage (determined as of such date) of such Employee’s Employer-derived
accrued benefit will not be less than the percentage computed under the Plan
without regard to such amendment.

 

(c)                                   If the Plan’s vesting schedule is amended,
or the Plan is amended in any way that directly or indirectly affects the
computation of the Participant’s nonforfeitable percentage or if the Plan is
deemed amended by an automatic change to or from a Top-Heavy vesting schedule,
each Participant with at least 3 Years of Vesting Service with the Employer may
elect, within a reasonable period after the adoption of the amendment or change,
to have the nonforfeitable percentage computed under the Plan without regard to
such amendment or change.  For Participants who do not have at least 1 Hour of
Service in any Plan Year beginning after December 31, 1988, the preceding
sentence shall be applied by substituting “5 Years of Vesting Service” for “3
Years of Vesting Service” where such language appears.  The period during which
the election may be made shall commence with the date the amendment is adopted
or deemed to be made and shall end on the latest of:

 

(1)                                  60 days after the amendment is adopted;

 

(2)                                  60 days after the amendment becomes
effective; or

 

(3)                                  60 days after the Participant is issued
written notice of the amendment by the Plan Administrator.

 

The election provided for in this Section 13.01 shall be made in writing and
shall be irrevocable when made.

 

(d)                                  Code section 411(d)(6) protected benefits
will be available without regard to Employer discretion in accordance with
Treas. Reg. section 1.411(d)(4), Q & A’s #8 & 9.

 

(e)                                   Amendment to Other Vesting Provisions.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

65

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 13 AMENDMENT, MERGER AND TERMINATION

 

(1)                                  Except as provided in Subsection (e)(2), a
plan amendment may not decrease a Participant’s accrued benefits, or otherwise
place greater restrictions or conditions on a Participant’s rights to Code
section 411(d)(6) protected benefits, even if the amendment merely adds a
restriction or condition that is permitted under the vesting rules in Code
section 411(a)(3) through (11).

 

(2)                                  An amendment described in Subsection
(e)(2) does not violate Code section 411(d)(6) to the extent: (i) it applies
with respect to benefits that accrue after the applicable amendment date; or
(ii) the plan amendment changes the Plan’s vesting computation period and it
satisfies the applicable requirements under 29 CFR 2530.203-2(c).

 

(f)                                    An amendment or restatement of the Plan
may be made by any method including a formal record of action by the Board or
other written document and execution of such amendment or restatement may be
made by written or electronic means.

 

Section 13.02                               MERGER AND TRANSFER

 

(a)                                   Merger.  In the event of any merger or
consolidation with, or transfer of assets or liabilities to, any other plan,
each Participant shall have a benefit in the surviving or transferee plan (as if
such plan were then terminated immediately after such merger, consolidation or
transfer) that is equal to or greater than the benefit he would have had
immediately before such merger, consolidation or transfer in the plan in which
he was then a Participant had such plan been terminated at that time.

 

(b)                                  Transfer.  The Plan Administrator may
direct the Trustee to accept assets and related liabilities from another
qualified plan provided that it receives sufficient evidence that the transferor
plan is a tax-qualified plan.  The Plan Administrator may direct the Trustee to
transfer assets and related liabilities to another qualified plan provided that
it receives sufficient evidence that the transferee plan is a tax-qualified
plan.

 

Section 13.03                               TERMINATION

 

(a)                                   It is the intention of the Plan Sponsor
that this Plan will be permanent.  However, the Plan Sponsor reserves the right
to terminate the Plan at any time for any reason.

 

(b)                                  Each entity constituting the Company
reserves the right to terminate its participation in this Plan.  Each such
entity constituting the Company shall be deemed to terminate its participation
in the Plan if: (1) it is a party to a merger in which it is not the surviving
entity and the surviving entity is not an affiliate of another entity
constituting the Company; or (2) it sells all or substantially all of its assets
to an entity that is not an affiliate of another entity constituting the
Company.

 

(c)                                   Any termination of the Plan shall become
effective as of the date designated by the Plan Sponsor.  Except as expressly
provided elsewhere in the Plan, prior to the satisfaction of all liabilities
with respect to the benefits provided under this Plan, no termination shall
cause any part of the funds or assets held to provide benefits under the Plan to
be used other than for the benefit of Participants or to meet the administrative
expenses of the Plan.  In the event of the termination or partial termination of
the Plan the Account balance of each affected Participant will be
nonforfeitable.  In the event of a partial termination of the Plan the Account
balance of each affected Participant will be nonforfeitable.  In the event of a
complete discontinuance of contributions under the Plan, the Account balance of
each affected Participant will be nonforfeitable.  Upon termination of the Plan,
Participant Accounts shall be distributed in a single lump sum payment unless
otherwise required pursuant to Article 7.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

66

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 14 MISCELLANEOUS

 

ARTICLE 14 MISCELLANEOUS

 

 

Section 14.01                               NONALIENATION OF BENEFITS

 

(a)                                   Except as provided in Section 14.01(b),
the Trust Fund shall not be subject to any form of attachment, garnishment,
sequestration or other actions of collection afforded creditors of the Company,
Participants or Beneficiaries under the Plan and all payments, benefits and
rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Company,
Participant or Beneficiary.  Except as provided in Section 14.01(b), no
Participant or Beneficiary shall have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments which he may
expect to receive, contingently or otherwise, under the Plan, except the right
to designate a Beneficiary.  Any reference to a Participant or Beneficiary shall
include an Alternate Payee or the Beneficiary of an Alternate Payee.

 

(b)                                  Notwithstanding the foregoing, the Trustee
and/or Plan Administrator may:

 

(1)                                  Subject to Section 14.02 below, comply with
the provisions and conditions of any Qualified Domestic Relations Order pursuant
to the provisions of Code section 414(p).

 

(2)                                  Comply with any federal tax levy made
pursuant to Code section 6331.

 

(3)                                  Subject to the provisions of Code section
401(a)(13), comply with the provisions and conditions of a judgment, order,
decree or settlement agreement issued on or after August 5, 1997 between the
Participant and the Secretary of Labor or the Pension Benefit Guaranty
Corporation relating to a violation (or alleged violation) of part 4 of subtitle
B of title I of ERISA.

 

(4)                                  Bring action to recover benefit
overpayments.

 

Section 14.02                               RIGHTS OF ALTERNATE PAYEES

 

(a)                                   General.  An Alternate Payee shall have no
rights to a Participant’s benefit and shall have no rights under this Plan other
than those rights specifically granted to the Alternate Payee pursuant to a
Qualified Domestic Relations Order that are consistent with this Section 14.02.

 

(b)                                  Distribution.  Notwithstanding any
provision of the Plan to the contrary, the Plan Administrator may direct the
Trustee to distribute all or a portion of a Participant’s benefits under the
Plan to an Alternate Payee in accordance with the terms and conditions of a
Qualified Domestic Relations Order.  The Plan hereby specifically permits and
authorizes distribution of a Participant’s benefits under the Plan to an
Alternate Payee in accordance with a Qualified Domestic Relations Order prior to
the date the Participant has a Termination of Employment, or prior to the date
the Participant attains his earliest retirement age as defined in Code section
414(p). Unless otherwise provided in the Adoption Agreement, the preceding
sentence does not apply to the Participant’s ESOP Account.

 

(c)                                   Investment Funds.  If the Qualified
Domestic Relations Order does not specify the Participant’s Accounts, or
Investment Funds in which such Accounts are invested, from which amounts that
are separately accounted for shall be paid to an Alternate Payee, such amounts
shall be distributed, or segregated, from the Participant’s Accounts, and the
Investment Funds in which such Accounts are invested (excluding any amounts
invested as a Participant loan), on a pro rata basis.  A Qualified Domestic
Relations Order may not provide for the assignment to an Alternate Payee of an
amount that exceeds the balance of the Participant’s vested Accounts after
deduction of any outstanding loan.

 

(d)                                  Default Rules.  Unless a Qualified Domestic
Relations Order establishing a separate account for an Alternate Payee provides
to the contrary:

 

(1)                                  Death Benefits.  An Alternate Payee shall
have the right to designate a Beneficiary who shall receive benefits payable to
an Alternate Payee which have not been distributed at the time of the Alternate
Payee’s death.  If the Alternate Payee does not designate a Beneficiary, or if
the Beneficiary predeceases the Alternate Payee, benefits payable to the
Alternate Payee which have not been distributed shall be paid pursuant to
Section 7.04(c) (substituting “Alternate Payee” for “Participant”).  Any death
benefit payable to the Beneficiary of an Alternate Payee shall be paid in a
single sum as soon as administratively practicable after the Alternate Payee’s
death.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

67

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------


 

ARTICLE 14 MISCELLANEOUS

 

(2)                                  Investment Direction.  An Alternate Payee
shall have the right to direct the investment of any portion of a Participant’s
Accounts payable to the Alternate Payee under such order in the same manner with
respect to a Participant, which amounts shall be separately accounted for by the
Trustee in the Alternate Payee’s name.

 

(3)                                  Voting Rights.  An Alternate Payee shall
have the right to direct the Trustee as to the exercise of voting rights in the
same manner as provided with respect to a Participant.

 

(e)                                   Withdrawals/Loans. An Alternate Payee
shall not be permitted to make any withdrawals under Article 8 and shall not be
permitted to make a loan from the separate Account established for the Alternate
Payee pursuant to the Qualified Domestic Relations Order.

 

(f)                                    Treatment as Spouse.  A former spouse may
be treated as the spouse or surviving spouse and a current spouse will not be
treated as the spouse or surviving spouse to the extent provided under a
Qualified Domestic Relations Order.

 

(g)                                  Plan Procedures.  Effective April 6, 2007,
pursuant to DOL regulation 2530.206, a domestic relations order will not fail to
be a Qualified Domestic Relations Order solely because the domestic relations
order: (1) revises or is issued after another domestic relations order or
Qualified Domestic Relations Order, or (2) the domestic relations order is
issued after the Participant’s death, divorce or Annuity Starting Date..

 

Section 14.03                               NO RIGHT TO EMPLOYMENT

 

Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and the Participant, or as a right of any Employee to
continue in the employment of the Employer, or as a limitation of the right of
the Employer to discharge any of its Employees, with or without cause.

 

Section 14.04                               NO RIGHT TO TRUST ASSETS

 

No Employee, Participant, former Participant, Beneficiary or Alternate Payee
shall have any rights to, or interest in, any assets of the Trust upon
Termination of Employment or otherwise, except as specifically provided under
the Plan.  All payments of benefits under the Plan shall be made solely out of
the assets of the Trust.

 

Section 14.05                               GOVERNING LAW

 

This Plan shall be construed in accordance with and governed by the laws of the
state or commonwealth specified in the Adoption Agreement to the extent not
preempted by Federal law.

 

Section 14.06                               SEVERABILITY OF PROVISIONS

 

If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

 

Section 14.07                               HEADINGS AND CAPTIONS

 

The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

 

Section 14.08                               GENDER AND NUMBER

 

Except where otherwise clearly indicated by context, the masculine and the
neuter shall include the feminine and the neuter, the singular shall include the
plural, and vice-versa.widctlpar

 

Section 14.09                               DISASTER RELIEF

 

The Plan may grant temporary disaster relief in compliance with Code sections
1400M and 1400Q, and subsequent guidance and/or law, to the extent provided in a
resolution by the Plan Sponsor.  Such resolution by the Plan Sponsor may
include, but is not limited to: (a) increasing the statutory limits on, delaying
the repayment of, and/or waiving the adequate security requirement for
Participants loans; (b) permitting qualified disaster distributions; and/or
(c) permitting the re-contribution of prior disaster distributions by
Participants.

 

 

CCH INCORPORATED, DBA FTWILLIAM.COM

68

 

Copyright © 2002-2016

 

--------------------------------------------------------------------------------
